Exhibit 10.1

 

Execution Version

 

AMENDMENT NO. 8

 

AMENDMENT NO. 8 (this “Agreement”) dated as of March 21, 2019 by and among ARES
HOLDINGS L.P., a Delaware limited partnership (“Ares Holdings”), ARES
INVESTMENTS L.P., a Delaware limited partnership (“Ares Investments” and
together with Ares Holdings and any other Person that thereafter becomes a
borrower under the Credit Agreement by joinder, are referred to hereinafter
individually and collectively, jointly and severally, as the “Borrower”), the
Guarantors party hereto, the lenders identified on the signature pages hereto
(such lenders, together with their respective successors and permitted assigns,
are referred to hereinafter each individually as a “Lender” and collectively as
the “Lenders”), and JPMorgan Chase Bank, N.A., as Agent.

 

RECITALS

 

WHEREAS, the Borrower, the Guarantors party thereto, the Lenders party thereto
and Agent are party to that certain Sixth Amended and Restated Senior Credit
Agreement, dated as of April 21, 2014 (as amended, restated, supplemented, or
otherwise modified from time to time prior to the date hereof, the “Credit
Agreement”; the Credit Agreement as amended by this Agreement is hereinafter
referred to as the “Amended Credit Agreement”); and

 

WHEREAS, the Borrower, the Guarantors, the Agent, and the Lenders have agreed to
amend the Credit Agreement as set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing recital, mutual agreements
contained herein and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

Section 1.                                           Definitions.  Except as
otherwise defined in this Agreement, terms defined in the Credit Agreement are
used herein as defined therein.  This Agreement shall constitute a Loan Document
for all purposes of the Credit Agreement and the other Loan Documents.

 

Section 2.                                           Amendments.  Subject to the
satisfaction of the conditions precedent specified in Section 4 below, but
effective as of the date hereof, the Credit Agreement is hereby amended and
modified from and after the date hereof as reflected in the “blacklined” changes
in the Amended Credit Agreement attached hereto as Annex I and Schedule C-1 to
the Credit Agreement is replaced in its entirety as set forth as Annex II hereto
(and, in connection therewith, if the Revolver Commitment of any Lender is being
reduced or terminated, such Revolver Commitment shall be deemed assigned to the
remaining Lenders to the extent necessary to give effect to the Revolver
Commitments set forth on Annex II and outstanding Advances shall be made from
the Lenders pro rata according to the amount of their respective Revolver
Commitments; provided that, the Lenders shall make and receive payments among
themselves, as set forth in a written notice prepared by the Agent, so that,
after giving effect thereto, Advances are held ratably by the Lenders in
accordance with their respective Revolver Commitments).  References in the
Credit Agreement (including references to the Credit Agreement as amended
hereby) to “this Agreement” (and indirect references such as “hereunder”,
“hereby”, “herein” and “hereof”) shall be deemed to be references to the Credit
Agreement as amended hereby.

 

Section 3.                                           Representations and
Warranties.

 

(a)                                 Each Borrower, individually as to itself
only, represents and warrants to the

 

--------------------------------------------------------------------------------



 

Lenders and the Agent, that this Agreement has been duly executed and delivered
by such Borrower and constitutes a legal, valid and binding obligation of such
Borrower, enforceable in accordance with its terms, except as such
enforceability may be limited by (a) bankruptcy, insolvency, reorganization,
moratorium or similar laws of general applicability affecting the enforcement of
creditors’ rights and (b) the application of general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).

 

(b)                                 Each Borrower represents and warrants that
on the date hereof the representations and warranties of such Borrower set forth
in Article IV of the Credit Agreement are true, correct and complete in all
material respects on and as of the date hereof, provided that, to the extent
that such representations and warranties specifically refer to an earlier date,
they shall be true and correct in all material respects as of such earlier date;
provided, further that, any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language shall be true and
correct in all respects on such respective dates.

 

(c)                                  For purposes of determining withholding
Taxes imposed under FATCA, from and after August 5, 2015, the Borrower and the
Agent shall treat (and the Lenders hereby authorize the Agent to treat) the
Amended Credit Agreement as not qualifying as a “grandfathered obligation”
within the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i) or
1.1471-2T(b)(2)(i).

 

(d)                                 No Event of Default or Unmatured Event of
Default exists or would result from this Agreement.

 

Section 4.                                           Conditions Precedent.  The
amendments set forth in Section 2 hereof shall become effective, as of the date
hereof, upon satisfaction of the following conditions:

 

(a)                                 Execution.  The Agent shall have received
counterparts of this Agreement executed by the Borrower and each Lender under
the Credit Agreement; and

 

(b)                                 Fees and Expenses.  The Borrower shall have
paid all fees and expenses then due and payable to the Lenders and the Agent
under the Loan Documents.

 

Section 5.                                           Effect.  Except as
expressly set forth herein, this Agreement shall not by implication or otherwise
limit, impair, constitute a waiver of or otherwise affect the rights and
remedies of the Lenders or the Agent under the Credit Agreement or any other
Loan Document, and shall not alter, modify, amend or in any way affect any of
the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement or any other provision of the Credit Agreement or any other
Loan Document, all of which are ratified and affirmed in all respects and shall
continue in full force and effect.

 

Section 6.                                           Confirmation of Loan
Documents.  As of the date hereof and after giving effect to this Agreement, the
Borrower hereby confirms and ratifies all of its obligations under the Credit
Agreement and each other Loan Document to which it is a party.  By its execution
on the respective signature lines provided below, as of the date hereof and
after giving effect to this Agreement, each of the Guarantors hereby
(a) confirms and ratifies all of its obligations and (b) represents and warrants
that the representations and warranties set forth herein, the Credit Agreement
and in such other Loan Documents are true and correct in all material respects
on the date hereof as if made on and as of such date (except to the extent that
any representation or warranty expressly relates to an earlier date, in which
case such representation or warranty shall have been true and correct as of such
earlier date); provided that any representation and warranty

 

2

--------------------------------------------------------------------------------



 

that is qualified as to materiality or material adverse effect shall, after
giving effect to such qualifications as set forth therein, be true and correct
in all respects.  This Agreement is deemed to be a “Loan Document” for the
purposes of the Credit Agreement.

 

Section 7.                                           Miscellaneous.  Except as
herein provided, the Credit Agreement shall remain unchanged and in full force
and effect.  This Agreement may be executed in any number of counterparts, all
of which taken together shall constitute one and the same amendatory instrument
and any of the parties hereto may execute this Agreement by signing any such
counterpart.  Delivery of a counterpart by electronic transmission shall be
effective as delivery of a manually executed counterpart hereof.  This Agreement
and any right, remedy, obligation, claim, controversy, dispute or cause of
action (whether in contract, tort or otherwise) based upon, arising out of or
relating to this Agreement shall be governed by, and construed in accordance
with, the law of the State of New York without regard to conflicts of law
principles that would lead to the application of laws other than the law of the
State of New York.

 

[signature pages follow]

 

3

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

 

 

BORROWERS:

 

 

 

ARES HOLDINGS L.P.,

 

a Delaware limited partnership

 

By: Ares Holdco LLC, its general partner

 

 

 

 

 

 

 

By:

/s/ Naseem Sagati Aghili

 

Name:

Naseem Sagati Aghili

 

Title:

Authorized Signatory

 

 

 

 

 

 

ARES INVESTMENTS L.P.,

 

a Delaware limited partnership

 

By: AI Holdco LLC, its general partner

 

 

 

 

 

 

 

By:

/s/ Naseem Sagati Aghili

 

Name:

Naseem Sagati Aghili

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------



 

 

GUARANTORS:

 

 

 

ARES MANAGEMENT LLC

 

 

 

 

 

 

 

By:

/s/ Naseem Sagati Aghili

 

Name:

Naseem Sagati Aghili

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

ARES INVESTMENTS HOLDINGS LLC

 

 

 

 

 

 

 

By:

/s/ Naseem Sagati Aghili

 

Name:

Naseem Sagati Aghili

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

ARES FINANCE CO. LLC

 

 

 

 

 

 

 

By:

/s/ Naseem Sagati Aghili

 

Name:

Naseem Sagati Aghili

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

ARES OFFSHORE HOLDINGS L.P.

 

 

 

By: AOF Holdco LLC, its General Partner

 

 

 

 

 

 

 

By:

/s/ Naseem Sagati Aghili

 

Name:

Naseem Sagati Aghili

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------



 

 

JPMORGAN CHASE BANK, N.A.,

 

as Agent

 

 

 

 

 

 

By:

/s/ Matthew Griffith

 

Name:

Matthew Griffith

 

Title:

Executive Director

 

--------------------------------------------------------------------------------



 

 

BANK OF AMERICA, N.A.,

 

as a Lender

 

 

 

 

 

 

By:

/s/ Matthew White

 

Name:

Matthew White

 

Title:

Director

 

--------------------------------------------------------------------------------



 

 

WELLS FARGO BANK, N.A.,

 

as a Lender

 

 

 

 

 

 

By:

/s/ Grainne M. Pergolini

 

Name:

Grainne M. Pergolini

 

Title:

Managing Director

 

--------------------------------------------------------------------------------



 

 

SunTrust Bank,

 

as a Lender

 

 

 

 

 

 

By:

/s/ Andrew Johnson

 

Name:

Andrew Johnson

 

Title:

Managing Director

 

--------------------------------------------------------------------------------



 

 

MORGAN STANLEY BANK, N.A.,

 

as a Lender

 

 

 

 

 

 

By:

/s/ Michel King

 

Name:

Michel King

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------



 

 

MUFG UNION BANK, N.A.,

 

as a Lender

 

 

 

 

 

 

By:

/s/ Oscar Cortez

 

Name:

Oscar Cortez

 

Title:

Director

 

--------------------------------------------------------------------------------



 

 

Citibank, N.A.,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Erik Andersen

 

Name:

Erik Andersen

 

Title:

Vice President

 

--------------------------------------------------------------------------------



 

 

Royal Bank of Canada,

 

as a Lender

 

 

 

 

 

By:

/s/ Alex Figueroa

 

Name:

Alex Figueroa

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------



 

 

STATE STREET BANK AND TRUST COMPANY,

 

as a Lender

 

 

 

 

 

By:

/s/ Janet B. Nolin

 

Name:

Janet B. Nolin

 

Title:

Vice President

 

--------------------------------------------------------------------------------



 

 

Sumitomo Mitsui Banking Corporation, New York Branch, as a Lender

 

 

 

 

 

By:

/s/ Shane Klein

 

Name:

Shane Klein

 

Title:

Managing Director

 

--------------------------------------------------------------------------------



 

 

U.S. Bank National Association,

 

as a Lender

 

 

 

 

 

By:

/s/ Michael Ugliarolo

 

Name:

Michael Ugliarolo

 

Title:

Vice President

 

--------------------------------------------------------------------------------



 

 

BARCLAYS BANK PLC,

 

as a Lender

 

 

 

 

 

By:

/s/ Ronnie Glenn

 

Name:

Ronnie Glenn

 

Title:

Director

 

--------------------------------------------------------------------------------



 

 

GOLDMAN SACHS BANK USA,

 

as a Lender

 

 

 

 

 

By:

/s/ Rebecca Kratz

 

Name:

Rebecca Kratz

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------



 

 

The Bank of New York Mellon,

 

as a Lender

 

 

 

 

 

By:

/s/ Bernard Lambert

 

Name:

Bernard Lambert

 

Title:

Director

 

--------------------------------------------------------------------------------



 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender

 

 

 

 

 

By:

/s/ Doreen Barr

 

Name:

 Doreen Barr

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

By:

/s/ Komal Shah

 

Name:

Komal Shah

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------



 

 

DEUTSCHE BANK AG NEW YORK BRANCH,

 

as a Lender

 

 

 

 

 

By:

/s/ Virginia Cosenza

 

Name:

Virginia Cosenza

 

Title:

Vice President

 

 

 

 

 

 

 

By:

/s/ Ming K. Chu

 

Name:

Ming K. Chu

 

Title:

Director

 

--------------------------------------------------------------------------------



 

 

City National Bank, N.A.,

 

as a Lender

 

 

 

 

 

By:

/s/ Brandon Feitelson

 

Name:

Brandon Feitelson

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------



 

ANNEX I

 

AMENDED CREDIT AGREEMENT

 

[See attached.]

 

--------------------------------------------------------------------------------



 

Amendment No. 78 reflecting changes

to Conformed Credit Agreement

through Amendment No.  67

 

 

 

SIXTH AMENDED AND RESTATED CREDIT AGREEMENT

 

dated as of

 

April 21, 2014

 

among

 

ARES HOLDINGS L.P.

 

ARES INVESTMENTS L.P.

 

The Guarantors Party Hereto

 

The Lenders Party Hereto

 

and

 

JPMORGAN CHASE BANK, N.A.
as Administrative Agent

 

--------------------------------------------------------------------------------

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

 

J.P. MORGAN SECURITIES LLC

 

WELLS FARGO SECURITIES LLC

 

as Joint Lead Arrangers and Joint Bookrunners

 

BANK OF AMERICA, N.A.

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

as Syndication Agents

 

MORGAN STANLEY SENIOR FUNDING, INC.

 

SUNTRUST BANK
as Documentation Agents

 

 

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLEArticle I DEFINITION AND CONSTRUCTION

1

 

 

 

1.1

Definitions

1

1.2

Construction

3131

1.3

Accounting Terms; GAAP

32

1.4

Divisions

32

 

 

 

ARTICLEArticle II AMOUNT AND TERMS OF LOANS

32

 

 

 

2.1

Credit Facilities

32

2.2

Rate Designation

33

2.3

Interest Rates; Payment of Principal and Interest

3233

2.4

Default Rate

37

2.5

Computation of Interest and Fees Maximum Interest Rate; Letter of Credit Fee

37

2.6

Request for Borrowing

37

2.7

Conversion or Continuation

40

2.8

Mandatory Repayment

41

2.9

Voluntary Prepayments; Termination and Reduction in Commitments

42

2.10

Letters of Credit

43

2.11

Fees

47

2.12

Maintenance of Records; Effect

47

2.13

Increased Costs

4747

2.14

Market Disruption and Alternate Rate of Interest

4849

2.15

Illegality

50

2.16

Place of Loans

50

2.17

Survivability

50

2.18

Increase in Revolver Commitments.

50

2.19

Exchange Rates; Currency Equivalents

52

2.20

Joint and Several Liability of Each of the Entities Comprising Borrower

53

2.21

[Reserved]

55

2.22

Defaulting Lenders

55

2.23

Taxes

56

2.24

Mitigation of Obligations

58

 

 

 

ARTICLEArticle III CONDITIONS TO LOANS

59

 

 

 

3.1

Conditions Precedent to the Restatement Effective Date

59

3.2

Conditions Precedent to All Extensions of Credit

6060

 

 

 

ARTICLEArticle IV REPRESENTATIONS AND WARRANTIES OF BORROWER

61

 

 

 

4.1

Due Organization

62

4.2

Interests in Loan Parties

62

4.3

Requisite Power and Authorization

62

4.4

Binding Agreements

6262

 

i

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

(continued)

 

4.5

Other Agreements

63

4.6

Litigation; Adverse Facts

63

4.7

Government Consents

64

4.8

Title to Assets; Liens

64

4.9

Payment of Taxes

64

4.10

Governmental Regulation

6464

4.11

Disclosure

65

4.12

Debt

6565

4.13

Existing Defaults

6566

4.14

No Default; No Material Adverse Effect

66

4.15

[Reserved]

66

4.16

[Reserved]

66

4.17

Governing Documents of the Guarantors

66

4.18

Anti-Corruption Laws and Sanctions

66

4.19

EEA Financial Institutions. No Loan Party is an EEA Financial Institution.

6666

 

 

 

ARTICLEArticle V AFFIRMATIVE COVENANTS OF BORROWER

6666

 

 

 

5.1

Accounting Records and Inspection

67

5.2

Financial Statements and Other Information

67

5.3

Existence

7070

5.4

Payment of Taxes and Claims

7070

5.5

Compliance with Laws

7071

5.6

Further Assurances

71

5.7

Additional Loan Parties

71

5.8

Obligation to Upstream Management Fees and Incentive Fees

7172

5.9

Foreign Qualification

7172

5.10

Designated Subsidiaries

72

 

 

 

ARTICLEArticle VI NEGATIVE COVENANTS OF BORROWER

72

 

 

 

6.1

Debt

7272

6.2

Liens

74

6.3

Investments

74

6.4

[Reserved.]

74

6.5

Dividends

74

6.6

Restriction on Fundamental Changes

7474

6.7

Sale of Assets

7575

6.8

Transactions with Shareholders and Affiliates

7576

6.9

Conduct of Business

7676

6.10

Amendments or Waivers of Certain Documents; Actions Requiring the Consent of
Agent

7676

6.11

Use of Proceeds

7676

6.12

Margin Regulation

7677

6.13

Financial Covenants

77

6.14

Restrictive Agreements

7777

 

ii

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

(continued)

 

6.15

CLO Management Subsidiaries

7778

 

 

 

ARTICLEArticle VII EVENTS OF DEFAULT AND REMEDIES

7778

 

 

 

7.1

Events of Default

7778

7.2

Remedies

8080

 

 

 

ARTICLEArticle VIII EXPENSES AND INDEMNITIES

81

 

 

 

8.1

Expenses

81

8.2

Indemnity

81

 

 

 

ARTICLEArticle IX ASSIGNMENT AND PARTICIPATIONS

8282

 

 

 

9.1

Assignments and Participations

8282

9.2

Successors

8484

 

 

 

ARTICLEArticle X AGENT; THE LENDER GROUP

8485

 

 

 

10.1

Appointment and Authorization of Agent

8485

10.2

[Reserved].

8686

10.3

Reports and Information

8686

10.4

Set Off; Sharing of Payments

87

10.5

Payments by Agent to the Lenders

8788

10.6

Several Obligations; No Liability

8788

 

 

 

ARTICLEArticle XI MISCELLANEOUS

8888

 

 

 

11.1

No Waivers, Remedies

8888

11.2

Waivers and Amendments

8888

11.3

Notices

9090

11.4

Successors and Assigns

9090

11.5

Headings

9090

11.6

Execution in Counterparts; Effectiveness

9090

11.7

GOVERNING LAW

9091

11.8

JURISDICTION AND VENUE

9191

11.9

WAIVER OF TRIAL BY JURY

9191

11.10

Independence of Covenants

9192

11.11

Confidentiality

9292

11.12

Complete Agreement

9393

11.13

USA Patriot Act Notice

9393

11.14

No Novation

9393

11.15

Judgment Currency

9394

11.16

Ares Holdings as Agent for Each Entity Comprising the Borrower

9494

11.17

No Fiduciary Duties

9495

11.18

Acknowledgment and Consent to Bail-In of EEA Financial Institutions

9495

 

 

 

ARTICLEArticle XII GUARANTY

9595

 

iii

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

(continued)

 

12.1

Guaranty of Payment

9595

12.2

Obligations Unconditional.

9596

12.3

Modifications

9898

12.4

Waiver of Rights

9899

12.5

Reinstatement

99

12.6

Remedies

9999

12.7

Limitation of Guaranty

9999

12.8

Termination of Existing Guarantee

9999

 

EXHIBITS

 

 

Exhibit A-1

Form of Assignment and Acceptance

 

Exhibit A-2

Form of Promissory Note for Advances

 

Exhibit A-3

Form of Loan Party Joinder Agreement

 

Exhibit B

Form of Intercompany Subordination Agreement

 

Exhibit C

Form of Compliance Certificate

 

Exhibit D

Form of Confirmation Agreement

 

Exhibit R-1

Persons Authorized to Request a Loan

 

Exhibit R-2

Form of Request for Borrowing

 

Exhibit R-3

Form of Request for Conversion/Continuation

 

Exhibit 3.1(c)

Form of Opinions

 

Exhibit 3.1(f)

Form of Certificates

 

Exhibit 11.3

Addresses and Information for Notices

 

 

 

 

SCHEDULES

 

 

 

 

 

Schedule A-1

Agent’s Account

 

Schedule A-2

Approved Banks

 

Schedule C-1

Revolver Commitments

 

Schedule D

Assets Under Management Definition

 

 

iv

--------------------------------------------------------------------------------



 

SIXTH AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS SIXTH AMENDED AND RESTATED CREDIT AGREEMENT, dated as of April 21, 2014 and
effective as of the Restatement Effective Date, is entered into by and among,
the lenders identified on the signature pages hereof (such lenders, together
with their respective successors and permitted assigns, are referred to
hereinafter each individually as a “Lender” and collectively as the “Lenders”)
and JPMORGAN CHASE BANK, N.A., a national banking association (“JPMCB”), as
administrative agent for the Lenders (together with its successors and assigns
in such capacity, the “Agent”), ARES HOLDINGS L.P., a Delaware limited
partnership (including as successor by merger to Ares Domestic Holdings L.P.)
(“Ares Holdings”), ARES INVESTMENTS L.P., a Delaware limited partnership
(including as successor by merger to Ares Real Estate Holdings L.P.) (“Ares
Investments”, together with Ares Holdings are referred to hereinafter
individually and collectively, jointly and severally, as the “Borrower”) and the
Guarantors (as defined below) party hereto from time to time.

 

WHEREAS, Ares Management LLC (“Ares”), Ares Investments Holdings LLC (“AIH”),
Agent and certain of the Lenders are parties to that certain Fifth Amended and
Restated Credit Agreement, dated as of October 29, 2013 (as amended, restated,
supplemented or otherwise modified from time to time before the date hereof, the
“Existing Credit Agreement”);

 

WHEREAS, Ares will become a wholly owned indirect subsidiary of Ares Holdings
and AIH will become a wholly owned subsidiary of Ares Investment;

 

WHEREAS, the parties to this Agreement wish to amend and restate the Existing
Credit Agreement in its entirety as set forth herein; and

 

WHEREAS, the parties to this Agreement intend that the “Obligations” (as defined
in the Existing Credit Agreement and as amended hereby) shall continue to exist
under, and be evidenced by, this Agreement.

 

NOW, THEREFORE, the parties agree to amend and restate the Existing Credit
Agreement in its entirety as follows:

 

ARTICLE IARTICLE I

 

DEFINITION AND CONSTRUCTION

 

1.1                               Definitions.  For purposes of this Agreement
(as defined below), the following initially capitalized terms shall have the
following meanings:

 

“Adjusted EBITDA” means, with respect to any Person on a Stand Alone Basis, for
any period of four consecutive fiscal quarters, the Net Income of such Person on
a Stand Alone Basis for such period plus

 

(a)                                 (a)                                 the sum,
without duplication (including with respect to any item already added back to
Net Income) and to the extent deducted in calculating Net Income, of the amounts
for such period of:

 

1

--------------------------------------------------------------------------------



 

(i)                                    (i)                                 
depreciation and amortization (including any purchase price amortization but
excluding any marketing fee amortization);

 

(ii)                                                                               
(ii)                                Interest Expense;

 

(iii)                                                                           
(iii)                            income taxes;

 

(iv)                                                                            
(iv)                             non-recurring, extraordinary, or unusual
expenses, losses, and charges; minus

 

(b)                                 (b)                               the sum,
without duplication and to the extent included in Net Income, of the amounts
(which may be negative) for such period of:

 

(i)                                                                                                                                                                                   
(i)                                    any extraordinary, unusual or other
non-recurring gains;

 

(ii)                                                                                                                               
(ii)                                any non-cash items (other than accrual of
Management Fees in the ordinary course of business) increasing Net Income, but
excluding any such items in respect of which cash was received in a prior period
(other than accrual of Management Fees in the ordinary course of business);

 

(iii)                               interest and dividend income received in
cash later than one fiscal quarter after the end of such period;

 

(iv)                              an amount equal to the Net Income attributable
to Persons not constituting Loan Parties or Restricted Subsidiaries of Loan
Parties (to the extent such Net Income is not distributed to a Loan Party during
such period);

 

(v)                                 an amount equal to all earned Incentive Fees
(other than the ARCC Part I Fees) included in Net Income for such period;

 

(vi)                              an amount equal to all unearned Incentive Fees
included in Net Income for such period; and

 

(vii)                           an amount equal to any “carried interest” or
similar profit interest not constituting Incentive Fees and included in Net
Income for such period;

 

provided that (1) in no event shall more than 15% of Management Fees and ARCC
Part I Fees included in Adjusted EBITDA be comprised of amounts attributable to
Designated Subsidiaries and (2) in no event shall more than 5% of Management
Fees and ARCC Part I Fees included in Adjusted EBITDA be comprised of amounts
attributable to Unrestricted Subsidiaries.

 

For purposes of calculating Adjusted EBITDA, for any period of four consecutive
quarters, if at any time during such period (and after the Restatement Effective
Date), a Loan Party or any of the Restricted Subsidiaries shall have consummated
a New Acquisition, to the extent such acquired entity will continue to receive
such related Net Income within one calendar quarter, or if the related payment
cycle is longer than one quarter, within one such payment cycle, the Adjusted
EBITDA for such period shall be calculated after giving pro forma effect to such
New Acquisition as if such

 

2

--------------------------------------------------------------------------------



 

New Acquisition occurred on the first day of such period; provided that for four
consecutive quarters following the consummation of any New Acquisition of the
type specified in the proviso in the definition thereof, such pro forma
adjustments shall include, without duplication: (i) from and after the
consummation of such New Acquisition to the end of the first quarter thereafter,
the projected annualized Adjusted EBITDA attributable to such New Acquisition as
presented to the board of directors (or similar governing body) of the general
partner of PTP (or of PTP, as applicable)Ares Parent based on Borrower’s good
faith estimate for such period; (ii) for the second quarter after the
consummation of such New Acquisition, an amount equal to the sum of (A) the
actual Adjusted EBITDA attributable to such New Acquisition for the first
quarter after the consummation of such New Acquisition plus (B) the projected
Adjusted EBITDA attributable to such New Acquisition for the three quarters
following such first quarter as presented to the board of directors (or similar
governing body) of the general partner of PTP (or of PTP, as applicable)Ares
Parent based on Borrower’s good faith estimate for such period; (iii) for the
third quarter after the consummation of such New Acquisition, an amount equal to
the sum of (A) the actual Adjusted EBITDA attributable to such New Acquisition
for the first and second quarters after the consummation of such New Acquisition
plus (B) the projected Adjusted EBITDA attributable to such New Acquisition for
the two quarters following such second quarter as presented to the board of
directors (or similar governing body) of the general partner of PTP (or of PTP,
as applicable)Ares Parent based on Borrower’s good faith estimate for such
period; and (iv) for the fourth quarter after the consummation of such New
Acquisition, an amount equal to the sum of (A) the actual Adjusted EBITDA
attributable to such New Acquisition for the first, second and third quarters
after the consummation of such New Acquisition plus (B) the projected Adjusted
EBITDA attributable to such New Acquisition for the quarter following such third
quarter as presented to the board of directors (or similar governing body) of
the general partner of PTP (or of PTP, as applicable)Ares Parent based on
Borrower’s good faith estimate for such period.

 

“Administrative Entity” has the meaning set forth in Section 11.16.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Agent.

 

“Advances” has the meaning set forth in Section 2.1(a).

 

“Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person.  For purposes of this definition, “control” (including, with correlative
meanings, the terms “controlling,” “controlled by,” and “under common control
with”), as applied to any Person, means the possession, directly or indirectly,
of the power to direct or cause the direction of the management or policies of
that Person, whether through the ownership of voting securities, by contract, or
otherwise.

 

“Agent” has the meaning set forth in the preamble to this Agreement.

 

“Agent Fee Letter” means that certain Administrative Agent Fee Letter, dated as
of the Closing Date, among the Agent, Ares Holdings, Ares Domestic Holdings,
L.P., Ares Investments and Ares Real Estate Holdings L.P..

 

3

--------------------------------------------------------------------------------



 

“Agent-Related Persons” means Agent, together with its Affiliates, officers,
directors, employees, attorneys, and agents.

 

“Agent’s Account” means the Deposit Account of Agent identified on Schedule A-1.

 

“Agreement” means this Sixth Amended and Restated Credit Agreement among
Borrower, the Guarantors, the Lenders, and Agent, together with all exhibits and
schedules hereto, including the Disclosure Statement.

 

“Alternative Currency” means, with respect to any non-Dollar Advance or Letter
of Credit, British Pounds Sterling, euros, Japanese Yen or another currency that
may be agreed by Administrative Entity, Agent, each Lender, and in the case of
any Letter of Credit, the Issuing Lender with respect to such Letter of Credit,
so long as, in respect of any such specified Alternative Currency or other
Alternative Currency, at such time (a) such Alternative Currency is dealt with
in the London (or, in the case of British Pounds Sterling, Paris) interbank
deposit market or, in the case of any Local Rate Currency, the relevant local
market for obtaining quotations, and (b) no central bank or other governmental
authorization in the country of issue of such Alternative Currency (including,
in the case of the euro, any authorization by the European Central Bank) is
required to permit use of such Alternative Currency by any Lender for making any
Advance or purchasing a participation in any Letter of Credit hereunder and/or
to permit the Borrower to borrow and repay the principal thereof and to pay the
interest thereon, unless such authorization has been obtained and is in full
force and effect.

 

“Alternative Currency Equivalent” means, with respect to any amount in Dollars,
the amount of any Alternative Currency that could be purchased with such amount
of Dollars using the reciprocal of the foreign exchange rate(s) specified in the
definition of the term “Dollar Equivalent”, as determined by the AgentExchange
Rate.

 

“Amendment No. 5 Effective Date” means December 16, 2015.

 

“Amendment No. 7 Effective Date” means February 24, 2017.

 

“Amendment No. 8 Effective Date” means March 21, 2019.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower, any other Loan Party or their
respective Subsidiaries from time to time concerning or relating to bribery or
corruption.

 

“Applicable Lending Office” means, for each Lender, the office of such Lender
(or of a branch or affiliate of such Lender) designated for its Loans in its
Administrative Questionnaire or such other office of such Lender (or of an
affiliate or branch of such Lender) as such Lender may from time to time specify
to the Borrower as the office by which its Loans to the Borrower of the
respective type are to be made and maintained.

 

“Applicable Margin” means, for any day, with respect to any Base Rate Loan,
LIBOR Rate Loan, Letter of Credit, or with respect to the commitment fees
payable hereunder, as the case may be, a percentage equal to the percentage set
forth below in the applicable column

 

4

--------------------------------------------------------------------------------



 

opposite the level corresponding to the applicable S&P/Moody’s/Fitch Corporate
Credit Rating(s):

 

Level

 

PTP’sAres Parent’s
Senior Long-Term
Unsecured Debt
Ratings
S&P/Fitch/Moody’s(1)

 

Commitment
Fee Rate

 

Applicable
Margin for LIBOR
Rate Loans and
Letters of Credit

 

Applicable Margin
for Base Rate Loans

 

I

 

> A/A2

 

0.1250.100

%

1.1251.000

%

0.1250.000

%

II

 

A-/A3

 

0.150.125

%

1.251.125

%

0.250.125

%

III

 

BBB+/Baa1

 

0.200.150

%

1.501.250

%

0.500.250

%

IV

 

BBB/Baa2

 

0.250.200

%

1.751.500

%

0.750.500

%

V

 

< BBB-/Baa3

 

0.300.250

%

2.001.750

%

1.000.750

%

 

If there is only one credit rating with respect to PTPAres Parent, the
Applicable Margin shall be determined with reference to the Level below such
credit rating.  In the event of a split credit rating, the Applicable Margin
shall be determined by the two highest credit ratings (each a “Relevant Rating”
and together the “Relevant Ratings”).  In the event the Relevant Ratings are
different, the Applicable Margin shall be determined by (a) the higher of such
Relevant Ratings, provided, however, the lower of such Relevant Ratings shall be
no greater than one level below the higher of such Relevant Ratings or (b) in
the event the lower of such Relevant Ratings is greater than one Level below the
higher of such Relevant Ratings, the Applicable Margin shall be determined based
on the Relevant Rating which is one Level below the higher of such Relevant
Ratings.  If the ratings established by S&P, Fitch or Moody’s shall be changed,
such change shall be effective as of the date on which it is first announced by
the applicable rating agency and if none of S&P, Fitch or Moody’s shall have in
effect a credit rating, the Applicable Margin shall be based on Level V.  Each
change in the Applicable Margin shall apply during the period commencing on the
effective date of the applicable change in ratings and ending on the date
immediately preceding the effective date of the next such change in ratings. 
Upon the occurrence and during the continuance of an Event of Default, the
Applicable Margin shall be based on Level V.  Notwithstanding the foregoing, in
the event that any of the aforementioned credit ratings with respect to PTPAres
Parent are unavailable, Borrower shall, at Borrower’s option, substitute credit
ratings with respect to Borrower in lieu thereof.

 

“Application Event” means the occurrence of (a) a failure by Borrower to repay
in full all of the Obligations on the Maturity Date, or (b) an Event of Default
and the election by Agent or the Required Lenders to terminate the Revolver
Commitments and accelerate the Loans.

 

--------------------------------------------------------------------------------

(1)  Moody’s to be included in the sole discretion of PTPAres Parent, if
applicable.

 

5

--------------------------------------------------------------------------------



 

“Approved Increase” has the meaning set forth in Section 2.18(a).

 

“ARCC” means Ares Capital Corporation, a Maryland corporation.

 

“ARCC Part I Fees” mean fees received from ARCC based on ARCC’s net investment
income which are paid quarterly.

 

“Ares Fund” means (i) any fund that is managed, co-managed, serviced or
co-serviced, directly or indirectly, by a Loan Party or any Subsidiary of a Loan
Party;, (ii) any entity that, upon the making of an Investment therein or upon
the acquisition of the related management rights with respect thereto, would be
a fund under clause (i) of this definition or a Subsidiary of such a fund;,
(iii) any entity that Borrower intends, in good faith, to cause to become a fund
under clause (i) of this definition or a Subsidiary of such a fund within a
reasonable period of time; provided that if at any time Borrower no longer
intends in good faith to cause such entity to become an Ares Fund or a
Subsidiary of an Ares Fund within a reasonable period of time, such entity shall
no longer constitute an Ares Fund;, (iv) any entity established (or acquired) in
connection with the formation or other administration of an Ares Fund or the
primary purpose of which is to receive funds or other assets to be invested in,
or constituting investments in, an Ares Fund, solely to the extent that (and for
so long as) such entity conducts no other material business activities other
than those related to the formation or other administration of an Ares Fund or
the receiving of funds or other assets to be invested in, making investments
with such funds in, holding interests in, or the investment activities related
to, other Ares Funds or using such funds to purchase assets substantially all of
which would be contributed to an Ares Fund, or (v) any entity into which the
Borrower in good faith believes an Investment has been made or that is acquired
for the primary purposes of providing a strategic benefit to the Borrower, a
Guarantor or any Affiliate thereof; provided if at any time any Person described
above in any of clauses (i), (ii), (iii), (iv), or (v) of this definition
receives any Management Fees owing to it (or if any Management Fees are payable,
in whole or in part, to any such Person), such Person shall thereafter no longer
be an Ares Fund for all purposes under this Agreement and the other Loan
Documents.

 

“Ares Holdings” has the meaning set forth in the preamble to this Agreement.

 

“Ares Holdings Designated Account” means the deposit account of Ares Holdings
(located within the United States) designated, in writing, and from time to
time, by Ares Holdings to Agent.

 

“Ares Investments” has the meaning set forth in the preamble to this Agreement.

 

“Ares Investments Designated Account” means the deposit account of Ares
Investments (located within the United States) designated, in writing, and from
time to time, by Ares Investments to Agent.

 

“Ares Offshore” means Ares Offshore Holdings L.P., a Delaware limited
partnership.

 

“Ares Parent” means Ares Management Corporation or its successors and assigns
including, without limitation, as a result of a restructuring or conversion not
prohibited by this Agreement.

 

6

--------------------------------------------------------------------------------



 

“Asset” means any interest of a Person in any kind of property or asset, whether
real, personal, or mixed real and personal, or whether tangible or intangible.

 

“Assets Under Management” has the meaning set forth in Schedule D; provided that
for purposes of calculating compliance with Section 6.13(c), the calculation of
Assets Under Management shall exclude CLOs that are Ares Funds and any Assets
managed by Designated Subsidiaries.

 

“Assignee” has the meaning set forth in Section 9.1(a).

 

“Assignment and Acceptance” means an Assignment and Acceptance Agreement
substantially in the form of Exhibit A-1.

 

“Availability” means, as of any date of determination, the amount that Borrower
is entitled to borrow as Advances hereunder (after giving effect to all then
outstanding Advances and Letters of Credit).

 

“Back-to-Back Lending Facilities” shall mean credit facilities made available to
the Loan Parties or their Affiliates for the purpose of funding loans or
advances to Permitted Holders or Affiliates of the Loan Parties or their
Affiliates, the proceeds of which are (a) invested in Ares Funds and/or (b) used
by such Persons to purchase a direct or indirect equity ownership in a Loan
Party or any Affiliate thereof in connection with one or more Benefit Plans.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bankruptcy Code” means Title 11 of the United States Code, as amended or
supplemented from time to time, and any successor statute, and all of the
rules and regulations issued or promulgated in connection therewith.

 

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the Agent,
has taken any action in furtherance of, or indicating its consent to, approval
of, or acquiescence in, any such proceeding or appointment, provided that a
Bankruptcy Event shall not result solely by virtue of any ownership interest, or
the acquisition of any ownership interest, in such Person by a Governmental
Authority or instrumentality thereof, provided, further, that such ownership
interest does not result in or provide such Person with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

 

7

--------------------------------------------------------------------------------



 

“Base LIBOR Rate” means, with respect to (Aa) any LIBOR Rate Loan in any LIBOR
Quoted Currency and for any applicable Interest Period, the London interbank
offered rate administered by the ICE Benchmark Administration (or any other
Person that takes over the administration of such rate) for such LIBOR Quoted
Currency for a period equal in length to such Interest Period as displayed on
pages LIBOR01 or LIBOR02 of the Reuters screen or, in the event such rate does
not appear on such Reuters page or screen, on any successor or substitute
page on such screen that displays such rate, or on the appropriate page of such
other information service that publishes such rate as shall be selected by the
Agent from time to time in its reasonable discretion (the “LIBOR Screen Rate”)
at approximately 11:00 a.m., London time, on the Quotation Date for such
Interest Period and (Bb) any LIBOR Rate Loan denominated in any Local Rate
Currency and for any applicable Interest Period, the applicable Local Screen
Rate for such Local Rate Currency; provided, that, if a LIBOR Screen Rate or a
Local Screen Rate, as applicable, shall not be available at the applicable time
for the applicable Interest Period (the “Impacted Interest Period”), then the
Base LIBOR Rate shall be the Interpolated Rate at such time, subject to
Section 2.14, and provided further, that, if the Base LIBOR Rate shall be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement.

 

“Base Rate” means the highest of (i) the rate of interest publicly announced by
Agent as itslast quoted by The Wall Street Journal in the U.S. as the prime rate
in effect at its principal office in New York City (the “Prime Rate”), (ii) the
Federal FundsNYFRB Rate from time to time plus 0.50%, and (iii) the LIBOR Rate
for a one month Interest Period on such day (or if such day is not a Business
Day, the immediately preceding Business Day) plus 1.00% (which shall be the
relevant rate appearing on the relevant Reuters screen page at
approximately 11:00 a.m. London time on such day)., provided that for the
purpose of this definition, the LIBOR Rate for any day shall be based on the
Base LIBOR Rate (or if the Base LIBOR Rate is not available for such one month
Interest Period, the Interpolated Rate), provided that, if the LIBOR Rate so
determined for purposes of this definition is less than zero, it shall be deemed
to be zero.

 

“Base Rate Loan” means each portion of the Advances bearing interest based on
the Base Rate.

 

“Benefit Plan” means those certain equity incentive or ownership programs
established by any Loan Party or any of its Subsidiaries in good faith to
provide equity ownership or participation to Permitted Holders and other Persons
associated or affiliated with a Loan Party or any Affiliate thereof and not for
the purpose of or in view of avoiding the obligations of Borrower as set forth
in this Agreement.

 

“Borrower” has the meaning set forth in the preamble to this Agreement.

 

“British Pounds Sterling” means the lawful currency of England.

 

“Business Day” means a day when major commercial banks are open for business in
New York, New York, other than Saturdays or Sundays and if such day relates to a
borrowing or continuation of, a payment or prepayment of principal of or
interest on, or the Interest Period for, any Loan or Letter of Credit
denominated in any Alternative Currency, or to a notice by the Borrower with
respect to any such borrowing, continuation, payment, prepayment or Interest

 

8

--------------------------------------------------------------------------------



 

Period, that is also a day on which commercial banks and the London foreign
exchange market settle payments in the Principal Financial Center for such
Alternative Currency and, if on that day there is a payment in euro to be made,
a TARGET Day.

 

“Capitalized Lease Obligations” means the aggregate amount which, in accordance
with GAAP, is required to be reported as a liability on the balance sheet of
Person at such time in respect of such Person’s interest as lessee under a
capitalized lease.

 

“Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within 1 year from the date of acquisition thereof, (b) marketable
direct obligations issued by any state of the United States or any political
subdivision of any such state or any public instrumentality thereof maturing
within 1 year from the date of acquisition thereof and, at the time of
acquisition, having one of the two highest ratings obtainable from either
Standard & Poor’s Rating Group (“S&P”) or Moody’s Investors Service, Inc.
(“Moody’s”), (c) commercial paper maturing no more than 270 days from the date
of creation thereof and, at the time of acquisition, having a rating of at least
A-1 from S&P or at least P-1 from Moody’s, (d) certificates of deposit or
bankers’ acceptances maturing within 1 year from the date of acquisition thereof
issued by any bank organized under the laws of the United States or any state
thereof having at the date of acquisition thereof combined capital and surplus
of not less than $250,000,000, (e) demand deposit accounts maintained with any
bank organized under the laws of the United States or any state thereof having
combined capital and surplus of not less than $1,000,000,000, so long as the
amount maintained with any individual bank is less than or equal to $1,000,000
and is insured by the Federal Deposit Insurance Corporation, or larger amounts,
to the extent that such amounts are covered by insurance which is reasonably
satisfactory to Agent, (f) demand deposit accounts maintained with any of the
financial institutions listed on Schedule A-2 hereto (as may be modified from
time to time upon reasonably prompt written notice to the Agent following the
establishment of such an account), Affiliates thereof, or any Lender that is a
bank that is insured by the Federal Deposit Insurance Corporation, and
(g) Investments in money market funds substantially all of whose assets are
invested in the types of assets described in clauses (a) through (e) above.

 

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or any Issuing Lender
(or, for purposes of Section 2.13(b), by any lending office of such Lender or by
such Lender’s or such Issuing Lender’s holding company, if any) with any
request, guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.  For the
purposes hereof, (i) the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all requests, rules, guidelines, requirements and directives thereunder
issued in connection therewith or in implementation thereof and (ii) all
requests, rules, guidelines or directives promulgated by the Bank for
International settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or any applicable national, foreign or
regulatory authorities implementing the same, shall in each case be deemed to be
a “Change in Law”, regardless of the date enacted, adopted, issued or
implemented.

 

9

--------------------------------------------------------------------------------



 

“Change of Control Event” means the occurrence of any of the following:

 

(i) the acquisition of ownership, directly or indirectly, beneficially or of
record, by any Person or group (within the meaning of the Exchange Act and the
rules of the SEC thereunder as in effect on the date hereof) other than the
Permitted Holders or any direct or indirect holder of PTPAres Parent immediately
prior to the IPO Event, of Securities representing more than 40% of the
aggregate voting power represented by the issued and outstanding Securities of
PTP (including, without limitation, the special voting unit of PTP held by Ares
Voting LLC)Parent; (ii) occupation of a majority of the seats (other than vacant
seats) on the board of directors (or similar governing body) of the general
partner of PTP (or of the PTP, as applicable)Ares Parent by Persons who were
neither (A) nominated by the board of directors (or similar governing body) of
the general partner of PTP (or of PTP, as applicable),Ares Parent, one or more
of the Permitted Holders, or an entity controlled by one or more of the
Permitted Holders nor (B) appointed by directors or the equivalent so nominated;
(iii) the acquisition of direct or indirect control of PTPAres Parent by any
Person or group other than the Permitted Holders or any direct or indirect
holder of PTPAres Parent immediately prior to the IPO Event; or (iv) PTPAres
Parent together with the Permitted Holders cease to directly or indirectly own
and control at least 50.1% of the outstanding Securities issued by each of the
Loan Parties.

 

“CLO Management Subsidiary” means, unless otherwise designated by the
Administrative Entity, (a) any Subsidiary of a CLO Management Subsidiary and
(b) any other Subsidiary of a Loan Party designated by the Administrative Entity
as a CLO Management Subsidiary pursuant to Section 5.10.

 

“Closing Date” means April 21, 2014.

 

“CNB” means City National Bank, N.A.

 

“Code” means the Internal Revenue Code of 1986, as amended or supplemented from
time to time, and any successor statute, and all of the rules and regulations
issued or promulgated in connection therewith.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C delivered by the chief financial officer of Administrative Entity to
Agent.

 

“Confirmation Agreement” means the confirmation agreement dated as of the
Restatement Effective Date made by Ares Holdings LP (as successor by conversion
to Ares Holdings LLC) and Ares Investments LP (as successor by conversion to
Ares Investments LLC), and acknowledged by the Loan Parties (other than Ares
Holdings LP and Ares Investments LP) and the Agent in substantially the form of
Exhibit D.

 

“Contingent Obligation” means, as to any Person and without duplication of
amounts, any written obligation of such Person guaranteeing or intended to
guarantee (whether guaranteed, endorsed, co-made, discounted, or sold with
recourse to such Person) any Debt, noncancellable lease, dividend, reimbursement
obligations relating to letters of credit, or any other obligation that pertains
to Debt, a noncancellable lease, a dividend, or a reimbursement obligation
related to letters of credit (each, a “primary obligation”) of any other Person
(“primary obligor”) in any manner, whether directly or indirectly, including any
written obligation of such Person,

 

10

--------------------------------------------------------------------------------



 

irrespective of whether contingent, (a) to purchase any such primary obligation,
(b) to advance or supply funds (whether in the form of a loan, advance, stock
purchase, capital contribution, or otherwise) (i) for the purchase, repurchase,
or payment of any such primary obligation or any Asset constituting direct or
indirect security therefor, or (ii) to maintain working capital or equity
capital of the primary obligor, or otherwise to maintain the net worth,
solvency, or other financial condition of the primary obligor, or (c) to
purchase or make payment for any Asset, securities, services, or noncancellable
lease if primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation.

 

“Contractual Obligation” means, as applied to any Person, any material provision
of any material indenture, mortgage, deed of trust, contract, undertaking,
agreement, or other instrument to which that Person is a party or by which any
of its Assets is subject.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Currency” means Dollars or any AlternativeForeign Currency.

 

“Currency Valuation Notice” has the meaning set forth in Section 2.8.

 

“Daily Balance” means, as of any date of determination and with respect to any
Obligation, the amount of such Obligation owed at the end of such day.

 

“Debt” means, with respect to any Person, (a) all obligations of such Person for
borrowed money, (b) all obligations of such Person evidenced by bonds,
debentures, notes, or other similar instruments and all reimbursement or other
obligations of such Person in respect of letters of credit (including contingent
obligations in respect of undrawn letters of credit), bankers acceptances,
interest rate swaps, other Hedging Agreements, or other financial products,
(c) all obligations of such Person to pay the deferred purchase price of Assets
or services (exclusive of (i) trade payables that are due and payable in the
ordinary and usual course of such Person’s business and (ii) any purchase price
adjustment, deferred purchase price or earnout incurred in connection with an
acquisition, except to the extent that the amount payable pursuant to such
purchase price adjustment, deferred purchase price or earnout is, or becomes, a
liability on the balance sheet of such Person in accordance with GAAP (other
than with respect to any portion of such liability that can be settled at all
times at the sole option of such Person through the issuance of equity
interests)), (d) all Capitalized Lease Obligations of such Person, (e) all
obligations or liabilities of others secured by a Lien on any Asset owned by
such Person, irrespective of whether such obligation or liability is assumed, to
the extent of the lesser of such obligation or liability or the fair market
value of such Asset, and (f) all Contingent Obligations of such Person. 
Notwithstanding any provision in this Agreement to the contrary, for purposes of
calculating outstanding Debt with respect to any covenant calculation or
compliance hereunder (including but not limited to compliance with Section 6.13
or any reference thereto), such calculation of Debt shall be net of any cash of
PTPAres Parent, the Loan Parties or any of their respective Subsidiaries
(including but not limited to any cash on hand as a result of the incurrence of
any indebtedness (including any indebtedness incurred hereunder)); provided that
(A) the netting of

 

11

--------------------------------------------------------------------------------



 

any cash on hand as a result of the incurrence of any indebtedness that is not
repaid within 7 days of such incurrence shall be capped at no greater than
$750,000,000 and (B) all netted cash shall be used solely to repay existing
Debt, fund the consummation of a New Acquisition, or transactions related
thereto, which in the case of netted cash of PTPAres Parent, shall be applied in
accordance with this clause (B) within 60 days of the date on which such cash is
first netted for purposes of Section 6.13(b).

 

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
(iii) pay over to any member of the Lender Group any other amount required to be
paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent to funding (specifically
identified and including the particular default, if any) has not been satisfied,
(b) has notified the Borrower or any member of the Lender Group in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a Loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three Business Days after
request by any member of the Lender Group, acting in good faith, to provide a
certification in writing from an authorized officer of such Lender that it will
comply with its obligations (and is financially able to meet such obligations)
to fund prospective Loans and participations in then outstanding Letters of
Credit under this Agreement, provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon such Person’s receipt of such
certification in form and substance satisfactory to it and the Agent, (d) has
become the subject of a Bankruptcy Event or (e) becomes the subject of a Bail-In
Action.

 

“Defaulting Lender Rate” means (a) for the first 3 days from and after the date
the relevant payment is due, the Federal FundsBase Rate, and (b) thereafter, the
interest rate then applicable to Advances that are Base Rate Loans.

 

“Deposit Account” means any “deposit account” (as that term is defined in the
UCC).

 

“Designated Subsidiary” means any CLO Management Subsidiary or any Unrestricted
Subsidiary.

 

“Direct Competitor” means any Person who is a direct competitor of PTPAres
Parent or any of its Subsidiaries if Agent and the assigning Lender have actual
knowledge of the foregoing (including, upon notification by Borrower); provided
that in connection with any assignment or participation, the assignee with
respect to such proposed assignment that is an investment bank, a commercial
bank, a finance company, a fund or other entity which merely has an economic
interest in any such Person, and is not itself such a direct competitor of
PTPAres Parent, shall be deemed not to be a Direct Competitor for the purposes
of this definition so long as it does not exercise direct control over, or is
controlled directly or indirectly by, such Person that is a direct competitor of
PTPAres Parent.

 

12

--------------------------------------------------------------------------------



 

“Disclosure Statement” means that certain statement, executed and delivered by a
Responsible Officer of Administrative Entity as of the Restatement Effective
Date, that sets forth information regarding or exceptions to the
representations, warranties, and covenants made by the Loan Parties herein, as
amended from time to time to the extent permitted hereby.

 

“Distribution” has the meaning set forth in Section 6.5.

 

“Dollars” or “$” means United States dollars.

 

“Dollar Equivalent” means, onfor any dateamount, at the time of determination,
with respect to an amount denominated in any Alternative Currency, the amount of
Dollars that would be required to purchase such amount of such Alternative
Currency on the date two Business Days prior to such date, based upon the spot
selling rate at which the Agent offers to sell such Alternative Currency for
Dollars in the London foreign exchange market at approximately 11:00 a.m.,
London time, for delivery two Business Days later.thereof, (a) if such amount is
expressed in Dollars, such amount, and (b) if such amount is expressed in a
Foreign Currency, the equivalent of such amount in Dollars determined at such
time on the basis of the Exchange Rate for the purchase of Dollars with such
Foreign Currency at such time.

 

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Transferee” means (a) a commercial bank organized under the laws of
the United States, or any state thereof, (b) a commercial bank organized under
the laws of any other country which is a member of the Organization for Economic
Cooperation and Development or a political subdivision of any such country,
(c) a finance company, insurance company, financial institution, or fund that is
engaged in making, purchasing, or otherwise investing in commercial loans in the
ordinary course of its business, (d) any Lender, (e) any Affiliate (other than
individuals) of a Lender, and (f) any other Person approved by Agent and, so
long as no Event of Default has occurred and is continuing, Administrative
Entity (which approval of Administrative Entity, except in the case of a
proposed assignment to a Direct Competitor, and Agent shall not be unreasonably
withheld, delayed, or conditioned, provided that the Administrative Entity shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Agent within 5 Business Days after having
received notice thereof); provided that ““Eligible Transferee” shall not in any
event include (i) the Borrower or any of its Affiliates, (ii) a natural person,
(iii) any holding company or investment vehicle for, or owned and operated for
the primary

 

13

--------------------------------------------------------------------------------



 

benefit of, a natural person and/or family members or relatives of such person
and (iv) any trust for the primary benefit of a natural person and/or family
members or relatives of such person, other than any entity referred to in clause
(iii) or (iv) that (x) has not been formed or established for the primary
purpose of acquiring any Loans or Total Commitments under this Agreement, (y) is
managed by a professional adviser (other than said natural person or family
members or relatives of such person) having significant experience in the
business of making or purchasing commercial loans, and (z) has assets of greater
than $25,000,000 and a significant part of the business, activities or
operations of which consist of making or purchasing (by assignment as
principal), commercial loans and similar extensions of credit in the ordinary
course.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“euro” means the single currency of Participating Member States of the European
Union.

 

“Eurocurrency Reserve Requirement” means the sum (without duplication) of the
rates (expressed as a decimal) of reserves (including, without limitation, any
basic, marginal, supplemental, or emergency reserves) that are required to be
maintained by banks during the Interest Period under any regulations of the
Federal Reserve Board, or any other governmental authority having jurisdiction
with respect thereto, applicable to funding based on so-called “Eurocurrency
Liabilities”, including Regulation D (12 CFR 224).

 

“Eurodollar Business Day” means any Business Day on which major commercial banks
are open for international business (including dealings in Dollar deposits) in
New York, New York and London, England.

 

“Event of Default” has the meaning set forth in Article VII.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended or
supplemented from time to time, and any successor statute, and all of the
rules and regulations issued or promulgated in connection therewith.

 

“Exchange Rate” means, on any day with respect to any Foreign Currency, the rate
of exchange for the purchase of Dollars with such Foreign Currency last provided
(either by publication or otherwise provided to the Agent) by the applicable
Thomson Reuters Corp. (“Reuters”) source on the Business Day (New York City
time) immediately preceding the date of determination or if such service ceases
to be available or ceases to provide a rate of exchange for the purchase of
dollars with the Foreign Currency, as provided by such other publicly available
information service which provides that rate of exchange at such time in place
of Reuters chosen by the Agent in its sole discretion (or if such service ceases
to be available or ceases to provide such rate of exchange, the equivalent of
such amount in Dollars that would be required to purchase such amount of such
Foreign Currency on the date two Business Days prior to such date, based upon
the spot selling rate at which the Agent offers to sell such Foreign Currency
for Dollars in the London foreign exchange market at approximately 11:00 a.m.,
London time, for delivery two Business Days later).

 

14

--------------------------------------------------------------------------------



 

“Excluded Taxes” means, with respect to the Agent, any Lender, any Issuing
Lender or any other recipient of any payment to be made by or on account of any
obligation of the Borrower hereunder, (a) income, branch profits or franchise
taxes imposed on (or measured by) its net income by the United States, or by the
jurisdiction under the laws of which such recipient is organized or resident for
tax purposes, in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States or any similar tax imposed by any
other jurisdiction in which the Borrower is located, (c) any withholding tax
(other than withholding taxes imposed on an assignee of a Foreign Lender
pursuant to a request by the Borrower under Section 11.2) that is imposed on
amounts payable to such Lender at the time such Lender becomes a party to this
Agreement (or designates a new lending office) or is attributable to such
Lender’s failure to comply with Section 2.23(e), (f) or (g), except to the
extent that such Lender is a Foreign Lender and such Foreign Lender (or its
assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding tax pursuant to Section 2.23(a), and (d) any
withholding taxes imposed under FATCA.

 

“Existing Credit Agreement” has the meaning set forth in the recitals to this
Agreement.

 

“Existing Letters of Credit” means each Letter of Credit that is outstanding
under the Existing Credit Agreement on the Restatement Effective Date.

 

“Family Member” means, with respect to any individual, any other individual
having a relationship by blood (to the second degree of consanguinity),
marriage, or adoption to such individual.

 

“Family Trusts” means, with respect to any individual, trusts or other estate
planning vehicles established for the primary benefit of such individual or
Family Members of such individual and in respect of which such individual or a
bona fide third party trustee serves as trustee or in a similar capacity.

 

“FATCA” shall mean Sections 1471 through 1474 of the Code, including any
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code or intergovernmental agreement (and
implementing laws) pursuant to any of the foregoing.

 

“Federal Funds Effective Rate” shall meanmeans, for any day, the rate per annum
(rounded upwards, if necessary, to the next 1/100th of 1%) equal to the weighted
average of the rates on overnight Federalcalculated by the NYFRB based on such
day’s federal funds transactions with member banks of the Federal Reserve System
arranged by Federal funds brokers, as published by the Federal Reserve Bank of
New Yorkby depositary institutions, as determined in such manner as the NYFRB
shall set forth on its public website from time to time, and published on the
next succeeding Business Day or if such rate is not so published for any
Business Day, the Federal Funds Rate for such day shall be the average rounded
upwards, if necessary, to the next 1/100th of 1% of the quotations for such day
on such transactions received by the Agent from three Federal funds brokers of
recognized standing selected by the Agentby the NYFRB as the federal funds
effective rate, provided, that, if the

 

15

--------------------------------------------------------------------------------



 

Federal Funds Effective Rate shall be less than zero, such rate shall be deemed
to be zero for the purposes of this Agreementcalculating such rate.

 

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System or any successor thereto.

 

“Fee Generating Entity” has the meaning set forth in the definition of “New
Management Fee Asset”.

 

“Fee Letter” means the Agent Fee Letter and any fee letter between the Borrower
and any member of the Lender Group (or any Affiliate of any member of the Lender
Group) relating to this Agreement.

 

“Financial Officer” of any Person shall mean the Chief Financial Officer,
principal accounting officer, Treasurer, Assistant Treasurer or Controller of
such Person or of the general partner of such Person.

 

“FINRA” means the Financial Industry Regulatory Authority.

 

“Foreign Currency” means at any time any currency other than Dollars.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located.  For purposes of
this definition, the United States, each State thereof and the District of
Columbia shall be deemed to constitute a single jurisdiction.

 

“Foreign Subsidiary” means, with respect to any Person, any Subsidiary of such
Person (a)(i) that is not organized or incorporated under the laws of the United
States, any state of the United States or the District of Columbia and (ii) that
has not become a Loan Party in accordance with Section 5.7 or (b) whose direct
or indirect parent is a Foreign Subsidiary.

 

“Fund” means (a) any Ares Fund, (b) any co-investment vehicle established in
connection with an Ares Fund or acquired in connection with the acquisition of
an Ares Fund, (c) any entity established (or acquired) in connection with an
Ares Fund to serve as the general partner, managing member or other similar role
in connection with such Ares Fund, and (d) any other investment fund or managed
account (and related co-investment vehicles) established (or acquired) directly
or indirectly by the Loan Parties; provided if at any time any Person described
above in any of clauses (a), (b), (c) or (d) of this definition receives any
Management Fees owing to it (or if any Management Fees are payable, in whole or
in part, to any such Person), such Person shall thereafter no longer be a Fund
for all purposes under this Agreement and the other Loan Documents.

 

“Funding Date” means the date on which any Advance is made by the Lenders.

 

“Funding Losses” has the meaning set forth in Section 2.6(b)(ii).

 

“GAAP” means generally accepted accounting principles in the United States in
effect from time to time.

 

16

--------------------------------------------------------------------------------



 

“Governing Documents” means, with respect to any Person, the certificate or
articles of incorporation, by-laws, or other organizational documents of such
Person.

 

“Governmental Authority” means to any federal, state, local, or other
governmental department, commission, board, bureau, agency, central bank, court,
tribunal, or other instrumentality, domestic or foreign.

 

“Guarantors” means (a) Ares, AIH, Ares Finance Co. LLC, and Ares Offshore
Holdings L.P. and (b) each other Person who from time to time guarantees the
Debt of Borrower to the Lender Group under the Loan Documents pursuant to the
provisions of Section 5.7, and “Guarantor” means any one of them.

 

“Guaranty” means the guaranty provided for under Article XII of this Agreement.

 

“Hedging Agreement” means any interest rate, foreign currency, commodity or
equity swap, collar, cap, floor or forward rate agreement, or other agreement or
arrangement designed to protect against fluctuations in interest rates or
currency, commodity or equity values (including any option with respect to any
of the foregoing and any combination of the foregoing agreements or
arrangements), and any confirmation executed in connection with any such
agreement or arrangement.

 

“Holdout Lender” has the meaning set forth in Section 11.2.

 

“Impacted Interest Period” has the meaning set forth in the definition of “Base
LIBOR Rate”.

 

“Incentive Fee” means, with respect to any Fund, any payment or distribution
received in respect of any “carried interest” or similar profit interest in such
Fund (including incentive or performance fees dependent on investment
performance or results); provided that “Incentive Fees” shall not include that
portion of any “carried interest”, similar profit interest, incentive fee or
performance fee in any Fund accruing to any co-invest entity or otherwise
directly or indirectly to the individuals providing or who have provided
investment management services to such Fund, or the current or former members,
partners, employees, executives, consultants, contractors or advisors of the
Loan Parties or any of their Affiliates, or allocable under GAAP to any Person
that is not the manager or general partner of such Fund.

 

“Increase Effective Date” has the meaning set forth in Section 2.18(a).

 

“Increase Joinder” has the meaning set forth in Section 2.18(a).

 

“Indemnified Liabilities” has the meaning set forth in Section 8.2.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnitee” has the meaning set forth in Section 8.2.

 

“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other state or federal
bankruptcy

 

17

--------------------------------------------------------------------------------



 

or insolvency law, assignments for the benefit of creditors, formal or informal
moratoria, compositions, extensions generally with creditors, or proceedings
seeking reorganization, arrangement, or other similar relief.

 

“Intercompany Subordination Agreement” means that certain Subordination
Agreement, dated as of the Closing Date, among the Loan Parties and Agent.

 

“Interest Expense” means, for any Person with respect to any period, the
aggregate interest expense (both accrued and paid) of such Person and its
Subsidiaries for such period on a Stand Alone Basis, including the portion of
any payments or accruals with respect to Capitalized Lease Obligations allocable
to interest expense, in each case, determined in accordance with GAAP, plus any
net hedging interest payments (or minus any net interest hedging amounts
received in cash), excluding any mark to market gain or loss from the underlying
hedge instrument.  For purposes of calculating Interest Expense, for any period,
if at any time during such period (and after the Restatement Effective Date)
such Person or any of its Subsidiaries shall have assumed or acquired any Person
obligated to pay any Debt, Interest Expense for such period shall be calculated
after giving pro forma effect thereto as if such acquisition of Debt occurred on
the first day of such period.

 

“Interest Payment Date” means, (x) in the case of Base Rate Loans, the first day
of each fiscal quarter and, (y) in the case of LIBOR Rate Loans, the last day of
the applicable Interest Period, provided, however, that in the case of any
Interest Period greater than 3 months in duration, interest shall be payable at
3 month intervals after the commencement of the applicable Interest Period and
on the last day of such Interest Period.

 

“Interest Period” means, with respect to any LIBOR Rate Loan, the period
commencing on the date such LIBOR Rate Loan is made (including the date a Base
Rate Loan is converted to a LIBOR Rate Loan, or a LIBOR Rate Loan is renewed as
a LIBOR Rate Loan, which, in the latter case, will be the last day of the
expiring Interest Period) and ending on the date which is one (1), two (2),
three (3), or six (6) months thereafter, as selected by Borrower, or twelve (12)
months thereafter, as requested by Borrower and approved by the Lenders;
provided, however, that no Interest Period may extend beyond the Maturity Date.

 

“Interpolated Rate” means, at any time, for any Impacted Interest Period, the
rate per annum (rounded upward to four decimal places) determined by the Agent
(which determination shall be conclusive and binding absent manifest error) to
be equal to the rate that results from interpolating on a linear basis between:
(a) the applicable Screen Rate (for the longest period for which the applicable
Screen Rate is available for the applicable currency) that is shorter than such
Impacted Interest Period and (b) the applicable Screen Rate for the shortest
period (for which such Screen Rate is available for the applicable currency)
that exceeds such Impacted Interest Period, in each case, at such time.

 

“Investment” means, as applied to any Person, any direct or indirect purchase or
other acquisition by that Person of, or beneficial interest in, stock,
instruments, bonds, debentures or other securities of any other Person, or any
direct or indirect loan, advance, or capital contribution by such Person to any
other Person, including all indebtedness and accounts receivable due from that
other Person that did not arise from sales or the rendition of services to

 

18

--------------------------------------------------------------------------------



 

that other Person in the ordinary and usual course of such Person’s business,
and deposit accounts (including certificates of deposit).

 

“IPO Event” means an underwritten public offering by  PTPAres Parent pursuant to
an effective registration statement filed with the Securities and Exchange
Commission in accordance with the Securities Act.

 

“Issuing Lender” means, with respect to the Existing Letters of Credit or any
Letter of Credit, JPMCB, Bank of America, N.A., Wells Fargo Bank, National
Association, or any other Lender that, at the request of Borrower and with the
consent of Agent, agrees, in such Lender’s sole discretion, to become an Issuing
Lender for the purpose of issuing Letters of Credit pursuant to Section 2.10. 
Any Issuing Lender may, in its discretion, arrange for one or more Letters of
Credit to be issued by Affiliates of such Issuing Lender, in which case the term
“Issuing Lender” shall include any such Affiliate with respect to Letters of
Credit issued by such Affiliate.

 

“Japanese Yen” means the lawful currency of Japan.

 

“JPMCB” has the meaning set forth in the preamble to this Agreement.

 

“L/C Disbursement” means a payment made by any Issuing Lender to a beneficiary
of a Letter of Credit pursuant to such Letter of Credit.

 

“Lender” and “Lenders” have the respective meanings set forth in the preamble to
this Agreement, and shall include any other Person made a party to this
Agreement in accordance with the provisions of Section 9.1.

 

“Lender Group” means, individually and collectively, each of the Lenders
(including each of the Issuing Lenders) and Agent.

 

“Lender Group Expenses” means all (a) reasonable costs or expenses (including
taxes, and insurance premiums) required to be paid by Borrower or any other Loan
Party under any of the Loan Documents that are paid, advanced, or incurred by
Agent, (b) reasonable fees or charges paid or incurred by Agent in connection
with the Lender Group’s transactions with Borrower or any other Loan Party,
including, fees or charges for photocopying, notarization, couriers and
messengers, (c) costs and expenses incurred by Agent in the disbursement of
funds to Borrower or other members of the Lender Group (by wire transfer or
otherwise), (d) charges paid or incurred by Agent resulting from the dishonor of
checks, (e) reasonable costs and expenses paid or incurred by Agent or any
Lender to correct any default or enforce any provision of the Loan Documents,
(f) reasonable costs and expenses of third party claims or any other suit paid
or incurred by the Agent or any Lender in enforcing or defending the Loan
Documents or in connection with the transactions contemplated by the Loan
Documents or the Lender Group’s relationship with any Loan Party, (g) Agent’s
reasonable costs and expenses (including attorneys’ fees of one counsel)
incurred in advising, structuring, drafting, reviewing, administering,
syndicating, or amending the Loan Documents, and (h) Agent’s and each Lender’s
costs and expenses (including attorneys, accountants, consultants, and other
advisors fees and expenses) incurred in terminating, enforcing (including
attorneys, accountants, consultants, and other advisors fees and expenses
incurred in connection with a “workout,” a “restructuring,” or an Insolvency
Proceeding concerning Borrower or any other Loan Party or in exercising rights
or

 

19

--------------------------------------------------------------------------------



 

remedies under the Loan Documents), or defending the Loan Documents,
irrespective of whether suit is brought, or in taking any remedial action.

 

“Lender-Related Person” means, with respect to any Lender, such Lender, together
with such Lender’s Affiliates, officers, directors, employees, attorneys, and
agents.

 

“Letter of Credit” has the meaning set forth in Section 2.10(a).

 

“Letter of Credit Collateral Account” has the meaning set forth in
Section 2.10(g).

 

“Letter of Credit Commitment” means

 

“Letter of Credit Commitment” means (i) with respect to JPMCB, $10,000,000 (or
such greater amount as may be agreed between Borrower and JPMCB), (ii) with
respect to Bank of America, N.A., $10,000,000 (or such greater amount as may be
agreed between Borrower and Bank of America, N.A.), (iii) with respect to Wells
Fargo Bank, National Association, $10,000,000 (or such greater amount as may be
agreed between Borrower and Wells Fargo Bank, National Association), and
(iv) with respect to any other Issuing Lender, such amount as may be agreed
between Borrower and such Issuing Lender; provided that the aggregate Letter of
Credit Commitment for all such Issuing Lenders shall in no event exceed
$200,000,000.

 

“Letter of Credit Fee” has the meaning set forth in Section 2.3(g).

 

“Letter of Credit Usage” means, as of any date of determination, the aggregate
undrawn amount of all outstanding Letters of Credit plus the aggregate amount of
all L/C Disbursements in respect of such Letters of Credit that have not yet
been reimbursed by or on behalf of the Borrower at such time.

 

“LIBOR Quoted Currency” means Dollars, British Pounds Sterling, euros, Japanese
Yen, or any other Alternative Currency which is dealt with in the London
interbank deposit market.

 

“LIBOR Rate” means the rate per year (rounded upward to the next one-sixteenth
(1/16th) of one percent (0.0625%), if necessary) determined by Agent to be the
quotient of (a) the Base LIBOR Rate divided by (b) one minus the Eurocurrency
Reserve Requirement for the Interest Period; which is expressed by the following
formula:

 

Base LIBOR Rate divided by (1 - Eurocurrency Reserve Requirement).

 

“LIBOR Rate Loan” means each portion of an Advance bearing interest based on the
LIBOR Rate.

 

“Lien” means any lien, hypothecation, mortgage, pledge, assignment (including
any assignment of rights to receive payments of money) for security, security
interest, charge, or encumbrance of any kind (including any conditional sale or
other title retention agreement, any lease in the nature thereof, and any
agreement to give any security interest).

 

20

--------------------------------------------------------------------------------



 

“Loan” means an Advance made by the Lenders (or Agent on behalf thereof) to
Borrower pursuant to Section 2.1, and “Loans” means all such Advances.

 

“Loan Documents” means this Agreement, the Letters of Credit, the Intercompany
Subordination Agreement, the Confirmation Agreement, each Fee Letter, and any
and all other documents, agreements, or instruments that have been or are
entered into by Borrower or any Guarantor, on the one hand, and Agent, on the
other hand, in connection with the transactions contemplated by this Agreement.

 

“Loan Party” means the Borrower, any other entity comprising the Borrower from
time to time or any Guarantor, and “Loan Parties” means, collectively, jointly
and severally, the Borrower, each other entity comprising the Borrower from time
to time and the Guarantors.

 

“Loan Party Joinder Agreement” shall mean a Loan Party Joinder Agreement
executed by a new Loan Party and the Administrative Agent in substantially the
form of Exhibit A-3 or such other form agreed to by the Borrower and the
Administrative Agent.

 

“Local Bank Reference Rate” means, with respect to any Interest Period for a
Local Rate Currency, the average bid reference rate as administered by the
applicable administrator of that rate (or any other Person that takes over the
administration of that rate) for such Local Rate Currency with a tenor equal to
such Interest Period, displayed on the page applicable for such currency of the
Reuters screen (or, in the event such rate does not appear on such Reuters page,
on any successor or substitute page on such screen that displays such rate, or
on the appropriate page of such other information service that publishes such
rate from time to time as selected by the Agent in its reasonable discretion,
(the “Local Screen Rate”)) at a time as selected by the Agent in its discretion
on the Quotation Day for such Interest Period.

 

“Local Rate” means for Loans in a Local Rate Currency, the Local Bank Reference
Rate for that currency.

 

“Local Rate Currency” means any Alternative Currency which is not dealt with in
the London (or, in the case of British Pounds Sterling, Paris) interbank deposit
market.

 

“Local Screen Rate” has the meaning assigned to such term in the definition of
“Local Bank Reference Rate”.

 

“Local Time” means, with respect to any Loan or Letter of Credit denominated in
or any payment to be made in any Currency, the local time in the Principal
Financial Center for the Currency in which such Loan is denominated or such
payment is to be made.

 

“Management Fee” means, with respect to any Fund, any management, servicing or
administrative fee and any other similar (and regularly recurring) compensation
paid by such Fund or portfolio company for the management, servicing,
administration or similar function performed in connection with such Fund or
portfolio company (excluding for the avoidance of doubt, any Incentive Fee), in
each case, as would appear as management fees on the financial statements of the
Loan Parties and their consolidated Subsidiaries on a Stand-Alone Basis.

 

21

--------------------------------------------------------------------------------



 

“Margin Securities” means “margin stock” as that term is defined in Regulation U
of the Federal Reserve Board.

 

“Material Adverse Effect” means, with respect to a specified Person, a material
and adverse effect on the business, operations, Assets, or condition (financial
or otherwise) of such Person and its Subsidiaries, taken as a whole.

 

“Material Operating Group Entity” means any Operating Group Entity existing on
the Closing Date or formed or acquired thereafter that owns or controls (a) any
investment or asset management services, financial advisory services, money
management services, merchant banking activities or similar or related business,
including but not limited to a business providing services to mutual funds,
private equity or debt funds, hedge funds, funds of funds, corporate or other
business entities or individuals or (b) any person that makes investments,
including investments in funds of the type specified in clause (a); provided,
however, that, for the avoidance of doubt, none of the Ares Holdings Inc., Ares
Offshore Holdings, Ltd., Ares Holdco LLC, AOF Holdco LLC, AI Holdco LLC, AI
Holdings, L.P., any Fund or any Subsidiary of a Fund shall be a “Material
Operating Group Entity” hereunder.

 

“Maturity Date” means the earlier to occur of (a) February 24, 2022March 21,
2024 or (b) such earlier date on which the Loans shall become due and payable in
accordance with the terms of this Agreement and the other Loan Documents.

 

“Maximum Revolver Amount” means, as of any date after giving effect to the
Restatement Effective Date, $1,040,000,0001,065,000,000 as such amount may be
reduced pursuant to Section 2.9; provided, however, to the extent there is an
increase in Revolver Commitments pursuant to Section 2.18, the foregoing
“$1,040,000,0001,065,000,000” shall thereafter be deemed to be increased upon
the effectiveness of, and to the extent of, such increase.

 

“Moody’s” has the meaning set forth in the definition of “Cash Equivalents”
hereto.

 

“Net Income” means, with respect to any Person for any period, the net income
(loss) of such Person for such period on a Stand Alone Basis, determined in
accordance with GAAP, but excluding from the determination of Net Income all
realized and unrealized gains and losses on Investments incurred by such Person
during such period.

 

“New Acquisition” means any acquisition by a Loan Party or a Subsidiary of a
Loan Party of Assets after the Closing Date, to the extent otherwise permitted
by this Agreement, provided that, for all purposes of this Agreement, any
acquisition by a portfolio company or Fund for which a Loan Party or Subsidiary
contributes consideration in connection with such acquisition and such
acquisition will directly or indirectly result in increased Management Fees for
any Loan Party or Subsidiary shall be deemed to be a New Acquisition.

 

“New Management Fee Assets” means, for any New Acquisition (other than any Ares
Fund that is a CLO or Assets that are managed by a Designated Subsidiary) and
determined immediately upon the consummation of such New Acquisition, the
aggregate amount (without duplication and calculated on a consistent basis with
“Assets Under Management”) for the applicable fund and any Person or asset pool
subject to an asset management contract that requires payment of Management Fees
included in such New Acquisition (any of the foregoing funds,

 

22

--------------------------------------------------------------------------------



 

Persons or asset pools, a “Fee Generating Entity”) of invested capital in such
Fee Generating Entities to the extent Management Fees are earned thereon
(whether such Management Fees are calculated on a percentage or a flat fee
basis, provided that the amount of invested capital on which any Management Fees
are calculated on a flat fee basis shall exclude the amount thereof funded from
Debt) and only to the extent such Fee Generating Entity would also constitute a
Fund upon the consummation of such New Acquisition.

 

“NYFRB” means the Federal Reserve Bank of New York.

 

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day; provided, that if any of the aforesaid rates shall be less than zero,
such rate shall be deemed to zero for the purposes of calculating such rate.

 

“Obligations” means all loans (including the Advances), debts, principal,
interest (including any interest that accrues after the commencement of an
Insolvency Proceeding, regardless of whether allowed or allowable in whole or in
part as a claim in any such Insolvency Proceeding), premiums, liabilities,
contingent reimbursement obligations with respect to outstanding Letters of
Credit, obligations (including indemnification obligations), fees (including the
Letter of Credit Fee and the fees provided for in any Fee Letter), charges,
costs, expenses (including Lender Group Expenses) (including any portion thereof
that accrues after the commencement of an Insolvency Proceeding, whether or not
allowed or allowable in whole or in part as a claim in any such Insolvency
Proceeding), lease payments, guaranties, covenants, and duties of any kind and
description incurred and outstanding by Borrower to the Lender Group pursuant to
or evidenced by the Loan Documents and irrespective of whether for the payment
of money, whether direct or indirect, absolute or contingent, due or to become
due, now existing or hereafter arising, and including all interest not paid when
due and all expenses that Borrower is required to pay or reimburse by the Loan
Documents, by law, or otherwise.  Any reference in this Agreement or in the Loan
Documents to the Obligations shall include all extensions, modifications,
renewals, or alterations thereof, both prior and subsequent to any Insolvency
Proceeding.

 

“Operating Group Entity” means each Guarantor and any person that is a direct
Subsidiary of PTPAres Parent.

 

“Originating Lender” has the meaning set forth in Section 9.1(d).

 

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.

 

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding

 

23

--------------------------------------------------------------------------------



 

Business Day by the NYFRB as an overnight bank funding rate (from and after such
date as the NYFRB shall commence to publish such composite rate).

 

“Participant” has the meaning set forth in Section 9.1(d).

 

“Participating Member State” means any member state of the European Community
that adopts or has adopted the euro as its lawful currency in accordance with
the legislation of the European Union relating to the European Monetary Union.

 

“Permitted Discretion” means a determination made in the exercise of reasonable
(from the perspective of a lender) business judgment.

 

“Permitted Holders” means Ares Owners Holdings L.P. and current and former
partners, senior management and employees of any Loan Party and its Affiliates
and their Family Members and their Family Trusts, in each case, as of the
Closing Date.

 

“Permitted Investments” means (a) Investments in cash and Cash Equivalents;
(b) Investments in negotiable instruments for collection; (c) advances made in
connection with purchases of goods or services in the ordinary course of
business; (d) any Investments to the extent that (i) the Distribution by
Borrower of the cash, Cash Equivalents or other Assets used to fund such
Investment or transfer would not have violated this Agreement, (ii) such
Investment or such transfer would not otherwise result in an Event of Default or
an Unmatured Event of Default, and (iii) after giving pro-forma effect thereto,
the Borrower would be in compliance with Section 6.13; (e) loans and advances to
employees, partners or officers of any Loan Party or its Affiliates in the
nature of travel advances, advances against salary and other similar advances in
an aggregate outstanding amount at any one time not in excess of $50,000,000;
(f) other Investments existing on the Closing Date described in the Disclosure
Statement with respect to Section 6.3 hereof; (g) deposits, prepayments and
other credits to suppliers made in the ordinary course of business consistent
with past practices of any Loan Party or any Subsidiary; (h) Investments of any
Loan Party or any Subsidiary under any Hedging Agreement so long as such Hedging
Agreements are used solely as a part of its normal business operations as a risk
management strategy or hedge against changes resulting from market operations
and not as a means to speculate for investment purposes on trends and shifts in
financial or commodities markets; (i) existing Investments of Persons acquired
to the extent such acquisition is otherwise permitted hereunder and so long as
such Investment was not made in contemplation of such acquisition;
(j) Investments in the form of Letters of Credit issued by Agent on behalf of
Borrower to support the credit obligations of a Fund; (k) Investments comprising
general partnership interests held by Subsidiaries in Funds; (l) other
Investments in an aggregate amount not to exceed $200,000,000 at any time,
(m) Investments to the extent made or funded with the proceeds from a
substantially contemporaneous sale of equity of Borrower or its direct or
indirect parents; (n) Investments received or acquired in connection with a
restructuring, reorganization, bankruptcy or workout of an existing Investment;
(o) illiquid Investments received or acquired in connection with a liquidation
of a Fund; (p) Investments made in order to pay salary of employees and other
personnel and other ongoing operating expenses; and (q) contributions of
consideration by a Loan Party or Subsidiary in connection with a New Acquisition
of the type specified in the proviso in the definition thereof provided that
cash consideration shall not exceed $275,000,000 for each such New Acquisition.

 

24

--------------------------------------------------------------------------------



 

“Permitted Liens” means:  (a) Liens for taxes, assessments, or governmental
charges or claims the payment of which is not, at such time, required by
Section 5.4 hereof, (b) any attachment or judgment Lien either in existence less
than 30 calendar days after the entry thereof, or with respect to which
execution has been stayed, or with respect to which payment in full above any
applicable deductible is covered by insurance (so long as no reservation of
rights has been made by the insurer in connection with such coverage), and Liens
incurred to secure any surety bonds, appeal bonds, supersedeas bonds, or other
instruments serving a similar purpose in connection with the appeal of any such
judgment, (c) banker’s Liens in the nature of rights of setoff arising in the
ordinary course of business of a Loan Party, (d) Liens, if any, granted by the
Loan Parties to Agent in order to secure their respective obligations under this
Agreement and the other Loan Documents to which they are a party, (e) Liens and
deposits in connection with workers’ compensation, unemployment insurance,
social security and other legislation affecting any Loan Party and its
Subsidiaries, (f) Liens arising by operation of law in favor of carriers,
warehousemen, landlords, mechanics, materialmen, laborers or employees for sums
that are not yet delinquent or are being contested in good faith, (g) Liens
described in the Disclosure Statement with respect to Section 4.8 hereof, if
any, but not the extension of coverage thereof to other property or assets,
(h) easements, rights of way, zoning restrictions and similar encumbrances on
real property and minor irregularities in the title thereto that do not
(i) secure obligations for the payment of money or (ii) materially impair the
value of such property or its use by any Loan Party or any of its Subsidiaries
in the normal conduct of such Person’s business, any interest or title of a
lessor under any lease entered into by a Loan Party or any Subsidiary in the
ordinary course of its business and covering only the assets so leased,
(i) leases or subleases, licenses or sublicenses granted to other Persons not
materially interfering with the conduct of the business of the Borrower or any
of its Subsidiaries, (j) Liens in connection with the financing of insurance
premiums in the ordinary course of business which attach solely to the proceeds
thereof or any premium refund, (k) Liens in favor of any escrow agent solely on
and in respect of any cash earnest money deposits made by any Loan Party or any
Subsidiary in connection with any letter of intent or purchase agreement (to the
extent that the acquisition or disposition with respect thereto is otherwise
permitted hereunder), provided that (i) the Distribution by Borrower of cash in
an amount equal to such cash earnest money deposit would not be prohibited by
Section 6.5 and (ii) such acquisition would not otherwise result in an Event of
Default or an Unmatured Event of Default, (l) Liens encumbering customary
deposits and margin deposits, and similar Liens and margin deposits, and similar
Liens attaching to commodity trading accounts and other deposit or brokerage
accounts incurred in the ordinary course of business, provided that (i) the
Distribution by Borrower of cash in an amount equal to such deposit would not be
prohibited by Section 6.5 and (ii) no Event of Default or an Unmatured Event of
Default has occurred and is continuing at the time of such incurrence, (m) Liens
deemed to exist as a matter of law in connection with permitted repurchase
obligations or set-off rights, (n) Liens in favor of collecting banks arising
under Section 4-210 of the UCC, (o) purported Liens evidenced by the filing of
precautionary UCC financing statements relating solely to operating leases of
personal property entered into the ordinary course of business, (p) other Liens
granted by any Loan Party or any Subsidiary in the ordinary course of its
business with respect to obligations (including Purchase Money Debt) that do not
exceed $150,000,000 in the aggregate, (q) precautionary Liens and filings of
financing statements under the UCC, covering assets sold or contributed to any
Person not prohibited hereunder, (r) Liens on Investments of Designated
Subsidiaries securing Debt incurred in accordance with Sections 6.1(n) and
6.1(p) for the purpose of financing such Investments to the extent such Lien
does not cover assets owned by

 

25

--------------------------------------------------------------------------------



 

any Loan Party or other Restricted Subsidiary, and (s) Liens granted by any Loan
Party in favor of any other Loan Party, or Liens granted by any other Subsidiary
in favor of any Loan Party.

 

“Permitted Tax Distribution” means in respect of any fiscal year during which
any Loan Party or Restricted Subsidiary qualifies as a partnership for U.S.
federal and state income tax purposes, a Distribution to owners of its
Securities with respect to such fiscal year in an aggregate cash amount not to
exceed the product of (a) the amount of taxable income allocated by such Loan
Party or Restricted Subsidiary to such owners for such fiscal year, as reduced
by any available carryforwards of net operating losses, capital losses, and
similar items, calculated by assuming that each such owner elects to carry
forward such items and that such owner’s only income, gain, deductions, losses
and similar items are those allocated to such owner by such Loan Party or
Restricted Subsidiary and taking into account such limitations as the limitation
on the deductibility of capital, multiplied by (b) the highest effective
combined federal, state and local income tax rate applicable during such fiscal
year to a natural person residing in the applicable jurisdiction taxable at the
highest marginal federal income tax rate and the highest marginal income tax
rates (after giving effect to the federal income tax deduction for such state
and local income taxes and without taking into account the effects of Sections
67 and 68 of the Code).

 

“Person” means and includes natural persons, corporations, partnerships, limited
liability companies, joint ventures, associations, companies, business trusts,
or other organizations, irrespective of whether they are legal entities.

 

“Principal Financial Center” means, in the case of any Currency, the principal
financial center where such Currency is cleared and settled, as determined by
the Agent.

 

“Prime Rate” has the meaning set forth in the definition of “Base Rate” hereto.

 

“Pro Rata Share” means, as of any date of determination:

 

(a)                                 with respect to a Lender’s obligation to
make Advances and receive payments of principal, interest, fees, costs, and
expenses with respect thereto, (i) prior to the Revolver Commitments being
terminated or reduced to zero, the percentage obtained by dividing (y) such
Lender’s Revolver Commitment, by (z) the aggregate Revolver Commitments of all
Lenders, and (ii) from and after the time that the Revolver Commitments have
been terminated or reduced to zero, the percentage obtained by dividing (y) the
aggregate outstanding principal amount of such Lender’s Advances by (z) the
aggregate outstanding principal amount of all Advances,

 

(b)                                 with respect to a Lender’s obligation to
participate in Letters of Credit, to reimburse the respective Issuing Lender,
and to receive payments of fees with respect thereto, (i) prior to the Revolver
Commitments being terminated or reduced to zero, the percentage obtained by
dividing (y) such Lender’s Revolver Commitment, by (z) the aggregate Revolver
Commitments of all Lenders, and (ii) from and after the time that the Revolver
Commitments have been terminated or reduced to zero, the percentage obtained by
dividing (y) the aggregate outstanding principal amount of such Lender’s
Advances by (z) the aggregate outstanding principal amount of all Advances, and

 

26

--------------------------------------------------------------------------------



 

(c)                                  with respect to all other matters as to a
particular Lender (including the indemnification obligations arising under
Section 10.6), (i) prior to the Revolver Commitments being terminated or reduced
to zero, the percentage obtained by dividing (y) such Lender’s Revolver
Commitment, by (z) the aggregate amount of Revolver Commitments of all Lenders,
and (ii) from and after the time that the Revolver Commitments have been
terminated or reduced to zero, the percentage obtained by dividing (y) the
outstanding principal amount of such Lender’s Advances, by (z) the outstanding
principal amount of all Advances; provided, however, that if all of the Advances
have been repaid in full and Letters of Credit remain outstanding, Pro Rata
Share under this clause shall be determined based upon subclause (i) of this
clause (c) as if the Revolver Commitments had not been terminated or reduced to
zero and based upon the Revolver Commitments as they existed immediately prior
to their termination or reduction to zero.

 

“PTP” means Ares Management L.P. or its successors and assigns including,
without limitation, as a result of a restructuring or conversion not prohibited
by this Agreement.

 

“Purchase Money Debt” means Debt (other than the Obligations, but including
Capitalized Lease Obligations), incurred at the time of, or within 20 days
after, the acquisition of any fixed assets for the purpose of financing all or
any part of the acquisition cost thereof (and secured by a Permitted Lien under
clause (p) of the definition thereof).

 

“Quotation Day” means, with respect to any LIBOR Rate Loan for any Interest
Period, (i) if the currency is an Alternative Currency (other than euros,
Japanese Yen, or any Local Rate Currency), the first day of such Interest
Period, and (ii) for any other currency, two Business Days prior to the
commencement of such Interest Period (unless, in each case under this clause
(ii), market practice differs in the relevant market where the LIBOR Rate for
such currency is to be determined, in which case the Quotation Day will be
determined by the Agent in accordance with market practice in such market (and
if quotations would normally be given on more than one day, then the Quotation
Day will be the last of those days)).

 

“Reference Banks” means any banks as may be appointed by the Agent in
consultation with the Borrower.

“Reference Bank Rate” means the arithmetic mean of the rates (rounded upwards to
four decimal places) as supplied to the Agent at its request by the Reference
Banks (as the case may be):

(a)                                 in relation to the Local Bank Reference
Rate, as the rate at which the relevant Reference Bank is willing to extend
credit by the purchase of bankers acceptances which have been accepted by banks
which are for the time being customarily regarded as being of appropriate credit
standing for such purpose with a term to maturity equal to the relevant period;
and

(b)                               in relation to LIBOR (other than the Local
Bank Reference Rate), as the rate at which the relevant Reference Bank could
borrow funds in the London interbank market in the relevant currency and for the
relevant period, were it to do so by asking for and then accepting interbank
offers in reasonable market size in that currency and for that period.

 

“ Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents, partners,
trustees, administrators and advisors of such Person and such Person’s
Affiliates.

 

27

--------------------------------------------------------------------------------



 

“Replacement Lender” has the meaning set forth in Section 11.2.

 

“Request for Borrowing” means an irrevocable written notice from any of the
individuals identified on Exhibit R-1 attached hereto (or, in certain cases, two
of such individuals, all as set forth in further detail in Exhibit R-1 attached
hereto) to Agent of Administrative Entity’s request for an Advance or for the
issuance of a Letter of Credit, which notice shall be substantially in the form
of Exhibit R-2 attached hereto.

 

“Request for Conversion/Continuation”  means an irrevocable written notice from
any of the individuals identified on Exhibit R-1 attached hereto (or, in certain
cases, two of such individuals, all as set forth in further detail in
Exhibit R-1 attached hereto) to Agent pursuant to the terms of Section 2.7,
substantially in the form of Exhibit R-3 attached hereto.

 

“Required Lenders” means, at any time, Lenders whose aggregate Pro Rata Shares
(calculated under clause (c) of the definition of Pro Rata Share) exceed 50%.

 

“Responsible Officer” means the president, chief executive officer, chief
operating officer, chief financial officer, secretary, general counsel, vice
president, manager, or controller of a Person, or such other officer of such
Person designated by a Responsible Officer in a writing delivered to Agent, in
each case, to the extent that any such officer is authorized to bind Borrower or
the applicable Guarantor (as applicable).

 

“Restatement Effective Date” means the date on which the conditions specified in
Section 3.1 are satisfied (or waived in accordance with Section 11.2).

 

“Restricted Subsidiary” means each Subsidiary of a Loan Party other than a
Designated Subsidiary.  A “Restricted Subsidiary of a Person” (or other
provision herein having the same meaning) refers to a Restricted Subsidiary that
is also a Subsidiary of such Person. Each Guarantor shall at all times
constitute a Restricted Subsidiary.

 

“Revaluation Date” shall mean (a) with respect to any Loan denominated in any
Alternative Currency, each of the following: (i) the date of the borrowing of
such Loan and (ii) each date of a conversion into or continuation of such Loan
pursuant to the terms of this Agreement; (b) with respect to any Letter of
Credit denominated in an Alternative Currency, each of the following: (i) the
date on which such Letter of Credit is issued, (ii) the first Business Day of
each calendar month and (iii) the date of any amendment of such Letter of Credit
that has the effect of increasing the face amount thereof; and
(c) any additional date as the Agent may determine at any time when an Event of
Default exists.

 

“Revolver Commitment” means, with respect to each Lender, its commitment to make
Advances, and to acquire participations in Letters of Credit denominated in
Dollars and in Alternative Currencies hereunder, and, with respect to all
Lenders, their commitments in respect of the Revolving Credit Facility, in each
case in the maximum aggregate amount as set forth beside such Lender’s name
under the applicable heading on Schedule C-1, beside such Lender’s name under
the applicable heading in the applicable Increase Joinder, or in the Assignment
and Acceptance pursuant to which such Lender became a Lender hereunder, as such
amounts may be

 

28

--------------------------------------------------------------------------------



 

(a) reduced or increased from time to time pursuant to assignments made in
accordance with the provisions of Section 9.1, and (b) increased from time to
time pursuant to Section 2.18.

 

“Revolver Post-Increase Lenders” has the meaning set forth in Section 2.18(d).

 

“Revolver Pre-Increase Lenders” has the meaning set forth in Section 2.18(d).

 

“Revolving Credit Facility” means the revolving credit facility described in
Section 2.1(a).

 

“Revolving Credit Facility Usage” means, at the time any determination thereof
is to be made, the aggregate Dollar amount of the outstanding Advances at such
time.

 

“Risk Participation Liability” means, as to each Letter of Credit, all
reimbursement obligations of Borrower to the respective Issuing Lender with
respect to such Letter of Credit, consisting of (a) the amount available to be
drawn or which may become available to be drawn, (b) all amounts that have been
paid by such Issuing Lender with respect thereto to the extent not reimbursed by
Borrower, whether by the making of an Advance or otherwise, and (c) all accrued
and unpaid interest, fees, and expenses payable with respect thereto.

 

“S&P” has the meaning set forth in the definition of “Cash Equivalents” hereto.

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

 

“Sanctioned Country” means, at any time, a country, region or territory which is
the subject or target of any Sanctions.

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union or any EU
member state, (b) any Person operating, organized or resident in a Sanctioned
Country, or (c) any Person controlled by any such Person.

 

“Screen Rate” means the LIBOR Screen Rate and the Local Screen Rate collectively
and individually as the context may require.

 

“SEC” means the Securities and Exchange Commission of the United States or any
successor thereto.

 

“Securities” means the capital stock, membership interests, partnership
interests (whether limited or general) or other securities or equity interests
of any kind of a Person, all warrants, options, convertible securities, and
other interests which may be exercised in respect of, converted into or
otherwise relate to such Person’s capital stock, membership interests,
partnership

 

29

--------------------------------------------------------------------------------



 

interests (whether limited or general) or other equity interests and any other
securities, including debt securities of such Person.

 

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

“Significant Restricted Subsidiary” means, at any time of determination, any
(a) Loan Party or (b) any other Restricted Subsidiary that, together with its
Subsidiaries, has aggregate Management Fees greater than 10% of the aggregate
Management Fees of the Loan Parties and the Restricted Subsidiaries, taken as a
whole, at such time.

 

“Stand Alone Basis” means, for any Person, with respect to any financial
calculation or information that is specified herein to be calculated or reported
on a “Stand Alone Basis”, such calculation or information for such Person and
its Subsidiaries on a stand-alone basis which deconstructs funds required to be
consolidated under GAAP and, when used in respect of the Borrower (but not
PTPAres Parent), that such calculation or information is to be determined on a
combined basis with respect to each Loan Party and its Subsidiaries.

 

“Subsidiary” means, with respect to any Person (a) any corporation in which such
Person, directly or indirectly through its Subsidiaries, owns more than 50% of
the stock of any class or classes having by the terms thereof the ordinary
voting power to elect a majority of the directors of such corporation, and
(b) any partnership, association, joint venture, limited liability company, or
other entity in which such Person, directly or indirectly through its
Subsidiaries, has more than a 50% equity interest at the time; provided,
however, that for the purposes of this Agreement, (x) no Fund or Subsidiary of a
Fund shall be deemed to be a Subsidiary of a Loan Party and (y) none of Ares
Investor Services LLC nor any of its Subsidiaries shall be deemed to be a
Subsidiary of a Loan Party.

 

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer payment system is open for settlement of payments in
euro.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
charges or withholdings imposed by any Governmental Authority.

 

“Total Commitment” means, with respect to each Lender, its Revolver Commitment
and, with respect to all Lenders, the sum of their Revolver Commitments, in each
case in the maximum aggregate amounts as are set forth beside such Lender’s name
under the applicable heading on Schedule C-1 attached hereto, beside such
Lender’s name under the applicable heading in the applicable Increase Joinder,
or on the signature page of the Assignment and Acceptance pursuant to which such
Lender became a Lender under this Agreement, as such amounts may be (1) reduced
or increased from time to time pursuant to assignments made in accordance with
the provisions of Section 9.1, and (2) increased from time to time pursuant to
Section 2.18.

 

“Triggering Event” means, with respect to any Fund, either (a) an event or
occurrence that results in such Fund not having sufficient funds to pay the
Management Fees that were otherwise required to be paid by such Fund when such
Management Fees were otherwise due and payable, or (b) an agreement by a Loan
Party with one or more of the partners of such Fund

 

30

--------------------------------------------------------------------------------



 

to defer the payment by such Fund of Management Fees or to amend or otherwise
modify any agreement evidencing any obligation of such Fund to pay Management
Fees; provided, however, that any deferral of the payment of Management Fees in
connection with any New Acquisition or that is set forth in the agreements that
are executed in connection with the closing or refinancing of any Fund, shall
not constitute a Triggering Event.

 

“UCC” means the New York Uniform Commercial Code as in effect from time to time.

 

“United States” means the United States of America.

 

“Unmatured Event of Default” means an event, act, or occurrence which, with the
giving of notice or the passage of time, would become an Event of Default.

 

“Unrestricted Subsidiary” means, unless otherwise designated by the
Administrative Entity, (a) any Subsidiary of an Unrestricted Subsidiary, and
(b) any other Subsidiary of a Loan Party designated by the Administrative Entity
as an Unrestricted Subsidiary pursuant to Section 5.10.

 

“USA Patriot Act” has the meaning set forth in Section 11.13.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

1.2                               Construction.  Unless the context of this
Agreement clearly requires otherwise, references to the plural include the
singular and to the singular include the plural, the part includes the whole,
the term “including” is not limiting, and the term “or” has, except where
otherwise indicated, the inclusive meaning represented by the phrase “and/or.” 
References in this Agreement to a “determination” or “designation” include
estimates by Agent (in the case of quantitative determinations or designations),
and beliefs by Agent (in the case of qualitative determinations or
designations).  The words “hereof,” “herein,” “hereby,” “hereunder,” and similar
terms in this Agreement refer to this Agreement as a whole and not to any
particular provision of this Agreement.  Article, section, subsection, clause,
exhibit, and schedule references are to this Agreement unless otherwise
specified.  Any reference herein to this Agreement or any of the Loan Documents
includes any and all alterations, amendments, restatements, changes, extensions,
modifications, renewals, or supplements thereto or thereof, as applicable.  Any
reference herein to any Person shall be construed to include such Person’s
successors and assigns including, without limitation, as a result of a
restructuring or conversion not prohibited by this Agreement.  Any reference
herein or in any other Loan Document to the satisfaction or repayment in full of
the Obligations, any reference herein or in any other Loan Document to the
Obligations being “paid in full” or “repaid in full”, and any reference herein
or in any other Loan Document to the action by any Person to repay the
Obligations in full, shall mean the repayment in full in cash in Dollars or
applicable Alternative Currency (or cash collateralization or receipt of a
backup letter of credit in accordance with the terms hereof) of all Obligations
other than contingent indemnification Obligations.   Any reference to an officer
of PTP, whether in PTP’s own capacity or in its

 

31

--------------------------------------------------------------------------------



 

capacity as the Administrative Entity, shall also be a reference to the officer
of the general partner of PTP (if applicable).

 

1.3                               Accounting Terms; GAAP.  Except as otherwise
expressly provided herein, all terms of an accounting or financial nature shall
be construed in accordance with GAAP, as in effect from time to time; provided
that, if the Borrower notifies the Agent that the Borrower requests an amendment
to any provision hereof to eliminate the effect of any change occurring after
the Restatement Effective Date in GAAP or in the application thereof on the
operation of such provision (or if the Agent notifies the Borrower that the
Required Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith. The Borrower covenants and agrees with
the Lenders that whether or not the Borrower may, after the Amendment No. 7
Effective Date, adopt the Accounting Standards Update No. 2016-02, Leases (Topic
842) (or successor standard solely as it relates to the accounting of lease
assets and liabilities) (“ASU 2016-02”) with respect to the definition of
Capitalized Lease Obligations, all determinations of compliance with the terms
and conditions of this Agreement shall be made on the basis that the Borrower
has not adopted ASU 2016-02.

 

1.4                               Divisions.  For all purposes under the Loan
Documents, in connection with any division or plan of division under Delaware
law (or any comparable event under a different jurisdiction’s laws): (a) if any
asset, right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized on the first date of its existence by the holders of its equity
interests at such time.

 

ARTICLE IIARTICLE II

 

AMOUNT AND TERMS OF LOANS

 

2.1                               Credit Facilities.

 

(a)                                 Revolver Credit Facility.

 

(i)                                     Subject to the terms and conditions of
this Agreement, and during the term of this Agreement:

 

(A)                               each Lender agrees (severally, not jointly or
jointly and severally) to make revolving loans (“Advances”) to Borrower in
Dollars or any Alternative Currency in an aggregate amount at any one time
outstanding not to exceed such Lender’s Pro Rata Share of the Maximum Revolver
Amount less such Lender’s Pro Rata Share of the aggregate Letter of Credit Usage
at such time; provided that at no time shall the sum of such Lender’s aggregate
Advances and such Lender’s Pro Rata Share of the aggregate Letter of Credit
Usage exceed such Lender’s Revolver Commitment, and

 

32

--------------------------------------------------------------------------------



 

(B)                               amounts borrowed pursuant to this Section 2.1
may be repaid at any time during the term of this Agreement and, subject to the
terms and conditions of this Agreement, reborrowed prior to the Maturity Date. 
The outstanding principal amount of the Advances, together with interest accrued
thereon, shall be due and payable on the Maturity Date or, if earlier, on the
date on which they are declared due and payable pursuant to the terms of this
Agreement.

 

(ii)                                  No Lender shall have an obligation to make
any Advance under the Revolving Credit Facility on or after the Maturity Date.

 

(b)                                 Conversion and Assumption of Existing
Obligations.  Subject to satisfaction of the conditions precedent specified in
Article III and effective as of the Restatement Effective Date:

 

(i)                                     Ares, AIH, and each Lender holding any
outstanding Obligations (as defined in the Existing Credit Agreement) hereby
agree that the Revolver Commitments (as defined in the Existing Credit
Agreement) of each such Lender will be converted into Revolver Commitments in
the amount set forth opposite the name of such Lender listed in Schedule C-1
attached hereto;

 

(ii)                                  the outstanding Advances (as defined in
the Existing Credit Agreement) of the Lenders shall be automatically converted
to Advances from the Lenders, in an aggregate amount equal to the principal
amount of Advances so converted.  The remaining outstanding Advances shall be
made from the Lenders pro rata according to the amount of their respective
Revolver Commitments; provided that, the Lenders shall make and receive payments
among themselves, as set forth in a written notice prepared by the Agent, so
that, after giving effect thereto, Advances are held ratably by the Lenders in
accordance with their respective Revolver Commitments; and

 

(iii)                               each of the Existing Letters of Credit shall
automatically, and without any action on the part of any Person, become Letters
of Credit hereunder.

 

2.2                               Rate Designation.  Borrower shall designate
each Loan as a Base Rate Loan or a LIBOR Rate Loan in the Request for Borrowing
or Request for Conversion/Continuation given to Agent in accordance with
Section 2.6 or Section 2.7, as applicable.  Each Base Rate Loan shall be
denominated in Dollars.  Each Base Rate Loan shall be in a minimum principal
amount of $500,000 and, thereafter, in integral multiples of $100,000, unless
such Advance is being made to pay any interest, fees, or expenses then due
hereunder, in which case such Advance may be in the amount of such interest,
fees, or expenses, and each LIBOR Rate Loan shall be in a minimum principal
amount of $500,000 and, thereafter, in integral multiples of $100,000.

 

2.3                               Interest Rates; Payment of Principal and
Interest.

 

(a)                                 Borrower shall make each payment required to
be made by it hereunder (whether of principal, interest, fees or reimbursement
of L/C Disbursements, or under Section 2.13, 2.14 or 2.23, or otherwise) or
under any other Loan Document (except to the extent otherwise provided therein)
prior to 1:00 p.m., New York time, on the date when due, in immediately
available funds, without set-off or counterclaim.  Any amounts received after
such

 

33

--------------------------------------------------------------------------------



 

time on any date may, in the discretion of the Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon.  All such payments shall be made to the Agent at the Agent’s
Account, except as otherwise expressly provided in the relevant Loan Document
and except payments to be made directly to an Issuing Lender as expressly
provided herein and payments pursuant to Sections 2.13, 2.14, 2.23 and 8.2,
which shall be made directly to the Persons entitled thereto.  If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension.

 

(b)                                 All amounts owing under this Agreement
(excluding payments of principal of, and interest on, any Advance or payments
relating to any Letters of Credit denominated in any Alternative Currency, which
are payable in such Alternative Currency) or under any other Loan Document
(except to the extent otherwise provided therein) are payable in Dollars. 
Notwithstanding the foregoing, if Borrower shall fail to pay any principal of
any Advance when due (whether at stated maturity, by acceleration, by mandatory
prepayment or otherwise) or shall fail to pay any reimbursement obligation in
respect of any Letter of Credit when due, the unpaid portion of such Advance or
reimbursement obligation shall, if such Advance or reimbursement obligation is
not denominated in Dollars, automatically be redenominated in Dollars on the due
date thereof (or, if such due date in respect of any such Advance is a day other
than the last day of the Interest Period therefor, on the last day of such
Interest Period) in an amount equal to the Dollar Equivalent thereof on the date
of such redenomination and such principal or reimbursement obligation shall be
payable on demand; and if Borrower shall fail to pay any interest on any Advance
or on any reimbursement obligation in respect of any Letter of Credit, or any
other amount (other than any principal or reimbursement obligation), that is not
denominated in Dollars, such interest or other amount shall automatically be
redenominated in Dollars on the due date therefor (or, if such due date in
respect of any such Advance is a day other than the last day of the Interest
Period therefor, on the last day of such Interest Period) in an amount equal to
the Dollar Equivalent thereof on the date of such redenomination and such
interest or other amount shall be payable on demand.

 

(c)                                  Unless the Agent shall have received notice
from Borrower prior to the date on which any payment is due to the Agent for
account of the Lenders or the respective Issuing Lender hereunder that the
Borrower will not make such payment, the Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or such Issuing Lender, as the case
may be, the amount due.  In such event, if Borrower has not in fact made such
payment, then each of the Lenders or such Issuing Lender, as the case may be,
severally agrees to repay to the Agent forthwith on demand the amount so
distributed to such Lender or such Issuing Lender with interest thereon at the
Defaulting Lender Rate, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Agent.

 

(d)                                 Except as otherwise provided with respect to
Defaulting Lenders and except as otherwise provided in the Loan Documents
(including agreements between Agent and individual Lenders), aggregate principal
and interest payments shall be apportioned ratably among the Lenders (according
to the unpaid principal balance of the Obligations to which such payments relate
held by each Lender) and applied thereto and payments of fees and expenses
(other than fees

 

34

--------------------------------------------------------------------------------



 

or expenses that are for Agent’s separate account, after giving effect to any
agreements between Agent and individual Lenders) shall be apportioned ratably
among the Lenders in accordance with their respective Pro Rata Shares.

 

(i)                                     Subject to Section 2.3(d)(iii) below,
all payments shall be remitted to Agent and all such payments shall be applied
as follows:

 

(A)                               first, to pay any fees and Lender Group
Expenses then due to Agent under the Loan Documents, until paid in full,

 

(B)                               second, to pay any fees and Lender Group
Expenses then due to the Lenders under the Loan Documents, on a ratable basis,
until paid in full,

 

(C)                               third, ratably to pay interest due in respect
of the Loans until paid in full,

 

(D)                               fourth, so long as no Application Event has
occurred and is continuing, to pay the principal of all Advances until paid in
full,

 

(E)                                fifth, if an Application Event has occurred
and is continuing, ratably (i) to pay the principal of all Advances until paid
in full, and (ii) to Agent, to be held by Agent, for the ratable benefit of the
respective Issuing Lender and those Lenders having a Revolver Commitment, as
cash collateral in an amount up to 102% of the Letter of Credit Usage until paid
in full,

 

(F)                                 sixth, if an Application Event has occurred
and is continuing, to pay any other Obligations until paid in full, and

 

(G)                               seventh, to Borrower  (to be wired to the Ares
Holdings Designated Account or Ares Investments Designated Account, as directed
by the Administrative Entity) or such other Person entitled thereto under
applicable law.

 

(ii)                                  Agent promptly shall distribute to each
Lender, pursuant to the applicable wire instructions received from each Lender
in writing, such funds as it may be entitled to receive.

 

(iii)                               In each instance, so long as no Application
Event has occurred and is continuing, Section 2.3(d)(i) shall not apply to any
payment made by Borrower to Agent and specified by Borrower to be for the
payment of specific Obligations then due and payable (or prepayable) under any
provision of this Agreement.

 

(iv)                              For purposes of the foregoing, “paid in full”
means payment of all amounts owing under the Loan Documents according to the
terms thereof, including loan fees, service fees, professional fees, interest
(and specifically including interest accrued after the commencement of any
Insolvency Proceeding), default interest, interest on interest, and expense
reimbursements, whether or not any of the foregoing would be or is allowed or
disallowed in whole or in part in any Insolvency Proceeding, other than any
contingent and unasserted indemnification or similar Obligations.

 

35

--------------------------------------------------------------------------------



 

(v)                                 In the event of a direct conflict between
the priority provisions of this Section 2.3 and other provisions contained in
any other Loan Document, it is the intention of the parties hereto that such
priority provisions in such documents shall be read together and construed, to
the fullest extent possible, to be in concert with each other.  In the event of
any actual, irreconcilable conflict that cannot be resolved as aforesaid, the
terms and provisions of this Section 2.3 shall control and govern.

 

(e)                                  Subject to Section 2.4, each Base Rate Loan
shall bear interest upon the unpaid principal balance thereof, from and
including the date advanced or converted, to but excluding the date of
conversion or repayment thereof, at a fluctuating rate, per annum, equal to the
Base Rate plus the Applicable Margin.  Any change in the interest rate resulting
from a change in the Base Rate will become effective on the day on which each
change in the Base Rate is announced by Agent.  Interest due with respect to
Base Rate Loans shall be due and payable, in arrears, commencing on the first
Interest Payment Date following the Restatement Effective Date, and continuing
on each Interest Payment Date thereafter up to and including the Interest
Payment Date immediately preceding the Maturity Date, and on the Maturity Date.

 

(f)                                   Subject to Section 2.4, each LIBOR Rate
Loan shall bear interest upon the unpaid principal balance thereof, from the
date advanced, converted, or continued, at a rate, per annum, equal to the LIBOR
Rate plus the Applicable Margin.  Interest due with respect to each LIBOR Rate
Loan shall be due and payable, in arrears, on each Interest Payment Date
applicable to that LIBOR Rate Loan and on the Maturity Date.  Anything to the
contrary contained in this Agreement notwithstanding, Borrower may not have more
than 10 LIBOR Rate Loans outstanding at any one time.

 

(g)                                  Borrower shall pay Agent (for the ratable
benefit of the Lenders with a Revolver Commitment), a Letter of Credit fee (in
addition to the charges, commissions, fees, and costs set forth in
Section 2.10(f)) which shall accrue at a rate equal to the Applicable Margin
times the Daily Balance of the undrawn amount of all outstanding Letters of
Credit (the “Letter of Credit Fee”).  The Letter of Credit Fee shall be due and
payable quarterly in arrears on the first day of each quarter.

 

(h)                                 Unless prepaid in accordance with the terms
hereof, the outstanding principal balance of all Advances, together with accrued
and unpaid interest thereon, shall be due and payable, in full, on the Maturity
Date.

 

(i)                                     Any Lender by written notice to Borrower
(with a copy to Agent) may request that Loans made by it be evidenced by a
promissory note.  In such event, the Borrower shall execute and deliver to such
Lender a promissory note, substantially in the form of Exhibit A-2, payable to
the order of such Lender (or, if requested by such Lender, to such Lender and
its registered assigns).  Thereafter, the Loans evidenced by such promissory
note and interest thereon shall at all times (including after assignment
pursuant to Section 99.1) be represented by one or more promissory notes in such
form payable to the order of the payee named therein (or, if such promissory
note is a registered note, to such payee and its registered assigns).  For the
avoidance of doubt, assignments of any Loans by Lenders (irrespective of whether
promissory notes are issued hereunder) shall be in accordance with the
provisions of Section 9 of this Agreement.  In

 

36

--------------------------------------------------------------------------------



 

no event shall the delivery of a promissory note pursuant to this
Section 2.3(i) constitute a condition precedent to any extension of credit
hereunder.

 

2.4                               Default Rate.  (i) If any principal of or
interest on any Loan or any fee or other amount payable by the Borrower
hereunder is not paid when due, whether at stated maturity, upon acceleration,
by mandatory prepayment or otherwise, such overdue amount shall bear interest,
after as well as before judgment, at a rate per annum equal to (A) in the case
of overdue principal of any Loan, the rate otherwise applicable to such Loan as
provided above plus 2.0 percentage points or (B) in the case of any other
amount, 2.0 percentage points plus the rate applicable to Base Rate Loans as
provided above and (ii) upon the occurrence and during the continuance of an
Event of Default, (A) all Loans then outstanding shall bear interest at a rate
equal to the rate otherwise applicable to such Loan plus 2.0 percentage points,
and (B) the Letter of Credit Fee shall be increased to 2.0 percentage points
above the per annum rate otherwise applicable thereunder.  All amounts payable
under this Section 2.4 shall be due and payable on demand by Agent.

 

2.5                                                                              
Computation of Interest and Fees Maximum Interest Rate; Letter of Credit Fee.

 

All computations of interest with respect to the Loans and computations of the
fees (including the Letter of Credit Fee) due hereunder for any period shall be
calculated on the basis of a year of 360 days for the actual number of days
elapsed in such period (except in the case of Loans denominated in British
Pounds Sterling or Base Rate Loans, which shall be 365/366 days).  Interest
shall accrue from the first day of the making of a Loan (or the date on which
interest or fees or other payments are due hereunder, if applicable) to (but not
including) the date of repayment of such Loan (or the date of the payment of
interest or fees or other payments, if applicable) in accordance with the
provisions hereof.

 

2.6                               Request for Borrowing.

 

(a)                                 Each Base Rate Loan shall be made on a
Business Day and each LIBOR Rate Loan shall be made on a Eurodollar Business
Day.

 

(b)                                 Each Loan or Letter of Credit that is
proposed to be made after the Restatement Effective Date shall be made upon
written notice, by way of a Request for Borrowing, which Request for Borrowing
shall be irrevocable and shall be given by facsimile, mail, electronic mail (in
a format bearing a copy of the signature(s) required thereon), or personal
service, and delivered to Agent and Issuing Bank as provided in Section 11.3.

 

(i)                                     for a Base Rate Loan, Borrower shall
give Agent notice at least one (1) Business Day prior to the date that is the
requested Funding Date, and such notice shall specify that a Base Rate Loan is
requested and state the amount thereof (subject to the provisions of this
Article II).

 

(ii)                                  for a LIBOR Rate Loan, Borrower shall give
Agent notice at least three (3) Eurodollar Business Days before the date the
LIBOR Rate Loan is to be made, and such notice shall specify that a LIBOR Rate
Loan is requested and state the amount and Interest Period thereof (subject to
the provisions of this Article II); provided, however, that no Loan shall be
available as a LIBOR Rate Loan when any Unmatured Event of Default or Event of
Default has

 

37

--------------------------------------------------------------------------------



 

occurred and is continuing.  At any time that an Event of Default has occurred
and is continuing, Agent may convert, and shall convert if so requested by the
Required Lenders, the interest rate on all outstanding LIBOR Rate Loans to the
rate then applicable to Base Rate Loans hereunder.  If Borrower fails to
designate a Loan as a LIBOR Rate Loan in accordance herewith, the Loan will be a
Base Rate Loan.  In connection with each LIBOR Rate Loan, Borrower shall
indemnify, defend, and hold Agent and the Lenders harmless against any loss,
cost, or expense incurred by Agent or any Lender as a result of (A) the payment
of any principal of any LIBOR Rate Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of
Default), (B) the conversion of any LIBOR Rate Loan other than on the last day
of the Interest Period applicable thereto, or (C) the failure to borrow,
convert, continue or prepay any LIBOR Rate Loan on the date specified in any
Request for Borrowing or Request for Conversion/Continuation delivered pursuant
hereto (such losses, costs, and expenses, collectively, “Funding Losses”). 
Funding Losses shall, with respect to Agent or any Lender, be deemed to equal
the amount determined by Agent or such Lender to be the excess, if any, of
(I) the amount of interest that would have accrued on the principal amount of
such LIBOR Rate Loan had such event not occurred, at the LIBOR Rate that would
have been applicable thereto, for the period from the date of such event to the
last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert, or continue, for the period that would have been the
Interest Period therefor), minus (II) the amount of interest that would accrue
on such principal amount for such period at the interest rate which Agent or
such Lender would be offered were it to be offered, at the commencement of such
period, Dollar deposits of a comparable amount and period in the London
interbank market.  A certificate of Agent or a Lender delivered to Borrower
setting forth any amount or amounts that Agent or such Lender is entitled to
receive pursuant to this Section 2.6(b)(ii) shall be conclusive absent manifest
error.

 

(c)                                  If the notice provided for in clause (b) of
this Section 2.6 (i) with respect to a Base Rate Loan or a LIBOR Rate Loan
denominated in Dollars is received by Agent not later than 1:00 p.m. New York
time or (ii) with respect to a LIBOR Rate Loan denominated in an Alternative
Currency is received by Agent not later than 10:00 a.m. London time, on a
Business Day or Eurodollar Business Day, as applicable, such day shall be
treated as the first Business Day or Eurodollar Business Day, as applicable, of
the required notice period.  In any other event, such notice will be treated as
having been received immediately before 1:00 p.m. New York time (or 10:00
a.m. London time), of the next Business Day or Eurodollar Business Day, as
applicable, and such day shall be treated as the first Business Day or
Eurodollar Business Day, as applicable, of the required notice period.

 

(d)                                 Each Request for Borrowing shall specify,
among other information, (i) whether the applicable Loan or Letter of Credit
will be used for the Loan Parties’ general working capital purposes or to fund
an Investment in a Fund (and if the latter, the identity of the Fund(s) that the
proceeds of such Loan will be used by Borrower to invest in and the amount of
each such Investment, if applicable), (ii) after giving effect to such Loan or
Letter of Credit, the outstanding amount of Loans and Letters of Credit that
have been used to finance an Investment in each Fund (by such Fund), and the
outstanding amount of all Loans and Letters of Credit that have been used for
the Loan Parties’ general working capital purposes, (iii) with respect to any
Fund as to which the proceeds of Loans are to be used to fund investments, the
fair market value of the investments of the Loan Parties in such Fund, (iv) with
respect to any Margin Securities held by any Loan Party, a description of such
Margin Securities as well as the fair market value

 

38

--------------------------------------------------------------------------------



 

thereof as of the date of such Request for Borrowing and (v) the amount of the
proceeds of such Loan that will be made available to each of Ares Holdings, Ares
Investments, or another entity comprising Borrower.

 

(e)                                  Promptly after receipt of a Request for
Borrowing pursuant to Section 2.6(b), Agent shall notify the Lenders not later
than 2:00 p.m. Local Time, on the Business Day immediately preceding the Funding
Date applicable thereto (in the case of a Base Rate Loan), or the third
Eurodollar Business Day preceding the Funding Date (in the case of a LIBOR Rate
Loan), by telecopy, electronic mail (in a format bearing a copy of the
signature(s) required thereon), telephone, or other similar form of
transmission, of the requested Loan.  Each Lender shall make the amount of such
Lender’s Pro Rata Share of the requested Loan available to Agent in immediately
available funds, to Agent’s Account, not later than 1:00 p.m. Local Time on the
Funding Date applicable thereto.  After Agent’s receipt of the proceeds of such
Loans, Agent shall make the proceeds thereof available to Borrower on the
applicable Funding Date by (x) transferring to the Ares Holdings Designated
Account immediately available funds equal to the proceeds that are requested by
Borrower to be sent to Ares Holdings or another entity comprising Borrower
(other than Ares Investments) in the applicable Request for Borrowing, and
(y) transferring to the Ares Investments Designated Account immediately
available funds equal to the proceeds that are requested by Borrower to be sent
to Ares Investments in the applicable Request for Borrowing; provided, however,
that Agent shall not request any Lender to make, and no Lender shall have the
obligation to make, any Loan if Agent shall have actual knowledge that (1) one
or more of the applicable conditions precedent set forth in Section 3 will not
be satisfied on the requested Funding Date for the applicable Loan unless such
condition has been waived, or (2) the requested Loan would exceed the
Availability on such Funding Date.

 

(f)                                   Unless Agent receives notice from a Lender
on or prior to the Restatement Effective Date or, with respect to any Loan after
the Restatement Effective Date, prior to 10:00 a.m. (New York time) on the date
of such Loan, that such Lender will not make available as and when required
hereunder to Agent for the account of Borrower the amount of that Lender’s Pro
Rata Share of the Loan, Agent may assume that each Lender has made or will make
such amount available to Agent in immediately available funds on the Funding
Date and Agent may (but shall not be so required), in reliance upon such
assumption, make available to Borrower on such date a corresponding amount.  If
and to the extent any Lender shall not have made its full amount available to
Agent in immediately available funds and Agent in such circumstances has made
available to Borrower such amount, that Lender shall on the Business Day
following such Funding Date make such amount available to Agent, together with
interest at the Defaulting Lender Rate for each day during such period.  A
notice submitted by Agent to any Lender with respect to amounts owing under this
subsection shall be conclusive, absent manifest error.  If such amount is so
made available, such payment to Agent shall constitute such Lender’s Loan on the
date of such Loan for all purposes of this Agreement.  If such amount is not
made available to Agent on the Business Day following the Funding Date, Agent
will notify Borrower of such failure to fund and, upon demand by Agent, Borrower
shall pay such amount to Agent for Agent’s account, together with interest
thereon for each day elapsed since the date of such Loan, at a rate per annum
equal to the interest rate applicable at the time to the Loans comprising such
Loan, without in any way prejudicing the rights and remedies of Borrower against
the Defaulting Lender.  The failure of any Lender to make any Loan on any
Funding Date shall not relieve any other Lender of any obligation

 

39

--------------------------------------------------------------------------------



 

hereunder to make a Loan on such Funding Date, but no Lender shall be
responsible for the failure of any other Lender to make the Loan to be made by
such other Lender on any Funding Date.

 

(g)                                  If any Lender shall fail to make any
payment required to be made by it pursuant to Section 2.10(d), 2.6(f) or 8.2,
then the Agent may, in its discretion and notwithstanding any contrary provision
hereof, (i) apply any amounts thereafter received by the Agent for the account
of such Lender for the benefit of the Agent or the respective Issuing Lender to
satisfy such Lender’s obligations to it under such Section until all such
unsatisfied obligations are fully paid, and/or (ii) hold any such amounts in a
segregated account as cash collateral for, and application to, any future
funding obligations of such Lender under any such Section, in the case of each
of clauses (i) and (ii) above, in any order as determined by the Agent in its
discretion.

 

(h)                                 All Advances shall be made by the Lenders
contemporaneously and in accordance with their Pro Rata Shares.  It is
understood that (i) no Lender shall be responsible for any failure by any other
Lender to perform its obligation to make any Advance (or other extension of
credit) hereunder, nor shall any Revolver Commitment of any Lender be increased
or decreased as a result of any failure by any other Lender to perform its
obligations hereunder, and (ii) no failure by any Lender to perform its
obligations hereunder shall excuse any other Lender from its obligations
hereunder.

 

2.7                               Conversion or Continuation.

 

(a)                                 Subject to the provisions of clause (d) of
this Section 2.7 and the provisions of Section 2.14, Borrower shall have the
option to (i) convert all or any portion of the outstanding Base Rate Loans
equal to $500,000, and integral multiples of $100,000 in excess of such amount,
to a LIBOR Rate Loan, (ii) convert all or any portion of the outstanding LIBOR
Rate Loans denominated in Dollars equal to $500,000 and integral multiples of
$100,000 in excess of such amount, to a Base Rate Loan, and (iii) upon the
expiration of any Interest Period applicable to any of its LIBOR Rate Loans,
continue all or any portion of such LIBOR Rate Loan equal to $500,000, and
integral multiples of $100,000 in excess of such amount, as a LIBOR Rate Loan
denominated in the same Currency, and the succeeding Interest Period of such
continued Loan shall commence on the expiration date of the Interest Period
previously applicable thereto; provided, however, that a LIBOR Rate Loan only
may be converted or continued, as the case may be, on the expiration date of the
Interest Period applicable thereto; provided further, however, that no
outstanding Loan may be continued as, or be converted into, a LIBOR Rate Loan
when any Unmatured Event of Default or Event of Default has occurred and is
continuing; provided further, however, that if, before the expiration of an
Interest Period of a LIBOR Rate Loan, Borrower fails timely to deliver the
appropriate Request for Conversion/Continuation, such LIBOR Rate Loan, in the
case of a LIBOR Rate Loan denominated in Dollars, automatically shall be
converted to a Base Rate Loan and, in the case of a LIBOR Rate Loan denominated
in an Alternative Currency, automatically shall be continued as a LIBOR Rate
Loan having an Interest Period of one month.

 

(b)                                 Borrower shall by facsimile, mail,
electronic mail (in a format bearing a copy of the signature(s) required
thereon), personal service or by telephone (which shall be confirmed by one of
the other means of delivery) deliver a Request for Conversion/Continuation to
Agent (i) no later than 1:00 p.m., Local Time, one (1) Business Day prior to the
proposed conversion date (in the case of a conversion to a Base Rate Loan), and
(ii) no later than 1:00 p.m.

 

40

--------------------------------------------------------------------------------



 

Local Time, three (3) Eurodollar Business Days before (in the case of a
conversion to, or a continuation of, a LIBOR Rate Loan).  A Request for
Conversion/Continuation shall specify (x) the proposed conversion or
continuation date (which shall be a Business Day or a Eurodollar Business Day,
as applicable), (y) the amount and type of the Loan to be converted or
continued, and (z) the nature of the proposed conversion or continuation.

 

(c)                                  Any Request for Conversion/Continuation (or
telephonic notice in lieu thereof) shall be irrevocable and Borrower shall be
obligated to convert or continue in accordance therewith.

 

(d)                                 No Loan (or portion thereof) may be
converted into, or continued as, a LIBOR Rate Loan with an Interest Period that
ends after the Maturity Date.

 

2.8                               Mandatory Repayment.

 

(a)                                 The Revolver Commitments, including any
commitment to issue any Letter of Credit, shall terminate on the Maturity Date
and all Loans, all interest that has accrued and remains unpaid thereon, all
contingent reimbursement obligations of Borrower with respect to outstanding
Letters of Credit, all unpaid fees, costs, or expenses that are payable
hereunder or under any other Loan Document, and all other Obligations
immediately shall be due and payable in full, without notice or demand
(including either (i) providing cash collateral to be held by Agent in an amount
equal to 102% of the Letter of Credit Usage, or (ii) causing the original
Letters of Credit to be returned to Agent), on the Maturity Date.

 

(b)                                 (i)(i)                        On the last
Business Day of each quarter and, in addition, promptly upon the receipt by the
Agent of a Currency Valuation Notice (as defined below)each Revaluation Date,
the Agent shall determine the aggregate Revolving Credit Facility Usage and
Letter of Credit Usage.  For the purpose of this determination, the outstanding
principal amount of any Loan or the undrawn amount of any outstanding Letter of
Credit that is denominated in any Alternative Currency shall be deemed to be the
Dollar Equivalent of the amount in the Alternative Currency of such Loan or
Letter of Credit, determined as of such quarterly date or, in the case of a
Currency Valuation Notice received by the Agent prior to 11:00 a.m., New York
time on a Business Day, on such Business Day or, in the case of a Currency
Valuation Notice otherwise received, on the first Business Day after such
Currency Valuation Notice is receivedRevaluation Date.  Upon making such
determination, the Agent shall promptly notify the Lenders and the Borrower
thereof.

 

(ii)                                (i) In the event that, as of the date of
such determination, the sum of the then outstanding Revolving Credit Facility
Usage and the Letter of Credit Usage exceeds 105% of the then extant amount of
the Maximum Revolver Amount, then, and in each such event, promptly upon
obtaining notice of such excess (and in any event within threefifteen (315)
Business Days of obtaining such notice) Borrower shall repay such amount or cash
collateralize Letters of Credit as shall be necessary so that the outstanding
Revolving Credit Facility Usage and the Letter of Credit Usage does not exceed
the then extant amount of the Maximum Revolver Amount.

 

41

--------------------------------------------------------------------------------



 

(ii) For purposes hereof, “Currency Valuation Notice” means a notice given by
the Required Lenders to the Agent stating that such notice is a “Currency
Valuation Notice” and requesting that the Agent determine the aggregate
Revolving Credit Facility Usage and Letter of Credit Usage.  The Agent shall not
be required to make more than one valuation determination pursuant to Currency
Valuation Notices within any rolling three month period.

 

(c)                                  All prepayments of the Loans made pursuant
to this Section 2.8 shall (i) prior to the Maturity Date, so long as no
Application Event shall have occurred and be continuing, be applied ratably to
the outstanding principal amount of the Advances until paid in full, (ii) if an
Application Event shall have occurred and be continuing, be applied in the
manner set forth in Section 2.3(d)(i), and (iii) so long as an Event of Default
has not occurred and is not continuing, to the extent that such prepayments are
to be applied to the Advances pursuant to Section 2.8(c)(i) above, be applied,
first, ratably to Advances that are Base Rate Loans, until paid in full, and,
second, ratably to Advances that are LIBOR Rate Loans, until paid in full.

 

2.9                               Voluntary Prepayments; Termination and
Reduction in Commitments.

 

(a)                                 Borrower shall have the right, at any time
and from time to time, to prepay the Loans without penalty or premium.  Borrower
shall give Agent written notice not less than 1 Business Day prior to any such
prepayment with respect to Base Rate Loans and not less than 3 Eurodollar
Business Days prior written notice of any such prepayment with respect to LIBOR
Rate Loans.  In each case, such notice shall specify the date on which such
prepayment is to be made (which shall be a Business Day or Eurodollar Business
Day, as applicable), and the amount of such prepayment.  Each such prepayment
shall be in an aggregate minimum amount of $1,000,000 and shall include interest
accrued on the amount prepaid to, but not including, the date of payment in
accordance with the terms hereof (or, in each case, such lesser amount
constituting the amount of all Loans then outstanding). Any voluntary
prepayments of principal by Borrower of a LIBOR Rate Loan prior to the end of
the applicable Interest Period shall be subject to Section 2.6(b)(ii).

 

(b)                                 Borrower has the option, at any time upon 3
Business Days prior written notice to Agent, to terminate this Agreement and
terminate the Revolver Commitments hereunder without penalty or premium by
paying to Agent, in cash, the Obligations (including contingent reimbursement
obligations of Borrower with respect to outstanding Letters of Credit, but
excluding contingent indemnification obligations in respect of claims that are
unasserted and unanticipated) in full (including either (i) providing
immediately available funds to be held by Agent for the benefit of those Lenders
with a Revolver Commitment in an amount equal to 102% of the Letter of Credit
Usage, or (ii) causing the original Letters of Credit to be returned to each
respective Issuing Lender); provided that the Revolver Commitments shall not be
terminated if after giving effect to any concurrent prepayment of the Loans in
accordance with Section 2.9(a), the aggregate amount of the Revolving Credit
Facility Usage and Letter of Credit Usage would exceed the aggregate amount of
the Revolver Commitments.  Promptly following receipt of any notice, Agent shall
advise the Lenders of the contents thereof.  Each notice delivered by Borrower
pursuant to this Section 2.9(b) shall be irrevocable; provided that a notice of
termination of the Revolver Commitments delivered by Borrower may state that
such notice is conditioned upon the effectiveness of other credit facilities, in
which case such notice may be revoked by Borrower (by notice to Agent on or
prior to the specified effective date) if such condition is not satisfied.  If

 

42

--------------------------------------------------------------------------------



 

Borrower has sent a notice of termination pursuant to the provisions of this
Section, then (subject to the proviso in the preceding sentence) the Revolver
Commitments shall terminate and Borrower shall be obligated to repay the
Obligations (including contingent reimbursement obligations of Borrower with
respect to outstanding Letters of Credit, but excluding contingent
indemnification obligations in respect of claims that are unasserted and
unanticipated) in full on the date set forth as the date of termination of this
Agreement in such notice (including either (I) providing immediately available
funds to be held by Agent for the benefit of those Lenders with a Revolver
Commitment in an amount equal to 102% of the Letter of Credit Usage, or
(II) causing the original Letters of Credit to be returned to each respective
Issuing Lender).  Any termination of the Revolver Commitments shall be
permanent.

 

(c)                                  Borrower has the option, at any time upon 3
Business Days prior written notice to Agent, to reduce the Revolver Commitments
without penalty or premium to an amount not less than the sum of (A) the
Revolving Credit Facility Usage as of such date, plus (B) the principal amount
of all Advances not yet made as to which a request has been given by Borrower
under Section 2.6(b), plus (C) the amount of all Letters of Credit not yet
issued as to which a request has been given by Borrower pursuant to
Section 2.10(a) plus (D) the Letter of Credit Usage.  Each such reduction shall
be in an amount which is not less than $500,000 (unless the Revolver Commitments
are being reduced to zero and the amount of the Revolver Commitments in effect
immediately prior to such reduction are less than $500,000).  Each notice
delivered by Borrower pursuant to this Section 2.9(c) shall be irrevocable. 
Subject to Section 2.18, once reduced, the Revolver Commitments may not be
increased.  Each such reduction of the Revolver Commitments shall reduce the
Revolver Commitments of each Lender proportionately in accordance with its Pro
Rata Share thereof.

 

2.10                        Letters of Credit.

 

(a)                                 Subject to the terms and conditions of this
Agreement (including without limitation the provisions of Article III and this
Section 2.10(a)), the Total Commitments may be utilized in addition to the Loans
provided for in Section 2.1, upon the request of Borrower made in accordance
herewith not later than seven (7) days before the Maturity Date, by the issuance
by an Issuing Lender selected by Borrower of letters of credit denominated in
Dollars or in an Alternative Currency for the account of Borrower (each,
including the Existing Letters of Credit, a “Letter of Credit”), such Issuing
Lender shall amend, renew or extend any Letter of Credit.  Each request for the
issuance of a Letter of Credit, or the amendment, renewal, or extension of any
outstanding Letter of Credit, shall be made in writing by any of the individuals
identified on Exhibit R-1 attached hereto (or, in certain cases, two of such
individuals, all as set forth in further detail in Exhibit R-1 attached hereto)
and delivered to the respective Issuing Lender and Agent via hand delivery,
facsimile, or other electronic method of transmission reasonably in advance of
the requested date of issuance, amendment, renewal, or extension.  Each such
request shall be in form and substance satisfactory to the respective Issuing
Lender in its sole and absolute discretion and shall specify (i) the Issuing
Lender, (ii) the amount of such Letter of Credit, (iii) the date of issuance,
amendment, renewal, or extension of such Letter of Credit, (iv) the expiration
of such Letter of Credit, (v) the name and address of the beneficiary thereof,
(vi) whether such Letter of Credit is to be denominated in Dollars or an
Alternative Currency (and if to be denominated in an Alternative Currency, the
Alternative Currency in which such Letter of Credit is to be denominated) and
(vii) such other information (including, in the case of an amendment, renewal,

 

43

--------------------------------------------------------------------------------



 

or extension, identification of the outstanding Letter of Credit to be so
amended, renewed, or extended) as shall be necessary to prepare, amend, renew,
or extend such Letter of Credit.  It is hereby acknowledged that an Issuing
Lender shall have no obligation to issue a Letter of Credit (A) if, after giving
effect to the issuance of such requested Letter of Credit, (1) the Letter of
Credit Usage would exceed $200,000,000, (2) the Letter of Credit usage would
exceed such Issuing Lender’s Letter of Credit Commitment, or (3) the Letter of
Credit Usage would exceed the Maximum Revolver Amount less the amount of the
Revolving Credit Facility Usage, (B) at any time when one or more of the Lenders
is a Defaulting Lender, but only until such time as either (1) the Revolver
Commitments of the Defaulting Lender or Defaulting Lenders have been assumed by
a Lender that is not a Defaulting Lender, or (2) the Maximum Revolver Amount has
been reduced by the amount of such Defaulting Lender’s or Defaulting Lenders’
Revolver Commitments, (C) if any order, judgment or decree of any Governmental
Authority or arbitrator shall by its terms purport to enjoin or restrain such
Issuing Lender from issuing such Letter of Credit, or any law applicable to such
Issuing Lender or any request or directive (whether or not having the force of
law) from any Governmental Authority with jurisdiction over such Issuing Lender
shall prohibit, or request that such Issuing Lender refrain from, the issuance
of letters of credit generally or such Letter of Credit in particular or shall
impose upon such Issuing Lender with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which such Issuing Lender is
not otherwise compensated hereunder) not in effect on the Restatement Effective
Date, or shall impose upon such Issuing Lender any unreimbursed loss, cost or
expense which was not applicable on the Restatement Effective Date and which
such Issuing Lender in good faith deems material to it, or (D) if the issuance
of such Letter of Credit would violate one or more policies of such Issuing
Lender applicable to letters of credit generally.  Agent shall provide a report
to each Lender on a quarterly basis setting forth the then current Letter of
Credit Usage and Lender’s Pro Rata Share thereof.

 

(b)                                 Each Letter of Credit shall expire at or
prior to the close of business on the date twelve months after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, twelve months after the then-current expiration date of such Letter of
Credit, so long as such renewal or extension occurs within three months of such
then-current expiration date).

 

(c)                                  (i)(i)                        If an Issuing
Lender shall make any L/C Disbursement in respect of a Letter of Credit, the
Borrower shall reimburse such Issuing Lender in respect of such L/C Disbursement
by paying to the Agent an amount equal to such L/C Disbursement not later than
1:00 p.m., New York City time, on (x) the Business Day that the Borrower
receives notice of such L/C Disbursement, if such notice is received prior to
10:00 a.m., New York City time, or (y) the Business Day immediately following
the day that the Borrower receives such notice, if such notice is not received
prior to such time, provided that, if such L/C Disbursement is in Dollars and is
not less than $500,000, the Borrower may, prior to the Maturity Date and subject
to the conditions to borrowing set forth herein, request in accordance with
Section 2.6 that such payment be financed with a Base Rate Loan in an equivalent
amount and, to the extent so financed, the Borrower’s obligation to make such
payment shall be discharged and replaced by the resulting Base Rate Loan.

 

(ii)                                (i) If the Borrower fails to make such
payment when due, the Agent shall notify each applicable Lender of the
applicable L/C Disbursement, the payment then due from the Borrower in respect
thereof and such Lender’s Pro Rata Share thereof.

 

44

--------------------------------------------------------------------------------



 

(d)                                 (i)(i)                        By the
issuance of a Letter of Credit (or an amendment to a Letter of Credit increasing
the amount thereof) by an Issuing Lender, and without any further action on the
part of such Issuing Lender or the Lenders, such Issuing Lender hereby grants to
each Lender (other than the respective Issuing Lender), and each Lender (other
than the respective Issuing Lender) hereby acquires from such Issuing Lender, a
participation in such Letter of Credit equal to such Lender’s Pro Rata Share of
the aggregate amount available to be drawn under such Letter of Credit.  Each
Lender acknowledges and agrees that its obligation to acquire participations
pursuant to this paragraph in respect of Letters of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Letter of Credit or the
occurrence and continuance of any Event of Default or Unmatured Event of Default
or reduction or termination of the applicable Total Commitments; provided that
no Lender shall be required to purchase a participation in a Letter of Credit
pursuant to this Section 2.10(d) if (x) the conditions set forth in Section 3.2
would not be satisfied in respect of a credit extension at the time such Letter
of Credit was issued and (y) the Required Lenders shall have so notified such
Issuing Lender in writing and shall not have subsequently determined that the
circumstances giving rise to such conditions not being satisfied no longer
exist; provided further that the obligation of the Lenders to participate in
Letters of Credit issued prior to the Maturity Date and remaining outstanding
thereafter shall continue solely to the extent that the Borrower shall have
defaulted in its obligation to cash collateralize such Letters of Credit on the
Maturity Date as required by Section 2.8(a).

 

(ii)                                (ii)                                In
consideration and in furtherance of the foregoing, each Lender hereby absolutely
and unconditionally agrees to pay to the Agent, for account of the respective
Issuing Lender, such Lender’s Pro Rata Share of each L/C Disbursement made by
such Issuing Lender in respect of Letters of Credit promptly upon the request of
such Issuing Lender at any time from the time of such L/C Disbursement until
such L/C Disbursement is reimbursed or cash collateralized by the Borrower or at
any time after any reimbursement payment or cash collateral is required to be
refunded to the Borrower for any reason.  Such payment shall be made without any
offset, abatement, withholding or reduction whatsoever.  Each such payment shall
be made in the same manner as provided in Section 2.6(e) with respect to Loans
made by such Lender (and Sections 2.6(e) and (f) shall apply, mutatis mutandis,
to the payment obligations of the Lenders), and the Agent shall promptly pay to
such Issuing Lender the amounts so received by it from the Lenders.  Promptly
following receipt by the Agent of any payment from the Borrower pursuant to
Section 2.10(c), the Agent shall distribute such payment to such Issuing Lender
or, to the extent that the Lenders have made payments pursuant to this paragraph
to reimburse such Issuing Lender, then to such Lenders and such Issuing Lender
as their interests may appear.  Any payment made by a Lender pursuant to this
paragraph to reimburse an Issuing Lender for any L/C Disbursement shall not
constitute a Loan and shall not relieve the Borrower of its obligation to
reimburse such L/C Disbursement.

 

(e)                                  The Borrower’s obligation to reimburse L/C
Disbursements as provided in paragraph (c) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit, or any term or provision therein, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect, (iii) payment by the respective Issuing Lender under a Letter of Credit

 

45

--------------------------------------------------------------------------------



 

against presentation of a draft or other document that does not comply strictly
with the terms of such Letter of Credit, and (iv) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of the Borrower’s obligations hereunder (other than payment in full by
the Borrower).

 

Neither the Agent, the Lenders, any Issuing Lender, any Agent-Related Person nor
any Lender-Related Person, shall have any liability or responsibility by reason
of or in connection with the issuance or transfer of any Letter of Credit by an
Issuing Lender or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of such Issuing Lender; provided that the foregoing
shall not be construed to excuse such Issuing Lender from liability to the
Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are hereby waived by the Borrower to the
extent permitted by applicable law) suffered by the Borrower that are caused by
such Issuing Lender’s gross negligence or willful misconduct when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof.  The parties hereto expressly agree that:

 

(i)                                    (i)                                    an
Issuing Lender may accept documents that appear on their face to be in
substantial compliance with the terms of a Letter of Credit without
responsibility for further investigation, regardless of any notice or
information to the contrary, and may make payment upon presentation of documents
that appear on their face to be in substantial compliance with the terms of such
Letter of Credit;

 

(ii)                                (ii)                                an
Issuing Lender shall have the right, in its sole discretion, to decline to
accept such documents and to make such payment if such documents are not in
strict compliance with the terms of such Letter of Credit; and

 

(iii)                            (iii)                            this sentence
shall establish the standard of care to be exercised by an Issuing Lender when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof (and the parties hereto hereby waive, to
the extent permitted by applicable law, any standard of care inconsistent with
the foregoing).

 

(f)                                   Any and all charges, commissions, fees,
and costs incurred by an Issuing Lender relating to Letters of Credit shall be
Lender Group Expenses for purposes of this Agreement and immediately shall be
reimbursable by Borrower to Agent for the account of such Issuing Lender; it
being acknowledged and agreed by Borrower that, as of the Restatement Effective
Date, the issuance charge imposed by an Issuing Lender is 0.25% per annum times
the undrawn amount of each Letter of Credit, and that an Issuing Lender also
imposes a schedule of charges for amendments, extensions, drawings, and
renewals.

 

(g)                                 (g)                                 If the
Borrower shall be required to cash collateralize Letter of Credit Usage pursuant
to Section 2.3, Section 2.8, Section 2.9 or Section 7.2, the Borrower shall
immediately deposit into a segregated collateral account or accounts (herein,
collectively, the

 

46

--------------------------------------------------------------------------------



 

“Letter of Credit Collateral Account”) in the name and under the dominion and
control of the Agent cash denominated in the currency of the Letter of Credit
under which such Letter of Credit Usage arises in an amount equal to the amount
required under Section 2.3, Section 2.8(a), Section 2.9 or Section 7.2, as
applicable.  Such deposit shall be held by the Agent as collateral in the first
instance for the Letter of Credit Usage for the applicable Issuing
Lender(s) under this Agreement, and for these purposes the Borrower hereby
grants a security interest to the Agent for the benefit of the Lenders and the
other Issuing Lenders in the Letter of Credit Collateral Account and in any
financial assets (as defined in the Uniform Commercial Code) or other property
held therein.

 

2.11                        Fees.

 

(a)                                 Commitment Fee.  A commitment fee shall be
due and payable quarterly in arrears, on the first day of each quarter, in an
amount equal to the Applicable Margin times the result of (i) the Maximum
Revolver Amount at such time, less (ii) the sum of (A) the average Daily Balance
of Advances that were outstanding during the immediately preceding quarter, plus
(B) the average Daily Balance of the Letter of Credit Usage during the
immediately preceding quarter.

 

(b)                                 Fee Letter Fees.  Borrower shall pay as and
when due and payable under the terms of each Fee Letter, the fees set forth
therein.

 

2.12                        Maintenance of Records; Effect.  Each Lender shall
maintain in accordance with its usual practice records evidencing the
indebtedness of the Borrower to such Lender resulting from each Loan made by
such Lender, including the amounts and currency of principal and interest
payable and paid to such Lender from time to time hereunder. The Agent shall
maintain records in which it shall record (i) the amount and Currency of each
Loan made hereunder, the type thereof and each Interest Period therefor,
(ii) the amount and currency of any principal or interest due and payable or to
become due and payable from the Borrower to each Lender hereunder and (iii) the
amount and currency of any sum received by the Agent hereunder for account of
the Lenders and each Lender’s share thereof. The entries made in the records
maintained pursuant to this Section shall be prima facie evidence, absent
obvious error, of the existence and amounts of the obligations recorded therein;
provided that the failure of any Lender or the Agent to maintain such records or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Obligations in accordance with the terms of this Agreement.

 

2.13                        Increased Costs.

 

(a)                                 Increased Costs Generally.  If any Change in
Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender (except any such
reserve requirement reflected in the LIBOR Rate) or any Issuing Lender; or

 

(ii)                                  impose on any Lender or any Issuing Lender
or the London interbank market any other condition (other than Excluded
Taxes, Indemnified Taxes or Other Taxes of such Lender or Issuing Lender covered
under Section 2.23) affecting this Agreement or LIBOR Rate Loans made by such
Lender or any Letter of Credit or participation therein;

 

47

--------------------------------------------------------------------------------



 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any LIBOR Rate Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or such
Issuing Lender of participating in, issuing or maintaining any Letter of Credit
or to reduce the amount of any sum received or receivable by such Lender or the
Issuing Lender hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Lender or such Issuing Lender, as the case may be,
such additional amount or amounts as will compensate such Lender or such Issuing
Lender, as the case may be, for such additional costs incurred or reduction
suffered.

 

(b)                                 Capital Requirements.  If any Lender or any
Issuing Lender determines that any Change in Law regarding capital or liquidity
requirements has or would have the effect of reducing the rate of return on such
Lender’s or such Issuing Lender’s capital or on the capital of such Lender’s or
such Issuing Lender’s holding company, if any, as a consequence of this
Agreement or the Loans made by, or participations in Letters of Credit held by,
such Lender, or the Letters of Credit issued by such Issuing Lender, to a level
below that which such Lender or such Issuing Lender or such Lender’s or such
Issuing Lender’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or such Issuing Lender’s policies and
the policies of such Lender’s or such Issuing Lender’s holding company with
respect to capital adequacy or liquidity), then from time to time the Borrower
will pay to such Lender or such Issuing Lender, as the case may be, such
additional amount or amounts as will compensate such Lender or such Issuing
Lender or such Lender’s or such Issuing Lender’s holding company for any such
reduction suffered.

 

(c)                                  Certificates from Lenders.  A certificate
of a Lender or an Issuing Lender setting forth the amount or amounts necessary
to compensate such Lender or such Issuing Lender or its holding company, as the
case may be, as specified in paragraph (a) or (b) of this Section shall be
delivered to the Borrower and shall be conclusive absent manifest error.  The
Borrower shall pay such Lender or such Issuing Lender, as the case may be, the
amount shown as due on any such certificate within 10 days after receipt
thereof.

 

(d)                                 Notice: Delay in Requests.  Each Lender and
Issuing Lender agrees to use reasonable efforts to notify the Borrower upon
becoming aware of any Change in Law giving rise to a right to compensation
pursuant to this Section.  Notwithstanding the foregoing, no failure or delay on
the part of any Lender or Issuing Lender to give any such notice to the Borrower
or to demand compensation pursuant to this Section shall constitute a waiver of
such Lender’sLender’s or Issuing Lender’s right to demand such compensation or
otherwise form the basis of any liability of such Lender or Issuing Lender to
Borrower; provided that the Borrower shall not be required to compensate a
Lender or an Issuing Lender pursuant to this Section for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender or
such Issuing Lender, as the case may be, notifies the Borrower of the Change in
Law giving rise to such increased costs or reductions and of such Lender’s or
such Issuing Lender’s intention to claim compensation therefor; provided further
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.

 

48

--------------------------------------------------------------------------------



 

2.14                        Market Disruption and Alternate Rate of Interest.

 

(a)                                 If at the time that the Agent shall seek to
determine the relevant Screen Rate on the Quotation Day for any Interest Period
for a LIBOR Rate Loan the applicable Screen Rate shall not be available for such
Interest Period and/or for the applicable Currency with respect to such LIBOR
Rate Loan for any reason and the Agent shall determine that it is not possible
to determine the Interpolated Rate (which conclusion shall be conclusive and
binding absent manifest error), then the applicable Reference BankScreen Rate
shall be the Base LIBOR Rate for such Interest Period for such LIBOR Rate Loan;
provided, however, if less than two Reference Banks shall supply a rate to the
Agent for purposes of determining the Base LIBOR Rate for such LIBOR Rate
Loansuch Screen Rate is not available then (i) if such Advance shall be
requested in Dollars, such Advance shall be made as a Base Rate Loan at the Base
Rate and (ii) if such Advance shall be requested in any Alternative Currency
either, at Borrower’s election, (A) any Request for Borrowing that requests a
LIBOR Rate Loan denominated in the affected Currency shall be ineffective or
(B) for each Lender the Base LIBOR Rate for such LIBOR Rate Loan shall be equal
to the weighted average of the cost to sucheach Lender to fund its pro rata
share of such LIBOR Rate Loan (from whatever source and using whatever
methodologies as such Lender may select in its reasonable discretion).

 

(b)                                 If prior to the commencement of any Interest
Period for a LIBOR Rate Loan (the Currency of such Loan herein called the
“Affected Currency”) the Agent is advised by the Required Lenders that the LIBOR
Rate or the Base LIBOR Rate, as applicable, for a Loan in the applicable
currency or for the applicable Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Advance for such Interest Period then, if the Affected Currency is
Dollars, the Agent shall give notice thereof to the Borrower and the Lenders by
telephone or telecopy as promptly as practicable thereafter and, until the Agent
notifies the Borrower and the Lenders that the circumstances giving rise to such
notice no longer exist, (i) any Request for Conversion/Continuation that
requests the conversion of any Revolver Commitment to, or continuation of any
Revolver Commitment as, a LIBOR Rate Loan shall be ineffective and (ii) any
Request for Borrowing or Request for Conversion/Continuation shall be made as a
Base Rate Loan.  If the Affected Currency is an Alternative Currency, then
either, at Borrower’s election (A) any Request for Borrowing that requests a
LIBOR Rate Loan in such Affected Currency shall be ineffective and any Request
for Conversion/Continuation of a LIBOR Rate Loan denominated in such Affected
Currency shall be ineffective and, on the last day of the then current Interest
Period, such LIBOR Rate Loan shall be prepaid by the Borrower, together with
accrued and unpaid interest thereon and all other amounts payable by the
Borrower under this Agreement or (B) for each Lender the Base LIBOR Rate for
such LIBOR Rate Loan shall be the cost to such Lender to fund its pro rata share
of such LIBOR Rate Loan (from whatever source and using whatever methodologies
as such Lender may select in its reasonable discretion).

 

(c)                                  If at any time the Agent determines (which
determination shall be conclusive absent manifest error) that (i) adequate and
reasonable means do not exist for ascertaining the LIBOR Rate (including,
without limitation, because the LIBOR Screen Rate is not available or published
on a current basis) and such circumstances are unlikely to be temporary or
(ii) the circumstances set forth in clause (i) have not arisen but the
supervisor for the administrator of the LIBOR Screen Rate or a Governmental
Authority having jurisdiction over the Agent has made a public statement
identifying a specific date after which the LIBOR Screen Rate shall no longer be
used for determining interest rates for loans, then the Agent and the Borrower
shall endeavor to establish an alternate rate of

 

49

--------------------------------------------------------------------------------



 

interest to the LIBOR Rate that gives due consideration to the then prevailing
market convention for determining a rate of interest for syndicated loans in the
United States at such time, and shall enter into an amendment to this Agreement
to reflect such alternate rate of interest and such other related changes to
this Agreement as may be applicable (but for the avoidance of doubt, such
related changes shall not include a reduction of the Applicable Margin). 
Notwithstanding anything to the contrary in Section 11.2, such amendment shall
become effective without any further action or consent of any other party to
this Agreement so long as the Agent shall not have received, within five
Business Days of the date a copy of such amendment is provided to the Lenders, a
written notice from the Required Lenders stating that such Required Lenders
object to such amendment.  Until an alternate rate of interest shall be
determined in accordance with this clause (c) (but, in the case of the
circumstances described in clause (ii) of the first sentence of this
Section 2.14(c), only to the extent the LIBOR Screen Rate for such Interest
Period is not available or published at such time on a current basis), (x) any
Request for Conversion/Continuation that requests the conversion of any Loan to,
or continuation of any Loan as, a LIBOR Rate Loan shall be ineffective and
(y) if any Request for Borrowing requests a LIBOR Rate Loan, such Loan shall be
made as an Base Rate Loan; provided that, if such alternate rate of interest
shall be less than zero, such rate shall be deemed to be zero for the purposes
of this Agreement.

 

2.15                        Illegality.  Notwithstanding any other provision of
this Agreement, in the event that it becomes unlawful for any Lender or its
Applicable Lending Office to honor its obligation to make or maintain LIBOR Rate
Loans in any Currency hereunder, then such Lender shall promptly notify the
Borrower thereof (with a copy to the Agent), such Lender’s obligation to make,
convert or continue LIBOR Rate Loans in such Currency shall be suspended until
such time as such Lender may again make or maintain LIBOR Rate Loans in such
Currency, and if applicable law shall so mandate, such Lender’s LIBOR Rate Loans
in such Currency shall be prepaid by the Borrower, together with accrued and
unpaid interest thereon and all other amounts payable by the Borrower under this
Agreement, on or before such date as shall be mandated by such applicable law.

 

2.16                        Place of Loans.  Nothing herein shall be deemed to
obligate the Lenders (or Agent on behalf thereof) to obtain the funds to make
any Loan in any particular place or manner and nothing herein shall be deemed to
constitute a representation by Agent or any Lender that it has obtained or will
obtain such funds in any particular place or manner.

 

2.17                        Survivability.  Borrower’s obligations under
Section 2.13 hereof shall survive repayment of the Loans made hereunder and
termination of the Revolver Commitments for a period of 90 days after such
repayment and termination.

 

2.18                        Increase in Revolver Commitments.

 

(a)                                 Administrative Entity may, by written notice
to Agent and the Lenders, elect to request increases in the existing Revolver
Commitments and the Maximum Revolver Amount (each increase that satisfies the
terms and conditions of this Section 2.18, an “Approved Increase”) by an
aggregate amount, for all such increases under this Section 2.18, that does not
cause the Maximum Revolver Amount to exceed $250,000,000.001,350,000,000.  Each
Approved Increase shall be in a minimum principal amount of $5,000,000 unless
otherwise agreed by Agent.  Each such notice shall specify (i) the amount of the
proposed increase, if any, to the existing

 

50

--------------------------------------------------------------------------------



 

Revolver Commitments and the Maximum Revolver Amount, (ii) the date on which
such increase shall become effective (the “Increase Effective Date”), and
(iii) the identity of each Lender or other Eligible Transferee to whom
Administrative Entity proposes any portion of such increased or new Revolver
Commitments be allocated and the amounts of such allocations; provided that any
Lender or other Eligible Transferee approached to provide all or a portion of
the increased or new Revolver Commitments may elect or decline, in its sole
discretion, to provide such increased or new Revolver Commitment and Maximum
Revolver Amount, and the Revolver Commitments, the Maximum Revolver Amount, and
the Total Commitments shall only be increased to the extent of Revolver
Commitments agreed to be provided by Lenders or Eligible Transferees.  Any
Eligible Transferee who agrees to provide such increased or new Revolver
Commitment and Maximum Revolver Amount shall execute a joinder agreement to
which such Eligible Transferee and Agent (whose consent thereto shall not be
unreasonably withheld or delayed) are party (the “Increase Joinder”).  If such
proposed Lender agrees to execute an Increase Joinder in connection with an
Approved Increase, such Increase Joinder may, without the consent of any other
Lender, effect such amendments to this Agreement and the other Loan Documents as
may be necessary or appropriate, in the opinion of Agent, to effect the
provisions of this Section 2.18.  In connection with any such Approved Increase,
Borrower shall execute and deliver to Agent (with sufficient additional
originals thereof for each Lender) a new Form U-1 (together with such other
documentation as Agent shall reasonably request, if any) in order to enable
Agent and the Lenders to comply with any of the requirements under Regulations
T, U, or X of the Federal Reserve Board.  Unless otherwise specifically provided
herein, all references in this Agreement and any other Loan Document to Loans
shall be deemed, unless the context otherwise requires, to include Loans made
pursuant to the increased Revolver Commitments made pursuant to this
Section 2.18.

 

(b)                                 The increased Revolver Commitments and
Maximum Revolver Amount with respect to an Approved Increase shall become
effective as of such Increase Effective Date; provided that each of the
conditions set forth in Section 3.2 shall be satisfied.

 

(c)                                  The terms and provisions of Loans made
pursuant to an Approved Increase shall be identical to the terms and provisions
applicable to the relevant Loans made immediately prior to such Increase
Effective Date.

 

(d)                                 To the extent any Advances or Letters of
Credit are outstanding on the Increase Effective Date when the Revolver
Commitments and the Maximum Revolver Amount are increased, each of the Lenders
having a Revolver Commitment prior to the Increase Effective Date (the “Revolver
Pre-Increase Lenders”) shall assign to any Lender which is acquiring a new or
additional Revolver Commitment on the Increase Effective Date (the “Revolver
Post-Increase Lenders”), and such Revolver Post-Increase Lenders shall purchase
from each Revolver Pre-Increase Lender, at the principal amount thereof, such
interests in the Advances and participation interests in Letters of Credit on
such Increase Effective Date as shall be necessary in order that, after giving
effect to all such assignments and purchases, such Advances and participation
interests in Letters of Credit will be held by Revolver Pre-Increase Lenders and
Revolver Post-Increase Lenders ratably in accordance with their Pro Rata Share
after giving effect to such increased Revolver Commitments.

 

(e)                                  The Loans and Revolver Commitments
established pursuant to this Section shall constitute Loans and Revolver
Commitments under, and shall be entitled to all the benefits

 

51

--------------------------------------------------------------------------------



 

afforded by, this Agreement and the other Loan Documents, and shall, without
limiting the foregoing, benefit equally and ratably from the guarantees and
security interests created by the Loan Documents.

 

2.19                        Exchange Rates; Currency Equivalents.

 

(a)                                 At any time, any reference in the definition
of the term “Alternative Currency” or in any other provision of this Agreement
to the currency of any particular nation means the lawful currency of such
nation at such time whether or not the name of such currency is the same as it
was on the Restatement Effective Date.  The outstanding principal amount of any
Loan or Letter of Credit that is denominated in any Alternative Currency shall
be deemed to be the Dollar Equivalent of the amount of the Alternative Currency
of such Loan or Letter of Credit, as determined as of the most recent
Revaluation Date.  Wherever in this Agreement in connection with a Loan or
Letter of Credit an amount, such as a required minimum or multiple amount, is
expressed in Dollars, but such Loan or Letter of Credit is denominated in an
Alternative Currency, such amount shall be the relevant Alternative Currency
Equivalent of such Dollar amount (rounded to the nearest 1,000 units of such
Alternative Currency).

 

(b)                                 Each obligation hereunder of any party
hereto that is denominated in the national currency of a state that is not a
Participating Member State on the Restatement Effective Date shall, effective
from the date on which such state becomes a Participating Member State, be
redenominated in euro in accordance with the legislation of the European Union
applicable to the European Monetary Union; provided that, if and to the extent
that any such legislation provides that any such obligation of any such party
payable within such Participating Member State by crediting an account of the
creditor can be paid by the debtor either in euros or such national currency,
such party shall be entitled to pay or repay such amount either in Euros or in
such national currency.  If the basis of accrual of interest or fees expressed
in this Agreement with respect to an Alternative Currency of any country that
becomes a Participating Member State after the date on which such currency
becomes an Alternative Currency shall be inconsistent with any convention or
practice in the interbank market for the basis of accrual of interest or fees in
respect of the euro, such convention or practice shall replace such expressed
basis effective as of and from the date on which such state becomes a
Participating Member State; provided that, with respect to any Loan denominated
in such currency that is outstanding immediately prior to such date, such
replacement shall take effect at the end of the Interest Period therefor.

 

(c)                                  Without prejudice to the respective
liabilities of the Borrower to the Lenders and the Lenders to the Borrower under
or pursuant to this Agreement, each provision of this Agreement shall be subject
to such reasonable changes of construction as the Agent may from time to time,
in consultation with the Borrower, reasonably specify to be necessary or
appropriate to reflect the introduction or changeover to the euro in any country
that becomes a Participating Member State after the Restatement Effective Date;
provided that, the Agent shall provide the Borrower and the Lenders with prior
notice of the proposed change with an explanation of such change in sufficient
time to permit the Borrower and the Lenders an opportunity to respond to such
proposed change.

 

52

--------------------------------------------------------------------------------



 

2.20                        Joint and Several Liability of Each of the Entities
Comprising Borrower.

 

(a)                                 Each of the entities comprising Borrower
expects to derive benefit, directly or indirectly, from each of the Loans made
to each of the entities comprising Borrower since the successful operation of
each of the entities comprising Borrower is dependent on the continued
successful performance of the integrated group.  Each of the entities comprising
Borrower is accepting joint and several liability hereunder and under the other
Loan Documents in consideration thereof, in consideration of the financial
accommodations to be provided by the Lender Group under this Agreement, for the
mutual benefit, directly and indirectly, of each of the entities comprising
Borrower and in consideration of the undertakings of the each of the other
entities comprising Borrower to accept joint and several liability for the
Obligations.

 

(b)                                 Each of the entities comprising Borrower,
jointly and severally, hereby irrevocably and unconditionally accepts, not
merely as a surety but also as a co-debtor, joint and several liability with the
each of the other entities comprising Borrower, with respect to the payment and
performance of all of the Obligations (including any Obligations arising under
this Section 2.20), it being the intention of the parties hereto that all the
Obligations shall be the joint and several obligations of each of the entities
comprising Borrower without preferences or distinction among them.

 

(c)                                  If and to the extent that any of the
entities comprising Borrower shall fail to make any payment with respect to any
of the Obligations as and when due or to perform any of the Obligations in
accordance with the terms thereof, then in each such event each of the other
entities comprising Borrower will make such payment with respect to, or perform,
such Obligation.

 

(d)                                 The Obligations of each of the entities
comprising Borrower under the provisions of this Section 2.20 constitute the
absolute and unconditional, full recourse Obligations of each of the entities
comprising Borrower enforceable against each of the entities comprising Borrower
to the full extent of its properties and assets, irrespective of the validity,
regularity or enforceability of this Agreement or any other circumstances
whatsoever.

 

(e)                                  Except as otherwise expressly provided in
this Agreement, each of the entities comprising Borrower, solely with respect to
any action taken or not taken by the other entity comprising Borrower, hereby
waives notice of acceptance of its joint and several liability, notice of any
Advances or Letters of Credit issued under or pursuant to this Agreement, notice
of the occurrence of any Unmatured Event of Default, Event of Default, or of any
demand for any payment under this Agreement, notice of any action at any time
taken or omitted by Agent or Lenders under or in respect of any of the
Obligations, any requirement of diligence or to mitigate damages and, generally,
to the extent permitted by applicable law, all demands, notices and other
formalities of every kind in connection with this Agreement (except as otherwise
provided in this Agreement).  Each of the entities comprising Borrower, solely
with respect to any action taken or not taken by the other entity comprising
Borrower, hereby assents to, and waives notice of, any extension or postponement
of the time for the payment of any of the Obligations, the acceptance of any
payment of any of the Obligations, the acceptance of any partial payment
thereon, any waiver, consent or other action or acquiescence by Agent or Lenders
at any time or times in respect of any default by any of the entities comprising
Borrower in the performance or satisfaction of any term, covenant, condition or
provision of this Agreement, any and all other indulgences whatsoever by Agent
or Lenders in respect of any of the Obligations, and the taking, addition,
substitution or release, in whole or in part, at any time or times, of any
security for any of the

 

53

--------------------------------------------------------------------------------



 

Obligations or the addition, substitution or release, in whole or in part, of
any of the entities comprising Borrower.  Without limiting the generality of the
foregoing, each of the entities comprising Borrower assents to any other action
or delay in acting or failure to act on the part of any Agent or Lender with
respect to the failure by any of the entities comprising Borrower to comply with
any of its respective Obligations, including, without limitation, any failure
strictly or diligently to assert any right or to pursue any remedy or to comply
fully with applicable laws or regulations thereunder, which might, but for the
provisions of this Section 2.20 afford grounds for terminating, discharging or
relieving any of the entities comprising Borrower, in whole or in part, from any
of its Obligations under this Section 2.20, it being the intention of each of
the entities comprising Borrower that, so long as any of the Obligations
hereunder remain unsatisfied, the Obligations of each of the entities comprising
Borrower under this Section 2.20 shall not be discharged except by payment in
full (or cash collateralization, cancellation or expiration in the case of
Letters of Credit).  The Obligations of each of the entities comprising Borrower
under this Section 2.20 shall not be diminished or rendered unenforceable by any
winding up, reorganization, arrangement, liquidation, reconstruction or similar
proceeding with respect to any of the entities comprising Borrower or any Agent
or Lender.

 

(f)                                   Each of the entities comprising Borrower
represents and warrants to Agent and Lenders that such entity comprising
Borrower is currently informed of the financial condition of each of the other
entities comprising Borrower and of all other circumstances which a diligent
inquiry would reveal and which bear upon the risk of nonpayment of the
Obligations.  Each of the entities comprising Borrower further represents and
warrants to Agent and Lenders that such entity comprising Borrower has read and
understands the terms and conditions of the Loan Documents.  Each of the
entities comprising Borrower hereby covenants that such entity comprising
Borrower will continue to keep informed of Borrowers’ financial condition, the
financial condition of other guarantors, if any, and of all other circumstances
which bear upon the risk of nonpayment or nonperformance of the Obligations.

 

(g)                                  Each of the entities comprising Borrower
waives all rights and defenses arising out of an election of remedies by Agent
or any Lender, even though that election of remedies, such as a nonjudicial
foreclosure with respect to security for a guaranteed obligation, has destroyed
Agent’s or such Lender’s rights of subrogation and reimbursement against such
entity comprising Borrower by the operation of Section 580(d) of the California
Code of Civil Procedure or otherwise.

 

(h)                                 The provisions of this Section 2.20 are made
for the benefit of Agent, Lenders and their respective successors and assigns,
and may be enforced by it or them from time to time as permitted by the terms of
this Agreement against any or all of the entities comprising Borrower as often
as occasion therefor may arise and without requirement on the part of Agent,
Lender, successor or assign first to marshal any of its or their claims or to
exercise any of its or their rights against any of the entities comprising
Borrower or to exhaust any remedies available to it or them against any of the
entities comprising Borrower or to resort to any other source or means of
obtaining payment of any of the Obligations hereunder or to elect any other
remedy.  The provisions of this Section 2.20 shall remain in effect until all of
the Obligations shall have been paid in full (or cash collateralized, cancelled
or expired in the case of Letters of Credit) or otherwise fully satisfied.  If
at any time, any payment, or any part thereof, made in respect of any of the
Obligations, is rescinded or must otherwise be restored or returned by Agent or
any Lender upon

 

54

--------------------------------------------------------------------------------



 

the insolvency, bankruptcy or reorganization of any of the entities comprising
Borrower, or otherwise, the provisions of this Section 2.20 will forthwith be
reinstated in effect, as though such payment had not been made.

 

(i)                                     Each of the entities comprising Borrower
hereby waives any of its rights of contribution or subrogation against any of
the other entities comprising Borrower with respect to any liability incurred by
it hereunder or under any of the other Loan Documents, any payments made by it
to Agent or Lenders with respect to any of the Obligations or any collateral
security therefor.

 

2.21                        [Reserved].

 

2.22                        Defaulting Lenders.  Notwithstanding any provision
of this Agreement to the contrary, if any Lender becomes a Defaulting Lender,
then the following provisions shall apply for so long as such Lender is a
Defaulting Lender:

 

(a)                                 commitment fees pursuant to
Section 2.11(a) shall cease to accrue on the unfunded portion of the Revolver
Commitment of such Defaulting Lender;

 

(b)                                 the Revolving Credit Facility Usage and
Letter of Credit Usage of such Defaulting Lender shall not be included in
determining whether the Required Lenders have taken or may take any action
hereunder (including any consent to any amendment, waiver or other modification
pursuant to Section 11.2); provided, that this clause (b) shall not apply to the
vote of a Defaulting Lender in the case of an amendment, waiver or other
modification requiring the consent of such Lender or each Lender affected
thereby;

 

(c)                                  if any Letter of Credit Usage exists at the
time such Lender becomes a Defaulting Lender then:

 

(i)                                     all or any part of the Letter of Credit
Usage of such Defaulting Lender shall be reallocated among the non-Defaulting
Lenders in accordance with their respective Pro Rata Share but only to the
extent the sum of all non-Defaulting Lenders’ Revolving Credit Facility Usage
plus such Defaulting Lender’s Letter of Credit Usage does not exceed the total
of all non-Defaulting Lenders’ Revolver Commitments and provided that at no time
shall the sum of any Lender’s aggregate Advances and such Lender’s Pro Rata
Share of the aggregate Letter of Credit Usage exceed such Lender’s Revolver
Commitment;

 

(ii)                                  if the reallocation described in
clause (i) above cannot, or can only partially, be effected, the Borrower shall
within two Business Days following notice by the Agent, cash collateralize for
the benefit of each Issuing Lender only the Borrower’s obligations corresponding
to such Defaulting Lender’s Letter of Credit Usage in accordance with the
procedures set forth in Section 2.10;

 

(iii)                               if the Borrower cash collateralizes any
portion of such Defaulting Lender’s Letter of Credit Usage pursuant to
clause (ii) above, the Borrower shall not be required to pay any fees to such
Defaulting Lender pursuant to Section 2.3(g) with respect to such Defaulting
Lender’s Letter of Credit Usage during the period such Defaulting Lender’s
Letter of Credit Usage is cash collateralized;

 

55

--------------------------------------------------------------------------------



 

(iv)                              if the Letter of Credit Usage of the
non-Defaulting Lenders is reallocated pursuant to clause (i) above, then the
fees payable to the Lenders pursuant to Section 2.11(a) and Section 2.3(g) shall
be adjusted in accordance with such non-Defaulting Lenders’ Pro Rata Share; and

 

(v)                                 if all or any portion of such Defaulting
Lender’s Letter of Credit Usage is neither reallocated nor cash collateralized
pursuant to clause (i) or (ii) above, then, without prejudice to any rights or
remedies of any Issuing Lender or any other Lender hereunder, all letter of
credit fees payable under Section 2.3(g) with respect to such Defaulting
Lender’s Letter of Credit Usage shall be payable to the respective Issuing
Lender until and to the extent that such Letter of Credit Usage is reallocated
and/or cash collateralized; and

 

(vi)                              so long as such Lender is a Defaulting Lender,
an Issuing Lender shall not be required to issue, amend or increase any Letter
of Credit, unless it is satisfied that the related exposure and the Defaulting
Lender’s then outstanding Letter of Credit Usage will be 100% covered by the
Revolver Commitments of the non-Defaulting Lenders and/or cash collateral will
be provided by the Borrower in accordance with Section 2.22(c), and
participating interests in any newly issued or increased Letter of Credit shall
be allocated among non-Defaulting Lenders in a manner consistent with
Section 2.22(c)(i) (and such Defaulting Lender shall not participate therein).

 

If (a) a Bankruptcy Event with respect to a parent of any Lender shall occur
following the Restatement Effective Date and for so long as such event shall
continue or (b) an Issuing Lender has a good faith belief that any Lender has
defaulted in fulfilling its obligations under one or more other agreements in
which such Lender commits to extend credit, such Issuing Lender shall not be
required to issue, amend or increase any Letter of Credit, or an Issuing Lender
shall have entered into arrangements with the Borrower or such Lender,
satisfactory to such Issuing Lender to defease any risk to it in respect of such
Lender hereunder.

 

In the event that the Agent, the Borrower, and such Issuing Lender each agrees
that a Defaulting Lender has adequately remedied all matters that caused such
Lender to be a Defaulting Lender, then the Letter of Credit Usage of the Lenders
shall be readjusted to reflect the inclusion of such Lender’s Commitment and on
such date such Lender shall purchase at par such of the Loans of the other
Lenders as the Agent shall determine may be necessary in order for such Lender
to hold such Loans in accordance with its Pro Rata Share.

 

2.23                        Taxes.

 

(a)                                 Any and all payments by or on account of any
obligation of the Borrower hereunder shall be made free and clear of and without
deduction for any Indemnified Taxes or Other Taxes; provided that if the
Borrower shall be required to deduct any Indemnified Taxes or Other Taxes from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Agent, each Lender or each
Issuing Lender (as the case may be) receives an amount equal to the sum it would
have received had no such deductions been made, (ii) the Borrower shall make
such deductions and (iii) the Borrower shall pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law.

 

56

--------------------------------------------------------------------------------



 

(b)                                 In addition, the Borrower shall pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law.

 

(c)                                  The Borrower shall indemnify the Agent,
each Lender and each Issuing Lender, within 10 days after written demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes paid by
the Agent, such Lender or such Issuing Lender, as the case may be, on or with
respect to any payment by or on account of any obligation of the Borrower
hereunder (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) and any penalties, interest
and reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender or an Issuing
Lender, or by the Agent on its own behalf or on behalf of a Lender or an Issuing
Lender, shall be conclusive absent manifest error.

 

(d)                                 As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Agent

 

(e)                                  Each Foreign Lender shall deliver to the
Borrower and the Agent on the date on which such Foreign Lender becomes a Lender
under any Loan Document (and from time to time thereafter upon the reasonable
request of the Borrower or the Agent), two original copies of whichever of the
following is applicable:  (i) in the case of a Foreign Lender claiming the
benefits of an income tax treaty to which the United States is a party (1) with
respect to payments of interest under any Loan Document, IRS Form W-8BEN (or any
subsequent versions thereof or successors thereto) establishing an exemption
from, or reduction of, U.S. federal withholding tax pursuant to the “interest”
article of such tax treaty and (2) with respect to any other applicable payments
under any Loan Document, IRS Form W-8BEN (or any subsequent versions thereof or
successors thereto) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty, (ii) duly completed copies of Internal Revenue
Service Form W-8ECI (or any subsequent versions thereof or successors thereto),
(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 871(h) or 881(c) of the Code, (x) a certificate
to the effect that such Foreign Lender qualifies for such exemption and (y) duly
completed copies of Internal Revenue Service Form W-8BEN (or any subsequent
versions thereof or successors thereto), (iv) duly completed copies of Internal
Revenue Service Form W-8IMY, together with forms and certificates described in
clauses (i) through (iii) above (and Forms W-9 and additional Form W-8IMYs) as
may be required or (v) any other form prescribed by applicable law as a basis
for claiming exemption from or a reduction in tax duly completed together with
such supplementary documentation as may be prescribed by applicable law to
permit the Borrower to determine the withholding or deduction required to be
made.  In addition, in each of the foregoing circumstances, each Foreign Lender
shall deliver such forms, if legally entitled to deliver such forms, promptly
upon the obsolescence, expiration or invalidity of any form previously delivered
by such Foreign Lender.  Each Foreign Lender shall promptly notify the Borrower
(or such other relevant Loan Party) at any time it determines that it is no
longer in a position to provide any previously delivered

 

57

--------------------------------------------------------------------------------



 

certificate to the Borrower (or any other form of certification adopted by the
United States or other taxing authorities for such purpose).

 

(f)                                   Any Lender shall deliver to the Borrower
and the Agent on or prior to the date on which such Lender becomes a Lender
under this Agreement (and from time to time thereafter as prescribed by
applicable law or upon the request of the Borrower or the Agent), duly executed
and properly completed copies of Internal Revenue Service Form W-9 or W-8, as
applicable, certifying that it is not subject to U.S. federal backup
withholding.

 

(g)                                  If a payment made to a Foreign Lender under
any Loan Document would be subject to U.S. federal withholding Tax imposed by
FATCA if such Foreign Lender were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Foreign Lender shall deliver to the
Borrower and the Agent, at the time or times prescribed by law and at such time
or times reasonably requested by the Borrower or the Agent, such documentation
prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Agent as may be necessary for the
applicable withholding agent to comply with its obligations under FATCA, to
determine that such Foreign Lender has complied with such Foreign Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment.

 

(h)                                 If the Agent or a Lender determines, in its
sole discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section, it shall pay over
such refund to the Borrower (but only to the extent of indemnity payments made,
or additional amounts paid, by the Borrower under this Section with respect to
the Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Agent or such Lender and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided that the Borrower, upon the request of the Agent or such
Lender, agrees to repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Agent or such Lender in the event the Agent or such Lender is
required to repay such refund to such Governmental Authority.  This
Section shall not be construed to require the Agent or any Lender to make
available its tax returns (or any other information relating to its taxes which
it deems confidential) to the Borrower or any other Person.

 

(i)                                     For purposes of determining withholding
Taxes imposed under FATCA, from and after August 5, 2015, the Borrower and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) this Agreement as not qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation
Section 1.1471-2(b)(2)(i) or 1.471-2T(b)(2)(i).

 

2.24                        Mitigation of Obligations.  If any Lender or Issuing
Lender requests compensation under Section 2.13, or if the Borrower is required
to pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.23, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans or obligations in respect of any Letters of Credit issued
hereunder or to assign its rights

 

58

--------------------------------------------------------------------------------



 

and obligations hereunder to another of its offices, branches or affiliates, if,
in the judgment of such Lender or Issuing Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Sections 2.13 or 2.23,
as the case may be, in the future and (ii) would not subject such Lender or
Issuing Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender or Issuing Lender.  The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender or Issuing Lender
in connection with any such designation or assignment.

 

ARTICLE IIIARTICLE III

 

CONDITIONS TO LOANS

 

3.1                               Conditions Precedent to the Restatement
Effective Date .  The obligation of each Lender to make its initial extension of
credit hereunder and the occurrence of the Restatement Effective Date is subject
to the fulfillment, to the reasonable satisfaction of Agent and each Lender and
its counsel, of each of the following conditions on or before November 30, 2014:

 

(a)                                 Borrower shall have executed and delivered
to Agent the Disclosure Statement required under this Agreement.  The form and
content of the Disclosure Statement shall be reasonably satisfactory to the
Lenders;

 

(b)                                 Agent shall have received this Agreement,
the Agent Fee Letter, the Confirmation Agreement and each other Loan Document
not previously delivered to it, each duly executed and delivered by each party
thereto;

 

(c)                                  Agent shall have received the written
opinions, dated the Restatement Effective Date, of counsel to the Loan Parties,
with respect to this Agreement, which written opinions shall be in form and
substance as set forth in Exhibit 3.1(c);

 

(d)                                 Agent shall have received a certificate of
status with respect to each Loan Party dated within 30 days of the date of
effectiveness of this Agreement, or confirmed by facsimile, if facsimile
confirmation is available, each such certificate to be issued by the Secretary
of State of Delaware, and which certificates shall indicate that the applicable
Loan Party is in good standing in such State;

 

(e)                                  Agent shall have received a copy of each
Loan Party’s Governing Documents, certified by a Responsible Officer with
respect to Borrower, which certificate shall be in form and substance as set
forth in Exhibit 3.1(f);

 

(f)                                   Agent shall have received a copy of the
resolutions or the unanimous written consents with respect to each Loan Party,
certified as of the Restatement Effective Date by a Responsible Officer,
authorizing (A) the transactions contemplated by the Loan Documents to which
such Loan Party is or will be a party, and (B) the execution, delivery and
performance by such Loan Party of each Loan Document to which it is or will be a
party and the execution and delivery of the other documents to be delivered by
it in connection herewith and therewith, which certificate shall be in form and
substance as set forth in Exhibit 3.1(f);

 

59

--------------------------------------------------------------------------------



 

(g)                                  Agent shall have received a signature and
incumbency certificate of the Responsible Officer with respect to each Loan
Party executing this Agreement and the other Loan Documents not previously
delivered to Agent to which it is a party, certified by a Responsible Officer,
which certificate shall be in form and substance as set forth in Exhibit 3.1(f);

 

(h)                                 Borrower shall have paid all Lender Group
Expenses incurred in connection with the transactions evidenced by this
Agreement and all fees due on the Restatement Effective Date pursuant to any Fee
Letter;

 

(i)                                     Agent shall have received a certificate
executed by a Responsible Officer with respect to Borrower to the effect that
the Loan Parties have obtained all orders, consents, approvals, and other
authorizations and has made all filings and other notifications (governmental or
otherwise) required in connection with the Loan Documents, other than orders,
consents, approvals, authorizations, or filings the failure to obtain or file,
as applicable, which could not reasonably be expected to have a Material Adverse
Effect on the Loan Parties, taken as a whole;

 

(j)                                    Agent shall have received the audited
financial reports prepared by Ares Holdings Inc. and Ares Investments LLC
containing a statement of financial condition, and statements of operations,
calculated for each such Person and its respective Subsidiaries on a Stand Alone
basis which deconsolidates funds required to be consolidated under GAAP,
including a market value report regarding each of its respective Investments,
for the fiscal year ending December 31, 2013, certified by a Responsible Officer
with respect to such Person as being a true and correct copy thereof, and which
shall be in form and substance reasonably satisfactory to Agent;

 

(k)                                 no litigation, inquiry, other action or
proceeding (governmental or otherwise), or injunction or other restraining order
shall be pending or overtly threatened that could reasonably be expected to
have, in the reasonable opinion of Agent:  (i) a Material Adverse Effect on the
ability of the Loan Parties, taken as a whole, to repay the Loans and the
Letters of Credit, or (ii) a material adverse effect on the Loan Parties, taken
as a whole;

 

(l)                                     Borrower shall execute and deliver to
Agent (with sufficient additional originals thereof for each Lender) a Form U-1
(together with such other documentation as Agent shall reasonably request, if
any) in order to enable Agent and the Lenders to comply with any of the
requirements under Regulations T, U or X of the Federal Reserve Board;

 

(m)                             [Reserved];

 

(n)                                 an IPO Event (including the primary and
secondary offerings) with net proceeds of not less than $250,000,000.00 shall
have been consummated; and

 

(o)                                 the conditions in Sections 3.2(a) and
(b) shall be satisfied on and as of the Restatement Effective Date.

 

3.2                               Conditions Precedent to All Extensions of
Credit.  The obligation of the Lender Group (or any member thereof) to make any
Loan hereunder (or to issue, extend or renew any Letter of Credit or extend any
other credit hereunder) is subject to the fulfillment, at or prior to the time
of the making of such extension of credit, of each of the following conditions:

 

60

--------------------------------------------------------------------------------



 

(a)                                 the representations and warranties of Loan
Parties contained in this Agreement and the other Loan Documents shall be true
and correct in all material respects on and as of the date of such extension of
credit as though made on and as of such date (provided that, to the extent that
such representations and warranties specifically refer to an earlier date, they
shall be true and correct in all material respects as of such earlier date;
provided, further that, any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language shall be true and
correct in all respects on such respective dates);

 

(b)                                 no Event of Default or Unmatured Event of
Default shall have occurred and be continuing on the date of such extension of
credit, nor shall either result from the making of such extension of credit;

 

(c)                                  no event or development has occurred which
could reasonably be expected to result in a Material Adverse Effect with respect
to the Loan Parties, taken as a whole;

 

(d)                                 Borrower shall have delivered to Agent a
Request for Borrowing pursuant to the terms of Section 2.6 hereof or in the case
of any Letter of Credit, a request therefor in accordance with Section 2.10; and

 

(e)                                  the proceeds of such extension of credit
(including any Letter of Credit) shall have been, and shall be (after giving
effect to such requested extension of credit), used to (i) refinance existing
Debt owed pursuant to the Existing Credit Agreement, (ii) fund certain fees,
costs and expenses incurred in connection with this Agreement and the other Loan
Documents, (iii) finance Permitted Investments, (iv) finance the ongoing working
capital needs and general corporate purposes of the Borrower including, without
limitation, to finance acquisitions otherwise permitted hereunder or (v) effect
any other Distribution permitted hereunder, provided that the proceeds shall not
be available to repay any Debt that is junior or structurally subordinated to
the Obligations.  Such use of proceeds shall be evidenced on the Request for
Borrowing delivered to Lender pursuant to the terms of Section 2.6 hereof.

 

ARTICLE IVARTICLE IV

 

REPRESENTATIONS AND WARRANTIES OF BORROWER

 

Borrower makes the following representations and warranties which, except as set
forth in the Disclosure Statement with a specific reference to the Section of
this Article IV affected thereby, shall be true, correct, and complete in all
material respects as of the Restatement Effective Date, at and as of the date of
each Loan, and at and as of the date of each issuance of, renewal of, or
amendment to any Letter of Credit (other than technical amendments to any Letter
of Credit that do not change the maturity date thereof, the face amount thereof,
the amount of any fees or other charges with respect thereto, or any other
material term set forth therein), as though made on and as of the date of the
making of such Loan or at and as of the date of such issuance of, renewal of, or
amendment to any Letter of Credit (other than technical amendments to any Letter
of Credit that do not change the maturity date thereof, the face amount thereof,
the amount of any fees or other charges with respect thereto, or any other
material term set forth therein) (provided that, to the extent that such
representations and warranties specifically refer to an earlier date, they shall
be true and correct in all material respects as of such earlier date; provided,
further that, any

 

61

--------------------------------------------------------------------------------



 

representation and warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language shall be true and correct in all respects on
such respective dates) and such representations and warranties shall survive the
execution and delivery of this Agreement and the making of the Loans and the
issuance of the Letters of Credit:

 

4.1                               Due Organization.  Borrower is a duly
organized and validly existing limited partnership in good standing under the
laws of the State of Delaware and is duly qualified to conduct business in all
jurisdictions where its failure to do so could reasonably be expected to have a
Material Adverse Effect on Borrower.  Each Guarantor is a duly organized and
validly existing limited liability company, corporation, or limited partnership,
as applicable, in good standing under the laws of the state of its organization
and is duly qualified to conduct business in all jurisdictions where its failure
to do so could reasonably be expected to have a Material Adverse Effect on the
Loan Parties, taken as a whole.

 

4.2                               Interests in Loan Parties.

 

(a)                                 As of the Restatement Effective Date, all of
the interests in each Loan Party are owned by the Persons identified in the
Disclosure Statement.  As of the Restatement Effective Date, the Subsidiaries
listed in the Disclosure Statement include all of the Significant Restricted
Subsidiaries (other than the Loan Parties or any Foreign Subsidiaries).

 

(b)                                 Borrower may amend the Disclosure Statement
with respect to this Section 4.2 to reflect changes that would not, individually
or in the aggregate result in a Change of Control Event.

 

4.3                               Requisite Power and Authorization.  Borrower
has all requisite limited partnership power to execute and deliver this
Agreement and the other Loan Documents to which it is a party, and to borrow the
sums provided for in this Agreement.  Each Guarantor has all requisite limited
liability company, corporate, or limited partnership power to execute and
deliver the Loan Documents to which it is a party.  Each Loan Party has all
governmental licenses, authorizations, consents, and approvals necessary to own
and operate its Assets and to carry on its businesses as now conducted and as
proposed to be conducted, other than licenses, authorizations, consents, and
approvals that are not currently required or the failure to obtain which could
not reasonably be expected to have a Material Adverse Effect on the Loan
Parties, taken as a whole.  The execution, delivery, and performance of this
Agreement and the other Loan Documents have been duly authorized by Borrower and
all necessary limited partnership action in respect thereof has been taken, and
the execution, delivery, and performance thereof do not require any consent or
approval of any other Person that has not been obtained.  The execution,
delivery, and performance of the Loan Documents to which it is a party have been
duly authorized by each Guarantor and all necessary limited liability company,
corporate, or limited partnership action in respect thereof has been taken, and
the execution, delivery, and performance of the Loan Documents to which a
Guarantor is a party do not require any consent or approval of any other Person
that has not been obtained.

 

4.4                               Binding Agreements.  This Agreement and the
other Loan Documents to which Borrower is a party, when executed and delivered
by Borrower, will constitute, the legal, valid, and binding obligations of
Borrower, enforceable against Borrower in accordance with their terms,

 

62

--------------------------------------------------------------------------------



 

and the Loan Documents to which the Guarantors are a party, when executed and
delivered by the Guarantors, as applicable, will constitute, the legal, valid,
and binding obligations of the Guarantors, as applicable, enforceable against
the Guarantors, as applicable, in accordance with their terms, in each case
except as the enforceability hereof or thereof may be affected by: 
(a) bankruptcy, insolvency, reorganization, moratorium, or other similar laws
affecting the enforcement of creditors’ rights generally, and (b) equitable
principles of general applicability.

 

4.5                               Other Agreements.  The execution, delivery,
and performance by Borrower of this Agreement and the other Loan Documents to
which it is a party, and the execution, delivery and performance by each of the
Guarantors of the Loan Documents to which they are a party, do not and will
not:  (a) violate (i) any provision of any federal (including the Exchange Act),
state, or local law, rule, or regulation (including Regulations T, U, and X of
the Federal Reserve Board) binding on any Loan Party, (ii) any order of any
domestic governmental authority, court, arbitration board, or tribunal binding
on any Loan Party, or (iii) the Governing Documents of any Loan Party, or
(b) contravene any provisions of, result in a breach of, constitute (with the
giving of notice or the lapse of time) a default under, or result in the
creation of any Lien upon any of the Assets of any Loan Party pursuant to, any
Contractual Obligation of any Loan Party, or (c) require termination of any
Contractual Obligation of any Loan Party, or (d) constitute a tortious
interference with any Contractual Obligation of any Loan Party, in each case,
except as could not reasonably be expected to have a Material Adverse Effect on
the Loan Parties, taken as a whole.

 

4.6                               Litigation; Adverse Facts.

 

(a)                                 There is no action, suit, proceeding, or
arbitration (irrespective of whether purportedly on behalf of any Loan Party) at
law or in equity, or before or by any federal, state, municipal, or other
governmental department, commission, board, bureau, agency, or instrumentality,
domestic or foreign, pending or, to the actual knowledge of Borrower, threatened
in writing against or affecting any Loan Party, that could reasonably be
expected to have a Material Adverse Effect on the Loan Parties, taken as a
whole, or could reasonably be expected to materially and adversely affect such
Person’s ability to perform its obligations under the Loan Documents to which it
is a party (including Borrower’s ability to repay any or all of the Loans when
due);

 

(b)                                 None of the Loan Parties is:  (i) in
violation of any applicable law in a manner that could reasonably be expected to
have a Material Adverse Effect on the Loan Parties, taken as a whole, or
(ii) subject to or in default with respect to any final judgment, writ,
injunction, decree, rule, or regulation of any court or of any federal, state,
municipal, or other governmental department, commission, board, bureau, agency,
or instrumentality, domestic or foreign, in a manner that could reasonably be
expected to have a Material Adverse Effect on the Loan Parties, taken as a
whole, or could reasonably be expected to materially and adversely affect such
Person’s ability to perform its obligations under the Loan Documents to which it
is a party (including Borrower’s ability to repay any or all of the Loans when
due); and

 

(c)                                  (i) there is no action, suit, proceeding
or, to the best of Borrower’s knowledge, investigation pending or, to the best
of Borrower’s knowledge, threatened in writing against or affecting any Loan
Party that questions the validity or the enforceability of this Agreement or
other the Loan Documents, and (ii) there is no action, suit, or proceeding
pending against or affecting any Loan Party pursuant to which, on the date of
the making of any Loan

 

63

--------------------------------------------------------------------------------



 

hereunder or on the date of each issuance of, renewal of, or amendment to any
Letter of Credit (other than technical amendments to any Letter of Credit that
do not change the maturity date thereof, the face amount thereof, the amount of
any fees or other charges with respect thereto, or any other material term set
forth therein), there is in effect a binding injunction that could reasonably be
expected to materially and adversely affect the validity or enforceability of
this Agreement or the other Loan Documents.

 

4.7                               Government Consents.  Other than such as may
have previously been obtained, filed, or given, as applicable, no consent,
license, permit, approval, or authorization of, exemption by, notice to, report
to or registration, filing, or declaration with, any governmental authority or
agency is required in connection with the execution, delivery, and performance
by the Loan Parties of the Loan Documents to which they are a party, in each
case, except as could not reasonably be expected to have a Material Adverse
Effect on the Loan Parties, taken as a whole.

 

4.8                               Title to Assets; Liens.  Except for Permitted
Liens, all of the Assets of the Loan Parties are free from all Liens of any
nature whatsoever.  Except for Permitted Liens, the Loan Parties have good and
sufficient title to all of their respective Assets reflected in their books and
records as being owned by them or their nominee.  Neither this Agreement, nor
any of the other Loan Documents, nor any transaction contemplated under any such
agreement will affect any right, title, or interest of any Loan Party in and to
any of the Assets of any Loan Party in a manner that could reasonably be
expected to have a Material Adverse Effect on the Loan Parties, taken as a
whole.

 

4.9                               Payment of Taxes.  All tax returns and reports
of the Loan Parties (and all taxpayers with which any Loan Party is or has been
consolidated or combined) required to be filed by it has been timely filed
(inclusive of any permitted extensions), and all Taxes, assessments, fees,
amounts required to be withheld and paid to a Governmental Authority and all
other governmental charges upon the Loan Parties, and upon their Assets, income,
and franchises, that are due and payable have been paid, except to the extent
that:  (a) the failure to file such returns or reports, or pay such Taxes,
assessments, fees, or other governmental charges, as applicable, could not
reasonably be expected to have a Material Adverse Effect on the Loan Parties,
taken as a whole, or (b) other than with respect to Taxes, assessments, charges
or claims which have become a federal tax Lien upon any of any Loan Party’s
Assets, such Tax, assessment, charge, or claim is being contested, in good
faith, by appropriate proceedings promptly instituted and diligently conducted,
and an adequate reserve or other appropriate provision, if any, shall have been
made as required in order to be in conformity with GAAP.  Borrower does not know
of any proposed, asserted, or assessed tax deficiency against it or any
Guarantor that, if such deficiency existed and had to be rectified, could
reasonably be expected to have a Material Adverse Effect on the Loan Parties,
taken as a whole.

 

4.10                        Governmental Regulation.

 

(a)                                 Borrower and its Subsidiaries are not, nor
immediately after the application by Borrower of the proceeds of the Loans will
they be, required to be registered as an “investment company” under the
Investment Company Act of 1940, as amended.  Each Ares Fund that is required to
be registered as an “investment company” under the Investment Company Act of
1940, as amended, is so registered.

 

64

--------------------------------------------------------------------------------



 

(b)                                 Borrower and each of its Subsidiaries and
their respective members, partners, officers, directors, other employees (in
their capacity as employees), to the extent required under applicable law, are
duly registered as an investment adviser or an associated person of an
investment adviser, as applicable, under the Investment Advisers Act of 1940, as
amended (and has been so registered at all times when such registration has been
required by applicable law with respect to the services provided for Borrower’s
Subsidiaries and for the Ares Funds).

 

(c)                                  Borrower and each of its Subsidiaries, to
the extent required under applicable law, are duly registered as a broker-dealer
or as a member of a self-regulatory organization, such as FINRA (and has been so
registered at all times when such registration has been required by applicable
law with respect to the services provided for Borrower’s Subsidiaries and for
the Ares Funds).

 

(d)                                 Borrower, each of its Subsidiaries, and each
of their respective members, partners, officers, directors and other employees
(in their capacity as employees), as the case may be, to the extent required
under applicable law, is registered, licensed or qualified as a broker-dealer,
broker-dealer representative, a registered representative, or agent in any State
of the United States or with the SEC (and has been so registered, licensed or
qualified at all times when such registration, license, or qualification has
been required by applicable law with respect to the services provided for
Borrower’s Subsidiaries and for the Ares Funds).  Other than Borrower, its
Subsidiaries, their respective officers, directors and employees, and other
Persons in connection with subadvisory arrangements, there are no other Persons
who act in the capacity as an investment adviser (as such term is defined in the
Investment Advisers Act of 1940, as amended) or an associated person of an
investment adviser, in each case with respect to any of the Ares Funds.

 

(e)                                  No Loan Party is subject to regulation
under the Federal Power Act or any federal, state, or local law, rule, or
regulation generally limiting its ability to incur Debt.

 

4.11                        Disclosure.  No representation or warranty of any
Loan Party contained in this Agreement or any other document, certificate, or
written statement furnished to Agent or any Lender by or on behalf of Borrower
with respect to the business, operations, Assets, or condition (financial or
otherwise) of the Loan Parties for use solely in connection with the
transactions contemplated by this Agreement (other than projections (if any),
pro forma financial statements and budgets) contains any untrue statement of a
material fact or omits to state a material fact necessary in order to make the
statements contained herein or therein, taken as a whole and in light of the
circumstances under which they were made, not materially misleading.  There is
no fact actually known to Borrower (other than matters of a general economic
nature) that Borrower believes reasonably could be expected to have a Material
Adverse Effect on the Loan Parties, taken as a whole, that has not been
disclosed herein or in such other documents, certificates, and statements
furnished to Agent or any Lender for use in connection with the transactions
contemplated hereby.

 

4.12                        Debt.  Neither any Loan Party nor any of their
respective Subsidiaries has any Debt outstanding other than Debt permitted by
Section 6.1 hereof.

 

65

--------------------------------------------------------------------------------



 

4.13                        Existing Defaults.  No Loan Party is in default in
the performance, observance or fulfillment of any of the obligations, contained
in any Contractual Obligation applicable to it, and no condition exists which,
with or without the giving of notice or the lapse of time, would constitute a
default under such Contractual Obligation, except, in any such case, where the
consequences, direct or indirect, of such default or defaults, if any, could not
reasonably be expected to have a Material Adverse Effect on the Loan Parties,
taken as a whole.

 

4.14                        No Default; No Material Adverse Effect.

 

(a)                                 No Event of Default or Unmatured Event of
Default has occurred and is continuing or would result from any proposed Loan or
Letter of Credit.

 

(b)                                 No event or development has occurred which
could reasonably be expected to result in a Material Adverse Effect with respect
to the Loan Parties, taken as a whole.

 

4.15                        [Reserved].  [Intentionally Omitted]

 

4.16                        [Reserved].  [Intentionally Omitted]

 

4.17                        Governing Documents of the Guarantors.  As of the
Restatement Effective Date, true, correct and complete copies of each Loan
Party’s Governing Documents have been provided to the Agent and each Lender.

 

4.18                        Anti-Corruption Laws and Sanctions.  The Borrower
has implemented and maintains in effect policies and procedures designed to
ensure compliance by the Borrower, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions in all material respects, and the Borrower, its
Subsidiaries and, to the knowledge of the Borrower, their respective officers
and employees and the Borrower’s directors and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects.  None of
the Borrower, any Subsidiary or to the knowledge of the Borrower, any of their
respective Affiliates, directors, officers or employees, any agent of the
Borrower that will act in any capacity in connection with or benefit from the
credit facility established hereby, is a Sanctioned Person.  No Loan or Letter
of Credit, use of proceeds or other transaction contemplated by this Agreement
will violate Anti-Corruption Laws or applicable Sanctions.

 

4.19                        EEA Financial Institutions.  No Loan Party is an EEA
Financial Institution.

 

ARTICLE VARTICLE V

 

AFFIRMATIVE COVENANTS OF BORROWER

 

Borrower covenants and agrees that, so long as any portion of the Revolver
Commitment under this Agreement shall be in effect and until payment, in full,
of the Loans, with interest accrued and unpaid thereon, all other Obligations
(including Obligations in respect of Letters of Credit, unless all such Letters
of Credit are cancelled, expire or are cash collateralized in accordance with
the provisions of Section 2.8(a) hereof) and all other amounts due hereunder,
and except as set forth in the Disclosure Statement with specific reference to
the Section of this Article V affected thereby concerning matters which do not
conform to the covenants of this

 

66

--------------------------------------------------------------------------------



 

Article V, Borrower will do, and (except in the case of the covenants set forth
in Sections 5.2(a), (b), (c), (d) and (e), which covenants shall be performed by
the Borrower) will cause the other Loan Parties and their Restricted
Subsidiaries (and, in the case of Sections 5.3, 5.4 and 5.5, each Designated
Subsidiary) to do, each and all of the following:

 

5.1                               Accounting Records and Inspection.  Maintain
adequate financial and accounting books and records in accordance with sound
business practices and, to the extent so required, GAAP consistently applied,
and permit any representative of Agent (and after the occurrence and during the
continuance of an Event of Default, a representative of each Lender) upon
reasonable notice to Borrower, at any time during usual business hours, to
inspect, audit, and examine such books and records and to make copies and take
extracts therefrom, and to discuss its affairs, financing, and accounts with
Borrower’s or the applicable Subsidiary’s officers and independent public
accountants; provided, that Borrower shall only be obligated to reimburse Agent
for the reasonable documented, out-of-pocket expenses for one such inspection,
audit or examination performed by such representative per calendar year absent
the occurrence and continuance of an Event of Default.  Subject to
Section 9.1111.11, Borrower shall furnish Agent with any information reasonably
requested by Agent regarding PTP’sAres Parent’s or its Subsidiaries’ business or
finances promptly upon request.

 

5.2                                                                              
Financial Statements and Other Information.

 

Furnish to Agent:

 

(a)                                 Within 120 days after the end of each fiscal
year of Administrative Entity, (i) an annual report containing consolidated
statements of financial condition as of the end of such fiscal year, and
consolidated statements of operations and cash flows for PTPAres Parent (or, at
the sole election of the Loan Parties, the Loan Parties and their Subsidiaries
on a Stand Alone Basis) for the year then ended (“Annual Financial Statements”),
prepared in accordance with accounting principles generally accepted in the
United States, which shall be accompanied by a report and an unqualified opinion
under generally accepted auditing standards of independent certified public
accountants of recognized standing selected by Administrative Entity and
reasonably satisfactory to Agent (which opinion shall be without (1) a “going
concern” or like qualification or exception, (2) any qualification or exception
as to the scope of such audit, or (3) any qualification which relates to the
treatment or classification of any item and which, as a condition to the removal
of such qualification, would require an adjustment to such item, the effect of
which would be to cause any noncompliance with the provisions of Section 6.13);
provided that, to the extent the Loan Parties have not elected to provide Annual
Financial Statements of the Loan Parties and their Subsidiaries on a Stand Alone
Basis, so long as PTPAres Parent is subject to the reporting requirements of the
Exchange Act, the filing of PTP’sAres Parent’s report on Form 10-K for such
fiscal year shall satisfy the requirements of this clause (i), so long as such
Form 10-K is concurrently furnished (which may be by a link to a website
containing such document sent by automated electronic notification) to the Agent
upon filing thereof, and (ii) a reconciliation (that may be part of the
financial statements) prepared by a Financial Officer of PTP or its general
partner (if applicable)Ares Parent and indicating the differences between
(x) the statement of financial condition and statement of operations referred to
in clause (i) above and (y) the unaudited statement of financial condition and
statement of operations of the Loan Parties and their consolidated Subsidiaries
on a Stand Alone Basis in respect of such year and, unless otherwise

 

67

--------------------------------------------------------------------------------



 

separately provided, as between such consolidated Subsidiaries, a reconciliation
between the Restricted Subsidiaries of the Loan Parties and any Person that is
not a Restricted Subsidiary of a Loan Party (such reconciliation, the “LP Annual
Financial Statements”).

 

(b)                                 Within 60 days after the end of each of the
first three quarters of each fiscal year of Administrative Entity (other than
the first financial report provided under this clause (b), which shall be
provided within 90 days of the IPO Event), (i) a financial report containing
consolidated statements of financial condition, consolidated statements of
operations and cash flows for PTPAres Parent (or, at the sole election of the
Loan Parties, the Loan Parties and their Subsidiaries on a Stand Alone Basis)
for the period then ended (“Quarterly Financial Statements”); provided that, to
the extent the Loan Parties have not elected to provide Quarterly Financial
Statements of the Loan Parties and their Subsidiaries on a Stand Alone Basis, so
long as PTPAres Parent is subject to the reporting requirements of the Exchange
Act, the filing of PTP’sAres Parent’s report on Form 10-Q for such fiscal
quarter shall satisfy the requirements of this clause (i), so long as such
Form 10-Q is concurrently furnished (which may be by a link to a website
containing such document sent by automated electronic notification) to the Agent
upon filing thereof, and, (ii) a reconciliation (that may be part of the
financial statements) prepared by a Financial Officer of PTP or its general
partner (if applicable)Ares Parent and indicating the differences between
(x) the statement of financial condition and statement of operations referred to
in clause (i) above and (y) the unaudited statement of financial condition and
statement of operations of the Loan Parties and their consolidated Subsidiaries
on a Stand Alone Basis in respect of such year and, unless otherwise separately
provided, as between such consolidated Subsidiaries, a reconciliation between
the Restricted Subsidiaries of the Loan Parties and any Person that is not a
Restricted Subsidiary of a Loan Party (such reconciliation, the “LP Quarterly
Financial Statements”).

 

(c)                                  Promptly upon the filing thereof, all
material documents filed by PTPAres Parent with the SEC (which may be by a link
to a website containing such document sent by automated electronic
notification);

 

(d)                                 Substantially concurrent with the delivery
of the financial reports described above in clauses (a) and (b) of this
Section 5.2, a Compliance Certificate duly executed by the chief financial
officer of Administrative Entity (1) stating that (i) he or she has individually
reviewed the provisions of this Agreement and the other Loan Documents, (ii) the
financial statements contained in such report have been prepared in accordance
with GAAP (except in the case of reports required to be delivered pursuant to
clause (b) above, for the lack of footnotes and being subject to year-end audit
adjustments) and fairly present in all material respects the financial condition
of PTPAres Parent and its Subsidiaries, (iii) the LP Annual Financial Statements
or LP Quarterly Financial Statements, as the case may be (or, solely to the
extent delivered in any period, the annual financial statements or quarterly
financial statements, as the case may be, of the Loan Parties and their
Subsidiaries on a Stand Alone Basis) fairly present in all material respects the
financial condition and statement of operations of the Loan Parties and their
consolidated Restricted Subsidiaries on a Stand Alone Basis in respect of such
period other than as provided in any reconciliation for that period,
(iv) consistent with past practice, a review of the activities of PTPAres Parent
and its Subsidiaries during such year or quarterly period, as the case may be,
has been made by or under such individual’s supervision, with a view to
determining whether the Loan Parties have fulfilled all of their respective
obligations under this Agreement, and the other Loan

 

68

--------------------------------------------------------------------------------



 

Documents, and (v) no Loan Party is in default in the observance or performance
of any of the provisions hereof or thereof, or if any Loan Party shall be so in
default, specifying all such defaults and events of which such individual may
have knowledge, (2) to the extent information is available in PTP’sAres Parent’s
public disclosure and reasonably requested by Agent, attaching a schedule
thereto that sets forth, on an Ares Fund by Ares Fund basis, the Assets Under
Management for such Ares Fund, (3) attaching a schedule thereto that sets forth
a listing of each Ares Fund that has closed during the period covered by this
Compliance Certificate to the extent not previously disclosed, (4) solely to the
extent that agreements executed in connection with the closing of any Ares Fund
noted in the preceding clause (3) provide for the deferral of the payment of
Management Fees, attaching a schedule thereto that sets forth on a one-time
basis for any such Ares Fund, a listing of the portion of the Management Fees
that have been so agreed to be so deferred and (5) attaching a schedule thereto
that sets forth a calculation of Adjusted EBITDA for the most recent four
quarter period, including reasonable detail of each component of Adjusted EBITDA
as set forth in the definition thereof and reasonable detail of any portion of
Management Fees or ARCC Part I Fees included in Adjusted EBITDA that is
contributed by a Designated Subsidiary;

 

(e)                                  if not otherwise provided pursuant to
clause (a) or (b), above, as applicable, then, substantially contemporaneously
with each quarterly and year-end financial report required by clauses (a) and
(b) of this Section 5.2, a certificate of the chief financial officer of
Administrative Entity separately identifying and describing all material
Contingent Obligations of the Loan Parties;

 

(f)                                   notice, as soon as possible and, in any
event, within 5 days after Borrower has knowledge, of: (i) the occurrence of any
Event of Default or any Unmatured Event of Default; or (ii) any default or event
of default as defined in any evidence of Debt of Borrower or under any material
agreement, indenture, or other instrument under which such Debt has been issued,
irrespective of whether such Debt is accelerated or such default waived.  In any
such event, Borrower also shall supply Agent with a statement from a Responsible
Officer of Borrower, setting forth the details thereof and the action that
Borrower proposes to take with respect thereto; provided, that Borrower shall
not be required to provide any information that reasonably would be expected to
result in a waiver of any attorney-client privilege of Borrower;

 

(g)                                  as soon as practicable, any written report
pertaining to material items in respect of Borrower’s internal control matters
submitted to Borrower by its independent accountants in connection with each
annual audit of the financial condition of Borrower;

 

(h)                                 as soon as practicable, written notice of
any condition or event which has resulted or could reasonably be expected to
result in:  (i) a Material Adverse Effect on the Loan Parties, taken as a whole;
or (ii) a breach of, or noncompliance with, any term, condition, or covenant
contained in this Agreement or any other Loan Document, or (iii) a breach of, or
noncompliance with, any term, condition, or covenant of any Contractual
Obligation of any Loan Party that, in the case of clauses (ii) and (iii), would
result in an Event of Default hereunder;

 

(i)                                     promptly upon becoming aware of any
Person’s seeking to obtain or threatening to seek to obtain a decree or order
for relief with respect to any Loan Party in an involuntary case under any
applicable bankruptcy, insolvency, or other similar law now or

 

69

--------------------------------------------------------------------------------



 

hereafter in effect, a written notice thereof specifying what action Borrower is
taking or proposes to take with respect thereto;

 

(j)                                    promptly, copies of all amendments to the
Governing Documents of any Loan Party except for (i) immaterial amendments or
waivers permitted by such Governing Documents not requiring the consent of the
holders of the Securities in the applicable Loan Party, or (ii) amendments or
waivers which would not, either individually or collectively, be materially
adverse to the interests of the Lender Group;

 

(k)                                 prompt notice of:

 

(i)                                     all legal or arbitral proceedings, and
all proceedings by or before any governmental or regulatory authority or agency,
against or, to the knowledge of Borrower, threatened in writing against or
affecting any Loan Party which, if adversely determined, could reasonably be
expected to have a Material Adverse Effect on the Loan Parties, taken as a
whole, or on the timely payment of the principal of or interest on the Loans, or
the enforceability of this Agreement or the other Loan Documents, or the rights
and remedies of the Lender Group hereunder or thereunder, as applicable;

 

(ii)                                  the acquisition by any Loan Party of any
Margin Securities;

 

(iii)                               the issuance by any United States federal or
state court or any United States federal or state regulatory authority of any
injunction, order, or other restraint prohibiting, or having the effect of
prohibiting or delaying, the making of the Loans or issuing Letters of Credit,
or the institution of any litigation or similar proceeding seeking any such
injunction, order, or other restraint, in each case, of which Borrower or any of
its Subsidiaries has knowledge; and

 

(l)                                     reasonably promptly, such other
information and data (other than monthly financial statements) with respect to
the Loan Parties (including information regarding know-your-customer), as from
time to time may be reasonably requested by Agent or any Lender (including any
information reasonably requested by Agent or such Lender to enable Agent or such
Lender to comply with any of the requirements under Regulations T, U, or X of
the Federal Reserve Board).

 

5.3                               Existence.  Except as expressly permitted by
Section 6.6 (which Section 6.6, for purposes of this Section 5.3, shall be
interpreted to also apply to Designated Subsidiaries in each case where such
Section 6.6 is applicable to Restricted Subsidiaries), preserve and keep in full
force and effect, at all times, its existence (and with respect to the Borrower
only, its legal existence in a state of the United States or the District of
Columbia) unless (i) such Subsidiary does not have assets or other property with
a fair market value as of such date that exceeds $500,000 in the aggregate or
(ii) such Subsidiary is wound up or dissolved as a result of the Fund applicable
to such Subsidiary being wound up or dissolved.

 

5.4                               Payment of Taxes and Claims.  Pay all Taxes,
assessments, and other governmental charges imposed upon it or any of its Assets
or in respect of any of its businesses, incomes, or Assets before any penalty or
interest accrues thereon, and all claims (including claims for labor, services,
materials, and supplies) for sums which have become due and payable and which by
law have or may become a Lien upon any of its Assets, prior to the time when any
penalty or fine shall

 

70

--------------------------------------------------------------------------------



 

be incurred with respect thereto; provided, however, that, unless such Taxes,
assessments, charges, or claims have become a federal tax Lien on any of its
Assets, no such Tax, assessment, charge, or claim need be paid if the same is
being contested, in good faith, by appropriate proceedings promptly instituted
and diligently conducted and if an adequate reserve or other appropriate
provision, if any, shall have been made there for as required in order to be in
conformity with GAAP.

 

5.5                               Compliance with Laws.  Comply with all laws,
regulations and orders of any Governmental Authority applicable to it or its
property and all indentures, agreements and other instruments binding upon it or
its property, except, in each case, where the failure to do so, individually or
in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.  The Borrower will maintain in effect and enforce policies and
procedures reasonably designed to ensure compliance in all material respects by
the Borrower, its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions.

 

5.6                               Further Assurances.  At any time or from time
to time upon the request of Agent, Borrower shall, and shall cause each other
Loan Party to, execute and deliver such further documents and do such other acts
and things as Agent may reasonably request in order to effect fully the purposes
of this Agreement or the other Loan Documents and to provide for payment of the
Loans made hereunder, with interest thereon, in accordance with the terms of
this Agreement.

 

5.7                               Additional Loan Parties.

 

(a)                                 (a) Within 20 days after a Material
Operating Group Entity is formed or acquired or such person becomes a Material
Operating Group Entity, as applicable, notify the Agent of such occurrence, and,
within 30 days following such notification, cause such Material Operating Group
Entity to (i) become a Loan Party by delivering to the Agent a Loan Party
Joinder Agreement executed by such new Loan Party, (ii) deliver to the Agent a
certificate of such Material Operating Group Entity, substantially in the form
of the certificates delivered pursuant to Section 3.1(e) through (g) on the
Restatement Effective Date, with appropriate insertions and attachments, and
(iii) if reasonably requested by the Agent, deliver to the Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from Latham & Watkins LLP or other counsel, reasonably
satisfactory to the Agent.  Any document, agreement, or instrument executed or
issued pursuant to this Section 5.7 shall be a Loan Document.

 

(b)                                 (b) Notwithstanding the foregoing, if such
new Material Operating Group Entity is a Foreign Subsidiary of PTPAres Parent
(which, for purposes of this Section 5.7(b) shall include any Subsidiary all or
substantially all of the assets of which are equity interests (or equity and
debt interests) in a Foreign Subsidiary), then the Loan Parties shall not be
required to comply with Section 5.7(a) if (i) compliance could reasonably result
in any material adverse tax consequence to the Loan Parties or the IPO
EntityAres Parent, or (ii) could cause any Loan Party to have an inclusion in
income under Section 956 of the Code.

 

71

--------------------------------------------------------------------------------



 

5.8                               Obligation to Upstream Management Fees and
Incentive Fees.

 

(a)                                 (a) Borrower shall ensure that each
Restricted Subsidiary (other than any Foreign Subsidiary) that is not a Loan
Party promptly, and in any event within 2 Business Days of receipt thereof,
distributes to a Loan Party all cash Management Fees received by such Restricted
Subsidiary; and promptly, and in any event within 10 Business Days of receipt
thereof, distributes to a Loan Party all cash Incentive Fees received by such
Restricted Subsidiary.

 

(b)                                 (b)  Borrower shall ensure that any amounts
included in the calculation of Adjusted EBITDA and attributable to any Person
that is not a Loan Party or Restricted Subsidiary of a Loan Party shall be
distributed to a Loan Party.

 

5.9                               Foreign Qualification.  Borrower shall duly
qualify to conduct business in all jurisdictions where its failure to do so
could reasonably be expected to have a Material Adverse Effect on Borrower, and
each Guarantor shall duly qualify to conduct business in all jurisdictions where
its failure to do so could reasonably be expected to have a Material Adverse
Effect on the Loan Parties taken as a whole.

 

5.10                        Designated Subsidiaries.  Administrative Entity may
at any time after the Amendment No. 5 Effective Date designate any Subsidiary of
a Loan Party as a Designated Subsidiary; provided that (a) immediately before
and after such designation, no Event of Default or Unmatured Event of Default
shall have occurred and be continuing, (b) immediately before and after such
designation, the Borrower shall be in pro-forma compliance with Section 6.13,
and (c) not later than 15 days after such designation, the Administrative Entity
shall deliver to Agent and the Lenders an officer’s certificate designating such
Subsidiary as either a CLO Management Subsidiary or an Unrestricted Subsidiary
and confirming that such designation is in compliance with the terms of this
Agreement.

 

ARTICLE VIARTICLE VI

 

NEGATIVE COVENANTS OF BORROWER

 

Borrower covenants and agrees that, so long as any portion of the Revolver
Commitment under this Agreement shall be in effect and until payment, in full,
of the Loans, with interest accrued and unpaid thereon, all other Obligations
(including Obligations in respect of Letters of Credit, unless all such Letters
of Credit are cancelled, expire or are cash collateralized in accordance with
the provisions of Section 2.8(a) hereof) and all other amounts due hereunder,
and except as set forth in the Disclosure Statement with specific reference to
the Section of this Article VI affected thereby concerning matters which do not
conform to the covenants of this Article VI, Borrower will not do, and will not
permit any Restricted Subsidiary (and, solely with respect to Sections 6.1, 6.2,
6.11 and 6.12, any Designated Subsidiary) to do any of the following:

 

6.1                               Debt.  Create, incur, assume, permit,
guarantee, or otherwise become or remain, directly or indirectly, liable with
respect to any Debt, except:

 

(a)                                 Debt evidenced by this Agreement and the
other Loan Documents;

 

(b)                                 Debt incurred by any Loan Party, provided
that at the time of incurrence of such Debt and after giving pro-forma effect
thereto, the Borrower would be in compliance with Section 6.13 and so long as no
Unmatured Event of Default or Event of Default has occurred and

 

72

--------------------------------------------------------------------------------



 

is continuing at the time of such incurrence, provided further, that the Loan
Parties shall cause any Debt incurred pursuant to this clause (b) and owed to
any Subsidiary or any other Subordinated Creditor (as defined in the
Intercompany Subordination Agreement) to be subordinated to the Loans on
substantially the same terms as set forth in the Intercompany Subordination
Agreement;

 

(c)                                  Contingent Obligations resulting from the
endorsement of instruments for collection in the ordinary course of business;

 

(d)                                 Debt of (i) any Subsidiary to a Loan Party,
(ii) any Loan Party to any other Loan Party, (iii) any Restricted Subsidiary of
a Loan Party to any other Restricted Subsidiary of a Loan Party or (iv) any
Subsidiary that is not a Restricted Subsidiary of a Loan Party to any other
Subsidiary that is not a Loan Party;

 

(e)                                  Debt which may be deemed to exist pursuant
to any performance bonds, surety bonds, statutory bonds, appeal bonds or similar
obligations incurred in the ordinary course of business;

 

(f)                                   Debt in respect of netting services,
overdraft protections and otherwise in connection with deposit accounts incurred
in the ordinary course of business;

 

(g)                                  guaranties in the ordinary course of
business of the obligations of suppliers, customers, franchisees and licensees
of Loan Parties and their Subsidiaries;

 

(h)                                 Debt of a Loan Party or any of its
Subsidiaries under any Hedging Agreement so long as such Hedging Agreements are
used solely as a part of its normal business operations as a risk management
strategy or hedge against changes resulting from market operations and not as a
means to speculate for investment purposes on trends and shifts in financial or
commodities markets;

 

(i)                                     Debt of any Loan Party or Subsidiary
under Back-to-Back Lending Facilities, in an aggregate principal amount not to
exceed $50,000,000;

 

(j)                                    Debt incurred in the ordinary course of
business under incentive, non-compete, consulting, deferred compensation, or
other similar arrangements incurred by any Loan Party or Subsidiary;

 

(k)                                 Debt incurred in the ordinary course of
business with respect to the financing of insurance premiums;

 

(l)                                     Debt in respect of taxes, assessments or
governmental charges to the extent that payment thereof shall not at the time be
required to be made hereunder; and

 

(m)                             other Debt of the Subsidiaries (other than any
Loan Party) in an aggregate principal amount for all such Subsidiaries not to
exceed $40,000,000 at any one time and so long as no Unmatured Event of Default
or Event of Default has occurred and is continuing at the time of incurrence of
any such other Debt;

 

73

--------------------------------------------------------------------------------



 

(n)                                 Debt incurred by any CLO Management
Subsidiary in connection with, or otherwise to finance (directly or indirectly)
any Investment made to comply with any regulatory requirements (including,
without limitation, risk retention requirements) provided that any such Debt is
non-recourse to any Loan Party or any Restricted Subsidiary (provided, that an
Unrestricted Subsidiary shall only be liable for such Debt to the extent such
Debt is permitted pursuant to clause (p) of this Section 6.1);

 

(o)                                 guaranties by Loan Parties or other
Subsidiaries in respect of real estate lease obligations incurred in the
ordinary course of business;

 

(p)                                 Debt (not to exceed $300,000,000 at any one
time) incurred by any Unrestricted Subsidiary provided that any such Debt is
non-recourse to any Loan Party or any Restricted Subsidiary (provided, that a
CLO Management Subsidiary shall only be liable for such Debt to the extent such
Debt is permitted pursuant to clause (n) of this Section 6.1); and

 

(q)                                 Purchase Money Debt.

 

6.2                               Liens.  Create, incur, assume, or permit to
exist, directly or indirectly, any Lien on or with respect to any of its Assets,
of any kind, whether now owned or hereafter acquired, or any income or profits
therefrom, except Permitted Liens.

 

6.3                               Investments.  Make or own, directly or
indirectly, any Investment in any Person, except Permitted Investments; provided
that no Investments shall be permitted to be incurred (other than any Permitted
Investments in or to a Loan Party) so long as an Event of Default under Sections
7.1(a), 7.1(b)(i) (solely with respect to a breach of Section 6.13), 7.1(d),
7.1(e), 7.1(f), or 7.1(g) has occurred and is continuing.

 

6.4                               [Reserved.].

 

6.5                               Dividends.  If an Event of Default or
Unmatured Event of Default has occurred and is continuing or would result from
any of the following, or if any Distribution (as defined below) could reasonably
be expected to result in a violation of any applicable provisions of Regulations
T, U, or X of the Federal Reserve Board, Borrower shall not make or declare,
directly or indirectly, any dividend (in cash, return of capital, or any other
form of Assets) on, or make any other payment or distribution on account of, or
set aside Assets for a sinking or other similar fund for the purchase,
redemption, or retirement of, or redeem, purchase, retire, or otherwise acquire
any interest of any class of equity interests in Borrower, whether now or
hereafter outstanding, or grant or issue any warrant, right, or option
pertaining thereto, or other security convertible into any of the foregoing, or
make any other distribution in respect thereof, either directly or indirectly,
whether in cash or Assets or in obligations (collectively, a “Distribution”),
except for (w) irrespective of whether an Event of Default has occurred and is
continuing or would result therefrom, any Distributions by any Loan Party or any
Restricted Subsidiary to any other Loan Party, including any distribution
required by Section 5.8, irrespective of whether an Event of Default or an
Unmatured Event of Default has occurred and is continuing or would result
therefrom, to make any Permitted Tax Distribution.

 

6.6                               Restriction on Fundamental Changes.  Change
its name, change the nature of its business, enter into any merger,
consolidation, reorganization, or recapitalization, or reclassify its

 

74

--------------------------------------------------------------------------------



 

partnership interests (whether limited or general) or membership interests, as
applicable, or convey, sell, assign, lease, transfer, or otherwise dispose of,
in one transaction or a series of transactions, all or any part of its business
or Assets, whether now owned or hereafter acquired, or acquire any business or
Assets from, or capital stock of, or be a party to any acquisition of, any other
Person except for purchases of inventory and other property to be sold or used
in the ordinary course of business.

 

Notwithstanding the foregoing provisions of this Section:

 

(a)                                 a Loan Party or any Restricted Subsidiary
may sell or otherwise transfer Assets in accordance with the provisions of
Section 6.7 hereof;

 

(b)                                 a Loan Party or any Restricted Subsidiary
may make Investments in accordance with the provisions of Section 6.3 hereof;

 

(c)                                  a Loan Party or any Restricted Subsidiary
may acquire any business or Assets (other than Investments, which for the
avoidance of doubt, may be permitted under clause (b) above) from any Person to
the extent that (i) the Distribution by Borrower of the cash, Cash Equivalents
or other Assets used to fund such acquisition would not have violated this
Agreement and (ii) such acquisition would not otherwise result in an Event of
Default or an Unmatured Event of Default;

 

(d)                                 a Loan Party or any Restricted Subsidiary
may change its name or corporate, partnership or limited liability structure so
long as, in the case of any change by a Loan Party, the Administrative Entity
provides written notice thereof to Agent on or before the date that is 45 days
after the date when such name or structure change occurs;

 

(e)                                  any Person may merge, consolidate or
reorganize with and into a Loan Party or any Restricted Subsidiary, provided
that (i) if such transaction involves a Loan Party, a Loan Party is the sole
surviving entity of such merger, consolidation or reorganization and on or prior
to the consummation of such merger, consolidation or reorganization, such Loan
Party expressly reaffirms its Obligations, if any, to the Lender Group under
this Agreement and the other Loan Documents to which it is a party (provided, in
the case of any Loan Party other than the Borrower, such reaffirmation may be
provided within 5 Business Days of the consummation of such transaction), and
(ii) the consummation of such merger, consolidation or reorganization does not
result in a Change of Control Event; and

 

(f)                                   any Restricted Subsidiary may liquidate,
wind-up or dissolve, in each case, in the ordinary course of business,
consistent with past practice and to the extent not otherwise material to the
Loan Parties and their Restricted Subsidiaries; provided that all of the
proceeds of such liquidation, winding up or dissolution allocable to the direct
or indirect ownership in such Subsidiary of Borrower or any other Loan Party are
distributed to the direct or indirect holder of such Subsidiary’s Securities
(pro rata based on ownership at the time of such liquidation, wind-up or
dissolution) or to a Loan Party or a wholly owned Subsidiary of a Loan Party.

 

6.7                               Sale of Assets.  Sell, assign, transfer,
convey, or otherwise dispose of all or any substantial part of its property or
business or any material Assets (determined by reference to the combined
financial condition of the Loan Parties and each Restricted Subsidiary) except
that any

 

75

--------------------------------------------------------------------------------



 

Loan Party or Restricted Subsidiary may dispose of any property (including any
investment) (a) in the ordinary course of business and consistent with past
practices or so long as such disposition would not reasonably be expected to
have a Material Adverse Effect, (b) so long as such disposition would not
reasonably be expected to have a Material Adverse Effect, to any Person in the
ordinary course pursuant to the terms of a Benefit Plan and (c) so long as such
disposition would not reasonably be expected to have a Material Adverse Effect,
in connection with the transactions contemplated by the agreements set forth on
the Disclosure Statement effected in connection with the IPO Event.

 

6.8                               Transactions with Shareholders and
Affiliates.  Enter into or permit to exist, directly or indirectly, any
transaction (including the purchase, sale, lease, or exchange of any Asset or
the rendering of any service) with any holder of 5% or more of any class of
equity interests of Borrower or any of its Subsidiaries or Affiliates, or with
any Affiliate of Borrower or of any such holder, in each case other than a Loan
Party, on terms taken as a whole that are less favorable to Borrower than those
terms that might be obtained at the time from Persons who are not such a holder,
Subsidiary, or Affiliate, or if such transaction is not one in which terms could
be obtained from such other Person, on terms that are not negotiated in good
faith on an arm’s length basis.  Prior to Borrower or any of its Restricted
Subsidiaries engaging in any such transaction described in this Section 6.8,
other than transactions in de minimis amounts, Borrower shall determine that
such transaction has been negotiated in good faith and on an arm’s length
basis.  In no event shall the foregoing restrictive covenant apply to (a) debt
permitted under Section 6.1, (b) Permitted Investments, (c) the execution,
delivery and performance of the agreements evidencing the obligation to pay the
Management Fees, (d) transactions contemplated by the agreements set forth on
the Disclosure Statement effected in connection with the IPO Event,
(e) transactions in the ordinary course pursuant to the terms of a Benefit Plan,
(f) any investment in a Fund, (g) transactions involving the use, transfer, or
other disposition of any Assets, to the extent that (i) the Distribution by
Borrower of such Assets would not have violated this Agreement and (ii) such
use, transfer, or other disposition would not otherwise result in an Event of
Default or an Unmatured Event of Default or (h) transactions approved by the
conflicts committee of the board of directors (or similar governing body) of the
general partner of PTP (or of the PTP, as applicable)Ares Parent (which
committee shall be comprised of at least one independent member of such board of
directors (or similar governing body)).

 

6.9                               Conduct of Business.  Engage in any business
other than the businesses in which it is permitted to conduct under its
Governing Documents (as in effect on the Restatement Effective Date), or any
businesses or activities substantially similar or related thereto.

 

6.10                        Amendments or Waivers of Certain Documents; Actions
Requiring the Consent of Agent.  Without the prior written consent of Agent and
the Required Lenders, which consent shall not unreasonably be withheld or
delayed, agree to any amendment to or waiver of the terms or provisions of its
Governing Documents except for:  (i) immaterial amendments or waivers permitted
by such Governing Documents not requiring the consent of the holders of the
Securities in the applicable Loan Party or Restricted Subsidiary, or
(ii) amendments or waivers which would not, either individually or collectively,
be materially adverse to the interests of the Lender Group.

 

6.11                        Use of Proceeds.  Use the proceeds of the Loans made
and Letters of Credit issued hereunder for any purpose inconsistent with
Section 3.2(e) hereof.  The Borrower will not request

 

76

--------------------------------------------------------------------------------



 

any Loan or Letter of Credit, and the Borrower shall not use, and shall procure
that its Subsidiaries and its or their respective directors, officers, employees
and agents shall not use, the proceeds of any Loan or Letter of Credit (A) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (B) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, or (C) in any manner that would
result in the violation of any Sanctions applicable to any party hereto.

 

6.12                        Margin Regulation.  Use any portion of the proceeds
of any of the Loans or Letters of Credit in any manner which could reasonably be
expected to cause the Loans, the Letters of Credit, the application of such
proceeds, or the transactions contemplated by this Agreement to violate
Regulations T, U, or X of the Federal Reserve Board, or any other regulation of
such board, or to violate the Exchange Act, or to violate the Investment Company
Act of 1940.

 

6.13                        Financial Covenants.

 

(a)                                 Management Fees.  Permit Borrower’s
Subsidiaries or the Ares Funds during any twelve month period, commencing with
the twelve month period ending March 31, 2014, to defer payment or fail to pay
in cash as a result of a Triggering Event with respect to the applicable Ares
Fund (or amend or otherwise modify any agreement evidencing any obligation to
pay Management Fees as a result of a Triggering Event with respect to the
applicable Ares Fund, to the extent that any such amendment or modification,
together with any such deferral or failure to pay Management Fees in cash
described above, would result in a failure to pay in cash) Management Fees equal
to 10% or more of all of the Management Fees (taken as a whole) that, as
required to be reported under GAAP, otherwise would have been due and payable to
any Loan Party during such twelve month period.

 

(b)                                 Debt to Adjusted EBITDA.  Permit the ratio
of (i) the total outstanding amount of Debt of the Loan Parties and the
Restricted Subsidiaries on a Stand Alone Basis as of the last day of any four
fiscal quarter period of PTPAres Parent, commencing with the four fiscal quarter
period ending March 31, 2014, to (ii) the Adjusted EBITDA of the Loan Parties
and the Restricted Subsidiaries on a Stand Alone Basis for such period, to be
greater than 4.00:1.00.

 

(c)                                  Assets Under Management.  Permit Assets
Under Management at any time to be less than the sum of
(i) $32,982,000,00033,126,002,203 plus (ii) 75% of all New Management Fee
Assets.

 

6.14                        Restrictive Agreements.  The Borrower will not, and
will not permit any Loan Party, or any Restricted Subsidiary, to, directly or
indirectly, enter into, incur or permit to exist any agreement or other
arrangement that prohibits, restricts or imposes any condition upon the ability
of any Restricted Subsidiary to pay in cash any Management Fees to the Loan
Parties, the ability to make or repay loans or advances to the Borrower or any
of its Restricted Subsidiaries or to guarantee Debt of any Loan Party or any of
its Restricted Subsidiaries or the ability in any material respect to pay
dividends or other distributions with respect to any of its Securities, provided
that: the foregoing shall not apply to (x) restrictions existing on the Closing
Date, (y) restrictions and conditions imposed by law, rule or regulation or by
this Agreement or other Loan

 

77

--------------------------------------------------------------------------------



 

Documents and (z) customary restrictions and conditions contained in agreements
relating to the sale of any property pending such sale, provided that such
restrictions and conditions apply only to the property that is to be sold and
such sale is permitted under this Agreement.

 

6.15                        CLO Management Subsidiaries.  Permit any CLO
Management Subsidiary to engage in any business other than the management,
servicing, administration or similar function performed in connection with a
Fund and the holding of Investments in a Fund or other CLO Management Subsidiary
and activities reasonably related thereto (including, without limitation, the
incurrence of Debt to finance such Investments).

 

ARTICLE VIIARTICLE VII

 

EVENTS OF DEFAULT AND REMEDIES

 

7.1                               Events of Default.  The occurrence of any one
or more of the following events, acts, or occurrences shall constitute an event
of default (“Event of Default”) hereunder:

 

(a)                                 Failure to Make Payments When Due.

 

(i)                                     Borrower shall fail to pay any amount
owing hereunder with respect to the principal of any of the Loans (or cash
collateralize or reimburse obligations in respect of any Letter of Credit) when
such amount is due, whether at stated maturity, by acceleration, or otherwise;

 

(ii)                                  Borrower shall fail to pay, within 5 days
of the date when due, any amount owing hereunder with respect to interest on any
of the Loans or with respect to any other amounts (including fees, costs, or
expenses), other than principal (or cash collateralization or reimbursement
obligations in respect of Letters of Credit), payable in connection herewith;

 

(b)                                 Breach of Certain Covenants.

 

(i)                                     Borrower shall fail to perform or comply
with any covenant, term, or condition contained in Article VI of this Agreement;

 

(ii)                                  [Reserved];

 

(iii)                               Borrower shall fail to perform or comply
with any covenant, term, or condition contained in Section 5.1, 5.2(a), 5.2(b),
5.2(c), 5.2(d), 5.2(e), 5.2(f), 5.6, or 5.9 and such failure shall not have been
remedied or waived within 10 days after the occurrence thereof; or

 

(iv)                              any Loan Party shall fail to perform or comply
with any other covenant, term, or condition contained in this Agreement or other
Loan Documents to which it is a party and such failure shall not have been
remedied or waived within 30 days after receipt of notice from Agent of the
occurrence thereof; provided, however, that this clause (iv) shall not apply
to:  (1) the covenants, terms, or conditions referred to in subsections (a) and
(c) of this Section 7.1; or (2) the covenants, terms, or conditions referred to
in clause (i), (ii) or (iii) above of this subsection (b);

 

78

--------------------------------------------------------------------------------



 

(c)                                  Breach of Representation or Warranty.  Any
financial statement, representation, warranty, or certification made or
furnished by Borrower under this Agreement or in any statement, document,
letter, or other writing or instrument furnished or delivered by or on behalf of
PTPAres Parent or any Loan Party to Agent or any Lender pursuant to or in
connection with this Agreement or any other Loan Document to which it is a
party, or as an inducement to the Lender Group to enter into this Agreement or
any other Loan Document shall have been false, incorrect, or incomplete in any
material respect when made, effective, or reaffirmed, as the case may be;

 

(d)                                 Involuntary Bankruptcy.

 

(i)                                     If an involuntary case seeking the
liquidation or reorganization of PTPAres Parent or any Loan Party or Significant
Restricted Subsidiary under Chapter 7 or Chapter 11, respectively, of the
Bankruptcy Code or any similar proceeding shall be commenced against PTPAres
Parent or any Loan Party or Significant Restricted Subsidiary under any other
applicable law and any of the following events occur:  (1) such Person consents
to the institution of the involuntary case or similar proceeding; (2) the
petition commencing the involuntary case or similar proceeding is not timely
controverted; (3) the petition commencing the involuntary case or similar
proceeding is not dismissed within 60 days of the date of the filing thereof;
provided, however, that, during the pendency of such period, the Lender Group
shall be relieved of its obligation to make additional Loans; (4) an interim
trustee is appointed to take possession of all or a substantial portion of the
Assets of any Loan Party or Significant Restricted Subsidiary; or (5) an order
for relief shall have been issued or entered therein;

 

(ii)                                  A decree or order of a court having
jurisdiction in the premises for the appointment of a receiver, liquidator,
sequestrator, custodian, trustee, or other officer having similar powers over
PTPAres Parent, any Loan Party or Significant Restricted Subsidiary to take
possession of all or a substantial portion of its Assets shall have been entered
and, within 45 days from the date of entry, is not vacated, discharged, or
bonded against, provided, however, that, during the pendency of such period, the
Lender Group shall be relieved of their obligation to make additional Loans;

 

(e)                                  Voluntary Bankruptcy.  PTPAres Parent or
any Loan Party shall institute a voluntary case seeking liquidation or
reorganization under Chapter 7 or Chapter 11, respectively, of the Bankruptcy
Code; PTPAres Parent or any Loan Party or Significant Restricted Subsidiary
shall file a petition, answer, or complaint or shall otherwise institute any
similar proceeding under any other applicable law, or shall consent thereto;
PTPAres Parent or any Loan Party or Significant Restricted Subsidiary shall
consent to the conversion of an involuntary case to a voluntary case; or PTPAres
Parent or any Loan Party or Significant Restricted Subsidiary shall consent or
acquiesce to the appointment of a receiver, liquidator, sequestrator, custodian,
trustee, or other officer with similar powers to take possession of all or a
substantial portion of its Assets; PTPAres Parent, any Loan Party or Significant
Restricted Subsidiary shall generally fail to pay debts as such debts become due
or shall admit in writing its inability to pay its debts generally; or any Loan
Party or Significant Restricted Subsidiary shall make a general assignment for
the benefit of creditors;

 

79

--------------------------------------------------------------------------------



 

(f)                                   Dissolution.  Any order, judgment, or
decree shall be entered decreeing the dissolution of PTPAres Parent or any Loan
Party or Significant Restricted Subsidiary, and such order shall remain
undischarged or unstayed for a period in excess of 45 days;

 

(g)                                  Change of Control.  A Change of Control
Event shall occur;

 

(h)                                 Judgments and Attachments.  Any Loan Party
or Significant Restricted Subsidiary shall suffer any money judgment, writ, or
warrant of attachment, or similar process involving payment of money in an
amount, net of any portion thereof that is covered by or recoverable by such
Loan Party under applicable insurance policies (if any) in excess of $50,000,000
and shall not discharge, vacate, bond, or stay the same within a period of
30 days;

 

(i)                                     Guaranty.  If the obligation of any
Guarantor under the Guaranty is limited or terminated by operation of law or any
Guarantor thereunder, except to the extent permitted by the terms of the Loan
Documents;

 

(j)                                    Material Agreements.  If there is a
default in any material agreement to which Borrower or any Restricted Subsidiary
is a party and such default (a) involves Debt in an aggregate principal amount
equal to $50,000,000 or more and (b) either (i) occurs at the final maturity of
the obligations thereunder, or (ii) results in a right by the other party
thereto, irrespective of whether exercised, to accelerate the maturity of
Borrower’s or any Restricted Subsidiary’s obligations thereunder or to terminate
such agreement;

 

(k)                                 Intercompany Subordination Agreement.  If
any Loan Party makes any payment on account of Debt that has been contractually
subordinated under the Intercompany Subordination Agreement, except to the
extent such payment is permitted by the terms of the Intercompany Subordination
Agreement;

 

(l)                                     [Reserved].

 

(m)                             Loan Documents.  Any provision of any Loan
Document shall at any time for any reason be declared to be null and void, or
the validity or enforceability thereof shall be contested by any Loan Party, or
a proceeding shall be commenced by any Loan Party, or by any Governmental
Authority having jurisdiction over any Loan Party, seeking to establish the
invalidity or unenforceability thereof, or any Loan Party shall deny that any
Loan Party has any liability or obligation purported to be created under any
Loan Document; and

 

7.2                               Remedies.  Upon the occurrence of an Event of
Default:

 

(a)                                 If such Event of Default arises under
subsections (d) or (e) of Section 7.1 hereof, then the Revolver Commitments
hereunder immediately shall terminate and all of the Obligations owing hereunder
or under the other Loan Documents automatically shall become immediately due and
payable (including without limitation the cash collateralization of the Letters
of Credit in accordance with Section 2.8(a) hereof), without presentment,
demand, protest, notice, or other requirements of any kind, all of which are
hereby expressly waived by Borrower; and

 

(b)                                 In the case of any other Event of Default
that has occurred and is continuing, the Agent at the request of the Required
Lenders, by written notice to Borrower, may declare the

 

80

--------------------------------------------------------------------------------



 

Revolver Commitments hereunder terminated and all of the Obligations owing
hereunder or under the Loan Documents to be, and the same immediately shall
become due and payable (including without limitation the cash collateralization
of the Letters of Credit in accordance with the provisions hereof), without
presentment, demand, protest, further notice, or other requirements of any kind,
all of which are hereby expressly waived by Borrower.

 

Upon acceleration, Agent (without notice to or demand upon Borrower, which are
expressly waived by Borrower to the fullest extent permitted by law), shall be
entitled to proceed to protect, exercise, and enforce the Lender Group’s rights
and remedies hereunder or under the other Loan Documents, or any other rights
and remedies as are provided by law or equity.  Agent may determine, in its sole
discretion, the order and manner in which the Lender Group’s rights and remedies
are to be exercised.  All payments received by Agent shall be applied in
accordance with Section 2.3(d)(i).

 

ARTICLE VIIIARTICLE VIII

 

EXPENSES AND INDEMNITIES

 

8.1                               Expenses.  Irrespective of whether any Loans
are made hereunder, Borrower agrees to pay on demand any and all Lender Group
Expenses.

 

8.2                               Indemnity.

 

(a)                                 In addition to the payment of expenses
pursuant to Section 8.1 hereof, and irrespective of whether the transactions
contemplated hereby are consummated, Borrower agrees to indemnify, exonerate,
defend, pay, and hold harmless the Agent-Related Persons, the Lender-Related
Persons, and each Participant (collectively the “Indemnitees” and individually
as “Indemnitee”) from and against any and all liabilities, obligations, losses,
damages, penalties, actions, causes of action, judgments, suits, claims, costs,
expenses, and disbursements of any kind or nature whatsoever (including, the
reasonable fees and disbursements of counsel for such Indemnitees in connection
with any investigation, administrative, or judicial proceeding, whether such
Indemnitee shall be designated a party thereto), that may be imposed on,
incurred by, or asserted against such Indemnitee, in any manner relating to or
arising out of the Total Commitments, the use or intended use of the proceeds of
the Loans, Letters of Credit or the consummation of the transactions
contemplated by this Agreement, including any matter relating to or arising out
of the filing or recordation of any of the Loan Documents which filing or
recordation is done based upon information supplied by Borrower to Agent and its
counsel (the “Indemnified Liabilities”); provided, however, that Borrower shall
have no obligation hereunder to any Indemnitee to the extent that such
Indemnified Liabilities are found in a final non-appealable judgment by a court
of competent jurisdiction to have resulted from the fraud, gross negligence or
willful misconduct of such Indemnitee.  Each Indemnitee will promptly notify
Borrower of each event of which it has knowledge which may give rise to a claim
under the indemnification provisions of this Section 8.2.  To the extent that
the undertaking to indemnify, pay, and hold harmless set forth in the preceding
sentence may be unenforceable because it is violative of any law or public
policy, Borrower shall make the maximum contribution to the payment and
satisfaction of each of the Indemnified Liabilities that is permissible under
applicable law.  The

 

81

--------------------------------------------------------------------------------



 

obligations of Borrower under this Section 8.2 shall survive the termination of
this Agreement and the discharge of Borrower’s other obligations hereunder.

 

(b)                                 Reimbursement by Lenders.  To the extent
that the Borrower fails to pay any amount required to be paid by it to the Agent
or an Issuing Lender under Section 8.2(a), each Lender severally agrees to pay
to the Agent or such Issuing Lender, as the case may be, such Lender’s Pro Rata
Share (determined as of the time that the applicable unreimbursed expense or
indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the Agent or
such Issuing Lender in its capacity as such.

 

(c)                                  Waiver of Consequential Damages, Etc.  To
the extent permitted by applicable law, the Borrower shall not assert, and
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, any Loan or Letter
of Credit or the use of the proceeds thereof.  Without limiting the foregoing,
no Indemnitee referred to in subsection (a) above shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.

 

ARTICLE IXARTICLE IX

 

ASSIGNMENT AND PARTICIPATIONS

 

9.1                               Assignments and Participations.

 

(a)                                 With the consent of Administrative Entity
(which consent of Administrative Entity shall not be (x) required for an
assignment to a Lender or an Affiliate of a Lender, or, if an Event of Default
has occurred and is continuing, or (y) other than with respect to Direct
Competitors, unreasonably withheld, conditioned or delayed), any Lender may
assign and delegate to one or more assignees (each an “Assignee”) that are
Eligible Transferees all, or any ratable part of all, of the Obligations, the
Revolver Commitments, the Loans and the other rights and obligations of such
Lender hereunder and under the other Loan Documents, in a minimum amount of
$5,000,000 (or the remaining amount of any Lender’s Revolver Commitment or
amount of Loans, if less); provided, however, that Borrower and Agent may
continue to deal solely and directly with such Lender in connection with the
interest so assigned to an Assignee until (i) written notice of such assignment,
together with payment instructions, addresses, and related information including
any documentation required pursuant to Section 2.23(e), (f) and (g) with respect
to the Assignee, have been given to Administrative Entity and Agent by such
Lender and the Assignee, (ii) such Lender and its Assignee have delivered to
Administrative Entity and Agent an Assignment and Acceptance, fully executed and
delivered by each party thereto, and (iii) the assigning Lender or Assignee has
paid to Agent for Agent’s separate account a processing fee in

 

82

--------------------------------------------------------------------------------



 

the amount of $3,500.  Anything contained herein to the contrary
notwithstanding, the payment of any fees shall not be required and the Assignee
need not be an Eligible Transferee and the consent of Administrative Entity
shall not be required if such assignment is in connection with any merger,
consolidation, sale, transfer, or other disposition of all or any substantial
portion of the business or loan portfolio of the assigning Lender.

 

(b)                                 From and after the date that Agent notifies
the assigning Lender (with a copy to Borrower) that it has received an executed
Assignment and Acceptance satisfying clause (a) above and payment of the
above-referenced processing fee, (i) the Assignee thereunder shall be a party
hereto and, to the extent that rights and obligations hereunder have been
assigned to it pursuant to such Assignment and Acceptance, shall have the rights
and obligations of a Lender under the Loan Documents, and (ii) the assigning
Lender shall, to the extent that rights and obligations hereunder and under the
other Loan Documents have been assigned by it pursuant to such Assignment and
Acceptance, relinquish its rights (except with respect to Section 8.2 hereof)
and be released from any future obligations under this Agreement (and in the
case of an Assignment and Acceptance covering all or the remaining portion of an
assigning Lender’s rights and obligations under this Agreement and the other
Loan Documents, such Lender shall cease to be a party hereto and thereto), and
such assignment shall effect a novation between Borrower and the Assignee;
provided, however, that nothing contained herein shall release any assigning
Lender from obligations that survive the termination of this Agreement,
including such assigning Lender’s obligations under Section 8.2(b) of this
Agreement relating to any period prior to the effectiveness of such assignment.

 

(c)                                  Immediately upon Agent’s receipt of the
required processing fee payment and the fully executed Assignment and Acceptance
satisfying clause (a) above, this Agreement shall be deemed to be amended to the
extent, but only to the extent, necessary to reflect the addition of the
Assignee and the resulting adjustment of the Revolver Commitments or the Loans
arising therefrom.  The Revolver Commitment and the Loans allocated to each
Assignee shall reduce such Revolver Commitments or Loans of the assigning Lender
pro tanto.

 

(d)                                 Any Lender may at any time sell to one or
more commercial banks, financial institutions, or other Persons not Affiliates
of such Lender and who are not Direct Competitors (a “Participant”)
participating interests in its Obligations, its Loans, the Revolver Commitment,
and the other rights and interests of that Lender (the “Originating Lender”)
hereunder and under the other Loan Documents; provided, however, that (i) the
Originating Lender shall remain a “Lender” for all purposes of this Agreement
and the other Loan Documents and the Participant receiving the participating
interest in the Obligations, the Loans, the Revolver Commitments, and the other
rights and interests of the Originating Lender hereunder shall not constitute a
“Lender” hereunder or under the other Loan Documents and the Originating
Lender’s obligations under this Agreement shall remain unchanged, (ii) the
Originating Lender shall remain solely responsible for the performance of such
obligations, (iii) Borrower, Agent, and the Lenders shall continue to deal
solely and directly with the Originating Lender in connection with the
Originating Lender’s rights and obligations under this Agreement and the other
Loan Documents, (iv) no Lender shall transfer or grant any participating
interest under which the Participant has the right to approve any amendment to,
or any consent or waiver with respect to, this Agreement or any other Loan
Document, except to the extent such amendment to, or consent or waiver with
respect to this Agreement or of any other Loan Document would (A) extend the
final maturity date of the

 

83

--------------------------------------------------------------------------------



 

Obligations hereunder in which such Participant is participating, (B) reduce the
interest rate applicable to the Obligations hereunder in which such Participant
is participating, (C) release all or substantially all of the guaranties (except
to the extent expressly provided herein or in any of the Loan Documents)
supporting the Obligations hereunder in which such Participant is participating,
(D) postpone the payment of, or reduce the amount of, the interest or fees
payable to such Participant through such Lender, or (E) change the amount or due
dates of scheduled principal repayments or prepayments or premiums, and (v) all
amounts payable by Borrower hereunder shall be determined as if such Lender had
not sold such participation, except that, if amounts outstanding under this
Agreement are due and unpaid, or shall have been declared or shall have become
due and payable upon the occurrence of an Event of Default, each Participant
shall be deemed to have the right of set off in respect of its participating
interest in amounts owing under this Agreement to the same extent as if the
amount of its participating interest were owing directly to it as a Lender under
this Agreement.  The rights of any Participant only shall be derivative through
the Originating Lender with whom such Participant participates and no
Participant shall have any rights under this Agreement or the other Loan
Documents or any direct rights as to the other Lenders, Agent, Borrower, its
Subsidiaries, or otherwise in respect of the Obligations.  No Participant shall
have the right to participate directly in the making of decisions by the Lenders
among themselves. Each Originating Lender shall, acting solely for this purpose
as a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Revolver Commitments or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans or
its other obligations under any Loan Document) to any Person except to the
extent that such disclosure is necessary to establish that such commitment, loan
or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations.

 

(e)                                  In connection with any such assignment or
participation or proposed assignment or participation, a Lender may, subject to
the provisions of Section 11.11, disclose all documents and information which it
now or hereafter may have relating to Borrower and its Subsidiaries and their
respective businesses.

 

(f)                                   Any other provision in this Agreement
notwithstanding, any Lender may at any time create a security interest in, or
pledge, all or any portion of its rights under and interest in this Agreement in
favor of any Federal Reserve Bank in accordance with Regulation A of the Federal
Reserve Bank or U.S. Treasury Regulation 31 CFR §203.24 or any other central
bank having jurisdiction over such Lender, and such Federal Reserve Bank or
other central bank may enforce such pledge or security interest in any manner
permitted under applicable law.

 

9.2                               Successors.  This Agreement shall bind and
inure to the benefit of the respective successors and assigns of each of the
parties; provided, however, that Borrower may not assign this Agreement or any
rights or duties hereunder without the Lenders’ prior written consent and any
prohibited assignment shall be absolutely void ab initio.  No consent to
assignment by the Lenders shall release Borrower from its Obligations.  A Lender
may assign this Agreement and the other Loan Documents and its rights and duties
hereunder and thereunder pursuant to

 

84

--------------------------------------------------------------------------------



 

Section 9.1 hereof and, except as expressly required pursuant to Section 9.1
hereof, no consent or approval by Borrower is required in connection with any
such assignment.

 

ARTICLE XARTICLE X

 

AGENT; THE LENDER GROUP

 

10.1                        Appointment and Authorization of Agent.  Each of the
Lenders and each of the Issuing Lenders hereby irrevocably appoints Agent as its
agent and authorizes the Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Agent by the terms hereof, together
with such actions and powers as are reasonably incidental thereto.

 

The bank serving as the Agent hereunder shall have the same rights and powers in
its capacity as a Lender as any other Lender and may exercise the same as though
it were not the Agent, and such bank and its Affiliates may accept deposits
from, lend money to and generally engage in any kind of business with the
Borrower or any Subsidiary or other Affiliate thereof as if it were not the
Agent hereunder.

 

The Agent shall not have any duties or obligations except those expressly set
forth herein.  Without limiting the generality of the foregoing, (a) the Agent
shall not be subject to any fiduciary or other implied duties, regardless of
whether an Unmatured Event of Default or Event of Default has occurred and is
continuing, (b) the Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Agent is required to exercise in
writing as directed by the Required Lenders (or such other number or percentage
of the Lenders as shall be necessary under the circumstances as provided in
Section 11.2), and (c) except as expressly set forth herein, the Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Borrower or any of its Subsidiaries that is
communicated to or obtained by the bank serving as Agent or any of its
Affiliates in any capacity.  The Agent shall not be liable for any action taken
or not taken by it with the consent or at the request of the Required Lenders
(or such other number or percentage of the Lenders as shall be necessary under
the circumstances as provided in Section 11.2) or in the absence of its own
gross negligence or willful misconduct.  The Agent shall be deemed not to have
knowledge of any Unmatured Event of Default or Event of Default unless and until
written notice thereof is given to the Agent by the Borrower or a Lender, and
the Agent shall not be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Agent.

 

The Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by it to be genuine and to have been signed
or sent by the proper Person.  The Agent also may rely upon any statement made
to it orally or by telephone and believed by it to be made by

 

85

--------------------------------------------------------------------------------



 

the proper Person, and shall not incur any liability for relying thereon.  The
Agent may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

 

The Agent may perform any and all its duties and exercise its rights and powers
by or through any one or more sub-agents appointed by the Agent.  The Agent and
any such sub-agent may perform any and all its duties and exercise its rights
and powers through their respective Related Parties.  The exculpatory provisions
of the preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of the Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Agent.

 

Subject to the appointment and acceptance of a successor Agent as provided in
this paragraph, the Agent may resign at any time by notifying the Lenders, the
Issuing Lenders and the Borrower.  Upon any such resignation, the Required
Lenders shall have the right, with the consent of the Borrower not to be
unreasonably withheld or delayed (or if an Event of Default has occurred and is
continuing, in consultation with the Borrower), to appoint a successor.  If no
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Agent gives notice
of its resignation, then the retiring Agent may, on behalf of the Lenders and
the Issuing Lenders, appoint a successor Agent which shall be a bank with an
office in New York, New York, or an Affiliate of any such bank.  Upon the
acceptance of its appointment as Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Agent, and the retiring Agent shall be discharged from
its duties and obligations hereunder.  The fees payable by the Borrower to a
successor Agent shall be the same as those payable to its predecessor unless
otherwise agreed between the Borrower and such successor.  After the Agent’s
resignation hereunder, the provisions of this Article X and Sections 8.1 and 8.2
shall continue in effect for the benefit of such retiring Agent, its sub-agents
and their respective Related Parties in respect of any actions taken or omitted
to be taken by any of them while it was acting as Agent.

 

Each Lender acknowledges that it has, independently and without reliance upon
the Agent or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement.  Each Lender also acknowledges that it will, independently and
without reliance upon the Agent or any other Lender and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement, any related agreement or any document furnished hereunder or
thereunder.

 

10.2                        [Reserved].

 

10.3                        Reports and Information.  By becoming a party to
this Agreement, each Lender:

 

(a)                                 is deemed to have requested that Agent
furnish such Lender, promptly after it becomes available, a copy of each
document delivered to Agent pursuant to Sections 5.2(a), (b), (c), (d) and
(f)(i) (each a “Report” and collectively, “Reports”), and Agent shall so furnish
each Lender with such Reports,

 

86

--------------------------------------------------------------------------------



 

(b)                                 expressly agrees and acknowledges that Agent
does not (i) make any representation or warranty as to the accuracy of any
Report, and (ii) shall not be liable for any information contained in any
Report, and

 

(c)                                  agrees to keep all Reports and other
material, non-public information regarding PTPAres Parent and its Subsidiaries
and their operations, assets, and existing and contemplated business plans in a
confidential manner in accordance with Section 11.11.

 

In addition to the foregoing: (x) any Lender may from time to time request of
Agent in writing that Agent provide to such Lender a copy of any report or
document provided by Borrower to Agent that has not been contemporaneously
provided by Borrower to such Lender, and, upon receipt of such request, Agent
promptly shall provide a copy of same to such Lender, and (y) to the extent that
Agent is entitled, under any provision of the Loan Documents, to request
additional reports or information from Borrower, any Lender may, from time to
time, reasonably request Agent to exercise such right as specified in such
Lender’s notice to Agent, whereupon Agent promptly shall request of Borrower the
additional reports or information reasonably specified by such Lender, and, upon
receipt thereof from Borrower, Agent promptly shall provide a copy of same to
such Lender.

 

10.4                        Set Off; Sharing of Payments.

 

(a)                                 If an Event of Default shall have occurred
and be continuing, each Lender and each of its Affiliates is hereby authorized
at any time and from time to time, to the fullest extent permitted by law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of the Borrower
against any of and all the obligations of the Borrower now or hereafter existing
under this Agreement held by such Lender, irrespective of whether or not such
Lender shall have made any demand under this Agreement and although such
obligations may be unmatured.  The rights of each Lender under this Section are
in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.

 

(b)                                 If, at any time or times any Lender shall
receive (i) by payment, foreclosure, setoff, or otherwise, any payments with
respect to the Obligations, except for any such proceeds or payments received by
such Lender from Agent pursuant to the terms of this Agreement, or (ii) payments
from Agent in excess of such Lender’s ratable portion of all such distributions
by Agent, such Lender promptly shall (1) turn the same over to Agent, in kind,
and with such endorsements as may be required to negotiate the same to Agent, or
in immediately available funds, as applicable, for the account of all of the
Lenders and for application to the Obligations in accordance with the applicable
provisions of this Agreement, or (2) purchase, without recourse or warranty, an
undivided interest and participation in the Obligations owed to the other
Lenders so that such excess payment received shall be applied ratably as among
the Lenders in accordance with their Pro Rata Shares; provided, however, that to
the extent that such excess payment received by the purchasing party is
thereafter recovered from it, those purchases of participations shall be
rescinded in whole or in part, as applicable, and the applicable portion of the
purchase price paid therefor shall be returned to such purchasing party, but
without interest except to the extent that

 

87

--------------------------------------------------------------------------------



 

such purchasing party is required to pay interest in connection with the
recovery of the excess payment.

 

10.5                        Payments by Agent to the Lenders.  All payments to
be made by Agent to the Lenders shall be made by bank wire transfer of
immediately available funds pursuant to such wire transfer instructions as each
party may designate for itself by written notice to Agent.  Concurrently with
each such payment, Agent shall identify whether such payment (or any portion
thereof) represents principal, premium, fees, or interest of the Obligations.

 

10.6                        Several Obligations; No Liability.  Notwithstanding
that certain of the Loan Documents now or hereafter may have been or will be
executed only by or in favor of Agent in its capacity as such, and not by or in
favor of the Lenders, any and all obligations on the part of Agent (if any) to
make any credit available hereunder shall constitute the several (and not joint)
obligations of the respective Lenders on a ratable basis, according to their
respective Revolver Commitments, to make an amount of such credit not to exceed,
in principal amount, at any one time outstanding, the amount of their respective
Revolver Commitments.  Nothing contained herein shall confer upon any Lender any
interest in, or subject any Lender to any liability for, or in respect of, the
business, assets, profits, losses, or liabilities of any other Lender.  Each
Lender shall be solely responsible for notifying its Participants of any matters
relating to the Loan Documents to the extent any such notice may be required,
and no Lender shall have any obligation, duty, or liability to any Participant
of any other Lender.  No member of the Lender Group shall have any liability for
the acts of any other member of the Lender Group.  No Lender shall be
responsible to Borrower or any other Person for any failure by any other Lender
to fulfill its obligations to make credit available hereunder, nor to advance
for it or on its behalf in connection with its Revolver Commitment, nor to take
any other action on its behalf hereunder or in connection with the financing
contemplated herein.

 

ARTICLE XIARTICLE XI

 

MISCELLANEOUS

 

11.1                        No Waivers, Remedies.  No failure or delay on the
part of Agent or any Lender, or the holder of any interest in this Agreement in
exercising any right, power, privilege, or remedy under this Agreement or any of
the other Loan Documents shall impair or operate as a waiver thereof, nor shall
any single or partial exercise of any such right, power, privilege, or remedy
preclude any other or further exercise thereof or the exercise of any other
right, power, privilege, or remedy.  The waiver of any such right, power,
privilege, or remedy with respect to particular facts and circumstances shall
not be deemed to be a waiver with respect to other facts and circumstances.  The
remedies provided for under this Agreement or the other Loan Documents are
cumulative and are not exclusive of any remedies that may be available to Agent
or any Lender, or the holder of any interest in this Agreement at law, in
equity, or otherwise.

 

11.2                        Waivers and Amendments.  No amendment or waiver of
any provision of this Agreement (other than an amendment pursuant to and in
accordance with Section 2.18) or any other Loan Document (other than any Fee
Letter), and no consent with respect to any departure by Borrower therefrom,
shall be effective unless the same shall be in writing and signed by the
Required Lenders (or by Agent at the written request of the Required Lenders)
and Borrower and

 

88

--------------------------------------------------------------------------------



 

then any such waiver or consent shall be effective, but only in the specific
instance and for the specific purpose for which given; provided, however, that
no such waiver, amendment, or consent shall:

 

(a)                                 increase or extend any Revolver Commitment
of any Lender without the written consent of such Lender; provided that no
amendment, modification or waiver of any condition precedent, covenant, Event of
Default or Unmatured Event of Default shall constitute an increase in any
Revolver Commitment of any Lender,

 

(b)                                 postpone or delay any date fixed by this
Agreement or any other Loan Document for any payment of principal, interest,
fees, or other amounts due hereunder or under any other Loan Document without
the written consent of each Lender adversely affected thereby,

 

(c)                                  reduce the principal of, or the rate of
interest on, any loan or other extension of credit hereunder, or reduce any fees
or other amounts payable hereunder or under any other Loan Document without the
written consent of each Lender adversely affected thereby,

 

(d)                                 change “Pro Rata Share” or Sections 2.3 or
10.4 in a manner that would alter the pro rata sharing of payments required
thereby without the written consent of each Lender adversely affected thereby,

 

(e)                                  amend or modify this Section or any
provision of this Agreement providing for consent or other action by all Lenders
without the written consent of each Lender,

 

(f)                                   change the definition of “Required
Lenders” without the written consent of each Lender, or

 

(g)                                  other than as permitted by Article XII,
release any Loan Party from any obligation for the payment of money without the
written consent of each Lender, and

 

provided further, however, that no amendment, waiver or consent shall, unless in
writing and signed by Agent or the respective Issuing Lender, as applicable,
affect the rights or duties of Agent or such Issuing Lender, as applicable,
under this Agreement or any other Loan Document.  The foregoing notwithstanding,
any amendment, modification, waiver, consent, termination, or release of, or
with respect to, any provision of this Agreement or any other Loan Document that
relates only to the relationship of the Lender Group among themselves, and that
does not affect the rights or obligations of Borrower, shall not require consent
by or the agreement of Borrower.  The foregoing to the contrary notwithstanding,
an amendment to this Agreement to effectuate an Approved Increase shall only
require the consent of Borrower, the Agent and the new Lender and shall not
require the consent of any other Lender.

 

If any action to be taken by the Lender Group or Agent hereunder requires the
greater than majority or unanimous consent, authorization, or agreement of all
Lenders, and a Lender (“Holdout Lender”) fails to give its consent,
authorization, or agreement or if any Lender is a Defaulting Lender hereunder,
then Agent or, if no Event of Default has occurred and is continuing, Borrower,
upon at least 5 Business Days’ prior irrevocable notice to the Holdout Lender or
Defaulting Lender, may permanently replace the Holdout Lender or Defaulting
Lender with one or more substitute Lenders (each, a “Replacement Lender”), and
the Holdout Lender or Defaulting Lender shall have

 

89

--------------------------------------------------------------------------------



 

no right to refuse to be replaced hereunder.  Such notice to replace the Holdout
Lender or Defaulting Lender shall specify an effective date for such
replacement, which date shall not be later than 15 Business Days after the date
such notice is given.  Prior to the effective date of such replacement, the
Holdout Lender or Defaulting Lender, as applicable, and each Replacement Lender
shall execute and deliver an Assignment and Acceptance, subject only to the
Holdout Lender or such Defaulting Lender being repaid its share of the
outstanding Obligations (including an assumption of its Pro Rata Share of any
participation in any Letter of Credit Usage) without any premium or penalty of
any kind whatsoever.  If the Holdout Lender or Defaulting Lender shall refuse or
fail to execute and deliver any such Assignment and Acceptance prior to the
effective date of such replacement, the Holdout Lender or Defaulting Lender
shall be deemed to have executed and delivered such Assignment and Acceptance. 
The replacement of any Holdout Lender or Defaulting Lender shall be made in
accordance with the terms of Section 9.1.  Until such time as the Replacement
Lenders shall have acquired all of the Obligations, the Revolver Commitments,
and the other rights and obligations of the Holdout Lender or Defaulting Lender
hereunder and under the other Loan Documents, the Holdout Lender or Defaulting
Lender, as applicable, shall remain obligated to make its Pro Rata Share of
Loans and to purchase a participation in each Letter of Credit, in accordance
with this Agreement.

 

11.3                        Notices.  Except as otherwise provided herein, all
notices, demands, instructions, requests, and other communications required or
permitted to be given to, or made upon, any party hereto shall be in writing and
(except for financial statements and certain other documents to be furnished
pursuant hereto, which may be sent as provided herein) shall be personally
delivered or sent by registered or certified mail, postage prepaid, return
receipt requested, or by courier, electronic mail (at such e-mail addresses as a
party may designate in accordance herewith), or facsimile and shall be deemed to
be given for purposes of this Agreement on the day that such writing is received
by the Person to whom it is to be sent pursuant to the provisions of this
Agreement.  Unless otherwise specified in a notice sent or delivered in
accordance with the foregoing provisions of this Section 11.3, notices, demands,
requests, instructions, and other communications in writing shall be given to or
made upon the respective parties hereto at their respective addresses (or to
their respective facsimile numbers) indicated on Exhibit 11.3 attached hereto.

 

11.4                        Successors and Assigns.  This Agreement shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and permitted assigns; provided, however, that Borrower
may not assign or transfer any interest or rights hereunder without the prior
written consent of Agent and the Lenders and any such prohibited assignment or
transfer shall be absolutely void.

 

11.5                        Headings.  Article and Section headings used in this
Agreement and the table of contents preceding this Agreement are for convenience
of reference only and shall neither constitute a part of this Agreement for any
other purpose nor affect the construction of this Agreement.

 

11.6                        Execution in Counterparts; Effectiveness.  This
Agreement may be executed in any number of counterparts and by different parties
on separate counterparts, each of which, when executed and delivered, shall be
deemed to be an original, and all of which, when taken together, shall
constitute but one and the same Agreement.  Delivery of an executed counterpart
of this

 

90

--------------------------------------------------------------------------------



 

Agreement by facsimile or other electronic method of transmission shall be
equally as effective as delivery of an original executed counterpart of this
Agreement.  Any party delivering an executed counterpart of this Agreement by
facsimile or other electronic method of transmission also shall deliver an
original executed counterpart of this Agreement but the failure to deliver an
original executed counterpart shall not affect the validity, enforceability, and
binding effect of this Agreement.  The foregoing shall apply to each other Loan
Document mutatis mutandis.

 

11.7                        GOVERNING LAW.  EXCEPT AS SPECIFICALLY SET FORTH IN
ANY OTHER LOAN DOCUMENT:  (A) THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL
BE DEEMED TO HAVE BEEN MADE IN THE STATE OF NEW YORK; AND (B) THE VALIDITY OF
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AND THE
CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF AND THEREOF, AND THE RIGHTS
OF THE PARTIES THERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

11.8                        JURISDICTION AND VENUE.  TO THE EXTENT THEY
MAY LEGALLY DO SO, THE PARTIES HERETO AGREE THAT ALL ACTIONS, SUITS, OR
PROCEEDINGS ARISING BETWEEN ANY MEMBER OF THE LENDER GROUP OR BORROWER IN
CONNECTION WITH THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND
LITIGATED ONLY IN THE STATE OR FEDERAL COURTS LOCATED IN THE COUNTY OF NEW YORK,
STATE OF NEW YORK.  BORROWER AND EACH MEMBER OF THE LENDER GROUP, TO THE EXTENT
THEY MAY LEGALLY DO SO, HEREBY WAIVE ANY RIGHT EACH MAY HAVE TO ASSERT THE
DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY
PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 11.8 AND STIPULATE THAT
THE STATE AND FEDERAL COURTS LOCATED IN THE STATE OF NEW YORK SHALL HAVE IN
PERSONAM JURISDICTION AND VENUE OVER SUCH PERSON FOR THE PURPOSE OF LITIGATING
ANY SUCH DISPUTE, CONTROVERSY, OR PROCEEDING ARISING OUT OF OR RELATED TO THIS
AGREEMENT OR THE OTHER LOAN DOCUMENTS.  TO THE EXTENT PERMITTED BY LAW, SERVICE
OF PROCESS SUFFICIENT FOR PERSONAL JURISDICTION IN ANY ACTION AGAINST BORROWER
MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO ITS
ADDRESS INDICATED ON EXHIBIT 11.3 ATTACHED HERETO.

 

11.9                        WAIVER OF TRIAL BY JURY.  BORROWER AND EACH MEMBER
OF THE LENDER GROUP, TO THE EXTENT THEY MAY LEGALLY DO SO, HEREBY EXPRESSLY
WAIVE ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION, CAUSE OF ACTION,
OR PROCEEDING ARISING UNDER OR WITH RESPECT TO THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS, OR IN ANY WAY CONNECTED WITH, OR RELATED TO, OR INCIDENTAL TO, THE
DEALINGS OF THE PARTIES HERETO WITH RESPECT TO THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS, OR THE TRANSACTIONS RELATED HERETO OR THERETO, IN EACH CASE WHETHER
NOW EXISTING OR HEREAFTER ARISING, AND IRRESPECTIVE OF WHETHER SOUNDING IN
CONTRACT, TORT, OR

 

91

--------------------------------------------------------------------------------



 

OTHERWISE.  TO THE EXTENT THEY MAY LEGALLY DO SO, BORROWER AND EACH MEMBER OF
THE LENDER GROUP HEREBY AGREE THAT ANY SUCH CLAIM, DEMAND, ACTION, CAUSE OF
ACTION, OR PROCEEDING SHALL BE DECIDED BY A COURT TRIAL WITHOUT A JURY AND THAT
ANY PARTY HERETO MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 11.9
WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE OTHER PARTY OR PARTIES
HERETO TO WAIVER OF ITS OR THEIR RIGHT TO TRIAL BY JURY.

 

11.10                 Independence of Covenants.  All covenants under this
Agreement and other Loan Documents shall be given independent effect so that if
a particular action or condition is not permitted by any one covenant, the fact
that it would be permitted by another covenant, shall not avoid the occurrence
of an Event of Default or Unmatured Event of Default if such action is taken or
condition exists.

 

11.11                 Confidentiality.  Agent and Lenders each individually (and
not jointly or jointly and severally) agree that material, non-public
information regarding PTPAres Parent, the Loan Parties and their respective
Subsidiaries, their operations, assets, and existing and contemplated business
plans shall be treated by Agent and the Lenders in a confidential manner, used
only in connection with this Agreement and in compliance with applicable laws,
including United States federal or state securities laws, and shall not be
disclosed by Agent and the Lenders to Persons who are not parties to this
Agreement, except: (a) to attorneys for and other advisors, accountants,
auditors, and consultants to any member of the Lender Group, (b) to Subsidiaries
and Affiliates of any member of the Lender Group and any of their respective
officers, directors, employees, counsel, accountants, auditors and other
representatives; provided that in the case of clause (a) and (b), such Persons
to whom such disclosure is made will be informed of the confidential nature of
such information and instructed to keep such information confidential, (c) as
may be required by statute, decision, or judicial or administrative order, rule,
regulation or any Governmental Authority (other than any state, federal or
foreign authority or examiner regulating banks or banking); provided that, to
the extent it may lawfully do so, Agent or any such Lender shall notify Borrower
of such requirement prior to any disclosure of such information to a party that
Agent or such Lender reasonably believes may not keep such information
confidential and shall reasonably cooperate with Borrower in any lawful effort
by Borrower to prevent or limit such disclosure or otherwise protect the
confidentiality of such information, (d) as may be agreed to in advance by
Borrower or its Subsidiaries or as requested or required by any Governmental
Authority (other than any state, federal or foreign authority or examiner
regulating banks or banking) pursuant to any subpoena or other legal process;
provided that, to the extent it may lawfully do so, Agent or any such Lender
shall notify Borrower of such requirement prior to any disclosure of such
information to a party that Agent or such Lender reasonably believes may not
keep such information confidential and shall reasonably cooperate with Borrower
in any lawful effort by Borrower to prevent or limit such disclosure or
otherwise protect the confidentiality of such information, (e) as requested or
required by any state, federal or foreign regulatory or other authority or
examiner regulating banks or banking, (f) as to any such information that is or
becomes generally available to the public (other than as a result of prohibited
disclosure by Agent or the Lenders), (g) to any potential swap or derivative
counterparty to any swap or derivative transaction relating to the Borrowers or
any of their affiliates or any of their respective obligations or in connection
with any assignment, prospective assignment, sale, prospective sale,

 

92

--------------------------------------------------------------------------------



 

participation or prospective participations, or pledge or prospective pledge of
any Lender’s interest under this Agreement, provided that any such potential
swap or derivative counterparty, assignee, prospective assignee, purchaser,
prospective purchaser, participant, prospective participant, pledgee, or
prospective pledgee is reasonably expected to be aan actual swap or derivative
counterparty or permitted assignee, purchaser, participant, or pledgee hereof
and shall have agreed in writing to receive such information hereunder subject
to the terms of this Section, and (ih) in connection with any litigation or
other adversary proceeding involving parties hereto which such litigation or
adversary proceeding involves claims related to the rights or duties of such
parties under this Agreement or the other Loan Documents or enforcement of any
Agent’s, Issuing Bank’s or Lender’s rights under the Loan Documents.  The
provisions of this Section 11.11 shall survive for 2 years after the payment in
full of the Obligations.  Notwithstanding the foregoing, confidential
information shall not include, as to any Agent or Lender, information
independently developed by such Person or its Affiliates, information that was
in such Person’s and/or Affiliates possession prior to the Restatement Effective
Date and was not known by such Person or its Affiliates to be from a
confidential source and information that is provided to such Person and/or its
Affiliates after the Restatement Effective Date from any source without a known
obligation of confidentiality to the Borrower and its Affiliates.

 

11.12                 Complete Agreement.  This Agreement, together with the
exhibits hereto, the Disclosure Statement, and the other Loan Documents is
intended by the parties hereto as a final expression of their agreement and is
intended as a complete statement of the terms and conditions of their agreement
with respect to the subject matter of this Agreement and shall not be
contradicted or qualified by any other agreement, oral or written, before the
Restatement Effective Date.

 

11.13                 USA Patriot Act Notice.  Each Lender hereby notifies the
Loan Parties that pursuant to the requirements of the USA Patriot Act (Title III
of Pub. L. 107-56) signed into law October 26, 2001 (the “USA Patriot Act”), it
may be required to obtain, verify and record information that identifies each
Loan Party, which information includes the name and address of such Loan Party
and other information that will allow such Lender to identify such Loan Party in
accordance with the USA Patriot Act.

 

11.14                 No Novation.  Borrower, the Lenders and Agent hereby agree
that this Agreement amends and restates the Existing Credit Agreement in its
entirety (and therefore, this Agreement shall not constitute or effectuate a
novation thereof) and all Loans, Letters of Credit and other Obligations of the
Loan Parties outstanding under the Existing Credit Agreement as of the Closing
Date shall be deemed to be Loans, Letters of Credit and Obligations outstanding
under this Agreement (and the Borrower and each Guarantor hereby assume all such
Obligations) without further action by any Person except as otherwise expressly
modified by this Agreement and the other Loan Documents.  The rights and duties
of Ares and AIH (as predecessors in interest to the Borrower), Agent, and the
Lenders with respect to all matters relating to time periods prior to the
Restatement Effective Date shall be determined in accordance with the terms of
the Existing Credit Agreement, and the rights and duties of Borrower, Agent, and
the Lenders with respect to all matters relating to time periods from and after
the Restatement Effective Date shall be determined in accordance with the
provisions of this Agreement and the Loan Documents.  This Agreement does not
extinguish the obligations for the payment of money outstanding under the
Existing Credit Agreement (including without limitation, Section 12.8) or
discharge or release the obligations or

 

93

--------------------------------------------------------------------------------



 

the liens or priority of any mortgage, pledge, security agreement or any other
security therefor.  Nothing herein contained shall be construed as a
substitution or novation of the obligations outstanding under the Existing
Credit Agreement or instruments securing the same, which shall remain in full
force and effect, except as modified hereby (including without limitation,
Section 12.8) or by instruments executed concurrently herewith.  Except as
expressly set forth herein (including without limitation, Section 12.8), nothing
in this Agreement shall be construed as a release or other discharge of any Loan
Party from any of their obligations or liabilities under the Existing Credit
Agreement.

 

11.15                 Judgment Currency.  This is an international loan
transaction in which the specification of Dollars or any Alternative Currency,
as the case may be (the “Specified Currency”), and payment in New York City or
the country of the Specified Currency, as the case may be (the “Specified
Place”), is of the essence, and the Specified Currency shall be the currency of
account in all events relating to Loans or reimbursement obligations denominated
in the Specified Currency.  The payment obligations of the Borrower under this
Agreement shall not be discharged or satisfied by an amount paid in another
currency or in another place, whether pursuant to a judgment or otherwise, to
the extent that the amount so paid on conversion to the Specified Currency and
transfer to the Specified Place under normal banking procedures does not yield
the amount of the Specified Currency at the Specified Place due hereunder.  If
for the purpose of obtaining judgment in any court it is necessary to convert a
sum due hereunder in the Specified Currency into another currency (the “Second
Currency”), the rate of exchange that shall be applied shall be the rate at
which in accordance with normal banking procedures the Agent could purchase the
Specified Currency with the Second Currency on the Business Day next preceding
the day on which such judgment is rendered.  The obligation of the Borrower in
respect of any such sum due from it to the Agent or any Lender hereunder or
under any other Loan Document (in this Section called an “Entitled Person”)
shall, notwithstanding the rate of exchange actually applied in rendering such
judgment, be discharged only to the extent that on the Business Day following
receipt by such Entitled Person of any sum adjudged to be due hereunder in the
Second Currency such Entitled Person may in accordance with normal banking
procedures purchase and transfer to the Specified Place the Specified Currency
with the amount of the Second Currency so adjudged to be due; and the Borrower
hereby, as a separate obligation and notwithstanding any such judgment, agrees
to indemnify such Entitled Person against, and to pay such Entitled Person on
demand, in the Specified Currency, the amount (if any) by which the sum
originally due to such Entitled Person in the Specified Currency hereunder
exceeds the amount of the Specified Currency so purchased and transferred.

 

11.16                 Ares Holdings as Agent for Each Entity Comprising the
Borrower.  Each of the entities comprising the Borrower hereby appoints Ares
Holdings as its agent, attorney-in-fact and representative (the “Administrative
Entity”) for the purpose of (i) making any borrowing requests or other requests
required under this Agreement, (ii) the giving and receipt of notices by and to
Borrower under this Agreement, (iii) the delivery of all documents, reports,
financial statements and written materials required to be delivered by Borrower
under this Agreement, and (iv) all other purposes incidental to any of the
foregoing.  Each entity comprising Borrower agrees that any action taken by Ares
Holdings as Administrative Entity shall be binding upon such entity to the same
extent as if directly taken by such entity.  Each of the entities comprising the
Borrower hereby jointly and severally hereby indemnifies the Indemnitees and
holds the Indemnitees harmless as set forth in Section 8.2 hereof.

 

94

--------------------------------------------------------------------------------



 

11.17                 No Fiduciary Duties.  Each of the Loan Parties hereby
acknowledges and agrees that the Agent, the Issuing Lenders and the Lenders may
have economic interests that conflict with those of the Loan Parties and/or
their Affiliates and nothing in this Agreement or any other Loan Document
creates any fiduciary relationship with or duty to such Loan Party arising out
of or in connection with this Agreement or any of the other Loan Documents, and
the relationship between the Agent, the Issuing Lenders and Lenders, on the one
hand, and such Loan Party, on the other hand, in connection herewith or
therewith is solely that of creditor and debtor.

 

11.18                 Acknowledgment and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

 

(a)                                 (a)  the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any party hereto that is an EEA
Financial Institution; and

 

(b)                                 (b)  the effects of any Bail-In Action on
any such liability, including, if applicable:

 

(i)                                    (i)   a reduction in full or in part or
cancellation of any such liability;

 

(ii)                                (ii)   a conversion of all, or a portion of,
such liability into shares or other instruments of ownership in such EEA
Financial Institution, its parent entity, or a bridge institution that may be
issued to it or otherwise conferred on it, and that such shares or other
instruments of ownership will be accepted by it in lieu of any rights with
respect to any such liability under this Agreement or any other Loan Document;
or

 

(iii)                            (iii)   the variation of the terms of such
liability in connection with the exercise of the write-down and conversion
powers of any EEA Resolution Authority.

 

ARTICLE XIIARTICLE XII

 

GUARANTY

 

12.1                        Guaranty of Payment. Subject to Section 12.7, each
Guarantor hereby unconditionally and irrevocably and jointly and severally
guarantees to the Agent, for the benefit of the Lenders and the Issuing Lenders,
the prompt payment of the Obligations in full when due (whether at stated
maturity, as a mandatory prepayment, by acceleration or otherwise). Any payment
hereunder shall be made at such place and in the same currency as such relevant
Obligation is payable. This guaranty is a guaranty of payment and not solely of
collection and is a continuing guaranty and shall apply to all Obligations
whenever arising.

 

95

--------------------------------------------------------------------------------



 

12.2                        Obligations Unconditional.

 

(a)                                  (a) Guarantee Absolute.  The obligations of
the Guarantors under this Article XII are primary, absolute and unconditional,
joint and several, irrespective of the value, genuineness, validity, regularity
or enforceability of the obligations of the Loan Parties under this Agreement,
the other Loan Documents or any other agreement or instrument referred to herein
or therein, or any substitution, release or exchange of any other guarantee of
or security for any of the Obligations, and, to the fullest extent permitted by
applicable law, irrespective of any other circumstance whatsoever that might
otherwise constitute a legal or equitable discharge or defense of a surety or
guarantor other than payment in full of the Obligations, it being the intent of
this Section 12.2 that the obligations of the Guarantors hereunder shall be
absolute and unconditional, joint and several, under any and all circumstances
and shall apply to any and all Obligations now existing or in the future
arising. Without limiting the generality of the foregoing, it is agreed that the
occurrence of any one or more of the following shall not affect the
enforceability of this Agreement in accordance with its terms or affect, limit,
reduce, discharge, terminate, alter or impair the liability of the Guarantors
hereunder, which shall remain absolute and unconditional as described above:

 

(i)                                     at any time or from time to time,
without notice to the Guarantors, the time for any performance of or compliance
with any of the Obligations shall be extended, or such performance or compliance
shall be waived;

 

(ii)                                  any of the acts mentioned in any of the
provisions of this Agreement, the other Loan Documents or any other agreement or
instrument referred to herein or therein shall be done or omitted;

 

(iii)                               the maturity of any of the Obligations shall
be accelerated, or any of the Obligations shall be modified, supplemented or
amended in any respect, or any right under this Agreement, the other Loan
Documents or any other agreement or instrument referred to herein or therein
shall be waived or any other guarantee of any of the Obligations or any security
therefor shall be released or exchanged in whole or in part or otherwise dealt
with;

 

(iv)                              any application by any member of the Lender
Group of the proceeds of any other guaranty of or insurance for any of the
Obligations to the payment of any of the Obligations;

 

(v)                                 any settlement, compromise, release,
liquidation or enforcement by any member of the Lender Group of any of the
Obligations;

 

(vi)                              the giving by any member of the Lender Group
of any consent to the merger or consolidation of, the sale of substantial assets
by, or other restructuring or termination of the corporate existence of, the
Borrower or any other Person, or to any disposition of any Securities by the
Borrower or any other Person;

 

(vii)                           the exercise by any member of the Lender Group
of any of their rights, remedies, powers and privileges under the Loan
Documents;

 

(viii)                        the entering into any other transaction or
business dealings with the Borrower or any other Person; or

 

96

--------------------------------------------------------------------------------



 

(ix)                              any combination of the foregoing.

 

(b)                                 Waiver of Defenses. The enforceability of
this Agreement and the liability of the Guarantors and the rights, remedies,
powers and privileges of the Lender Group under this Agreement shall not be
affected, limited, reduced, discharged or terminated, and each Guarantor hereby
expressly waives to the fullest extent permitted by law any defense now or in
the future arising, by reason of:

 

(i)                                     the illegality, invalidity or
unenforceability of any of the Obligations, any Loan Document or any other
agreement or instrument whatsoever relating to any of the Obligations;

 

(ii)                                  any disability or other defense with
respect to any of the Obligations, including the effect of any statute of
limitations, that may bar the enforcement thereof or the obligations of such
Guarantor relating thereto;

 

(iii)                               the illegality, invalidity or
unenforceability of any other guaranty of or insurance for any of the
Obligations;

 

(iv)                              the cessation, for any cause whatsoever, of
the liability of the Borrower or any Guarantor with respect to any of the
Obligations;

 

(v)                                 any failure of any member of the Lender
Group to marshal assets, to pursue or exhaust any right, remedy, power or
privilege it may have against the Borrowers or any other Person, or to take any
action whatsoever to mitigate or reduce the liability of any Guarantor under
this Agreement, the Lender Group being under no obligation to take any such
action notwithstanding the fact that any of the Obligations may be due and
payable and that the Borrower may be in default of its obligations under any
Loan Document;

 

(vi)                              any counterclaim, set-off or other claim which
the Borrower or any Guarantor has or claims with respect to any of the
Obligations;

 

(vii)                           any failure of any member of the Lender Group to
file or enforce a claim in any bankruptcy, insolvency, reorganization or other
proceeding with respect to any Person;

 

(viii)                        any bankruptcy, insolvency, reorganization,
winding-up or adjustment of debts, or appointment of a custodian, liquidator or
the like of it, or similar proceedings commenced by or against the Borrower or
any other Person, including any discharge of, or bar, stay or injunction against
collecting, any of the Obligations (or any interest on any of the Obligations)
in or as a result of any such proceeding;

 

(ix)                              any action taken by any member of the Lender
Group that is authorized by this Section or otherwise in this Agreement or by
any other provision of any Loan Document, or any omission to take any such
action; or

 

97

--------------------------------------------------------------------------------



 

(x)                                 any other circumstance whatsoever that might
otherwise constitute a legal or equitable discharge or defense of a surety or
guarantor other than payment in full of the Obligations.

 

(c)                                  Waiver of Counterclaim. The Guarantors
expressly waive, to the fullest extent permitted by law, for the benefit of the
Lender Group, any right of set-off and counterclaim with respect to payment of
its obligations hereunder, and all diligence, presentment, demand of payment or
performance, protest, notice of nonpayment or nonperformance, notice of protest,
notice of dishonor and all other notices or demands whatsoever, and any
requirement that any member of the Lender Group exhaust any right, power,
privilege or remedy or proceed against the Loan Parties under this Agreement,
the other Loan Documents or any other agreement or instrument referred to herein
or therein, or against any other Person under any other guarantee of, or
security for, any of the Obligations, and all notices of acceptance of this
Agreement or of the existence, creation, incurrence or assumption of new or
additional Obligations.  Each Guarantor further expressly waives the benefit of
any and all statutes of limitation, to the fullest extent permitted by
applicable law.

 

(d)                                 Other Waivers. Each Guarantor expressly
waives, to the fullest extent permitted by law, for the benefit of the Lender
Group, any right to which it may be entitled:

 

(i)                                     that the assets of the Borrower first be
used, depleted and/or applied in satisfaction of the Obligations prior to any
amounts being claimed from or paid by such Guarantor;

 

(ii)                                  to require that the Borrower be sued and
all claims against the Borrower be completed prior to an action or proceeding
being initiated against such Guarantor; and

 

(iii)                               to have its obligations hereunder be divided
among the Guarantors, such that each Guarantor’s obligation would be less than
the full amount claimed.

 

12.3                        Modifications.  Each Guarantor agrees to the fullest
extent permitted by applicable law that (a) all or any part of any security
which hereafter may be held for the Obligations, if any, may be exchanged,
compromised or surrendered from time to time; (b) the Agent, the Lenders and the
Issuing Lenders shall not have any obligation to protect, perfect, secure or
insure any such security interests or Liens which hereafter may be held, if any,
for the Obligations or the properties subject thereto; (c) the time or place of
payment of the Obligations may be changed or extended, in whole or in part, to a
time certain or otherwise, and may be renewed or accelerated, in whole or in
part; (d) the Borrower and any other party liable for payment under this
Agreement may be granted indulgences generally; (e) any of the provisions of
this Agreement or any other Loan Document may be modified, amended or waived;
(f) any party liable for the payment thereof may be granted indulgences or be
released; and (g) any deposit balance for the credit of the Borrower or any
other party liable for the payment of the Obligations or liable upon any
security therefor may be released, in whole or in part, at, before or after the
stated, extended or accelerated maturity of the Obligations, all without notice
to or further assent by such Guarantor, which shall remain bound thereon,
notwithstanding any such exchange, compromise, surrender, extension, renewal,
acceleration, modification, indulgence or release.

 

98

--------------------------------------------------------------------------------



 

12.4                        Waiver of Rights.  Each Guarantor expressly waives
to the fullest extent permitted by applicable law: (a) notice of acceptance of
this guaranty by the Agent, the Lenders and the Issuing Lenders, and of all
Loans made to the Borrower by the Lenders and Letters of Credit issued by the
Issuing Lenders; (b) presentment and demand for payment or performance of any of
the Obligations; (c) protest and notice of dishonor or of default (except as
specifically required in this Agreement) with respect to the Obligations or with
respect to any security therefor; (d) notice of the Lenders obtaining, amending,
substituting for, releasing, waiving or modifying any Lien, if any, hereafter
securing the Obligations, or the Agent’s, Lenders’ or Issuing Lenders’
subordinating, compromising, discharging or releasing such Liens, if any;
(e) all other notices to which the Borrower might otherwise be entitled in
connection with the guaranty evidenced by this Section 12.4; and (f) demand for
payment under this guaranty.

 

12.5                        Reinstatement. The obligations of each Guarantor
under this Section 12.5 shall be automatically reinstated if and to the extent
that for any reason any payment by or on behalf of any person in respect of the
Obligations is rescinded or must be otherwise restored by any holder of any of
the Obligations, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise, and each Guarantor agrees that it will indemnify
the Lenders on demand for all reasonable costs and expenses (including, without
limitation, reasonable fees and expenses of counsel) incurred by the Agent,
Lenders and Issuing Lenders in connection with such rescission or restoration,
including any such costs and expenses incurred in defending against any claim
alleging that such payment constituted a preference, fraudulent transfer or
similar payment under any bankruptcy, insolvency or similar law.

 

12.6                        Remedies. Each Guarantor agrees to the fullest
extent permitted by applicable law that, as between such Guarantor, on the one
hand, and the Agent, Lenders and Issuing Lenders, on the other hand, the
Obligations may be declared to be forthwith due and payable as provided in
Article VII (and shall be deemed to have become automatically due and payable in
the circumstances provided in Article VII) notwithstanding any stay, injunction
or other prohibition preventing such declaration (or preventing such Obligations
from becoming automatically due and payable) as against any other person and
that, in the event of such declaration (or such Obligations being deemed to have
become automatically due and payable), such Obligations (whether or not due and
payable by any other person) shall forthwith become due and payable by such
Guarantor.

 

12.7                        Limitation of Guaranty. Notwithstanding any
provision to the contrary contained herein, to the extent the obligations of a
Guarantor shall be adjudicated to be invalid or unenforceable for any reason
(including, without limitation, because of any applicable state or federal law
relating to fraudulent conveyances or transfers) then the obligations of such
Guarantor hereunder shall be limited to the maximum amount that is permissible
under applicable law (whether federal or state and including, without
limitation, the Bankruptcy Code). Notwithstanding anything herein or in any
other Loan Document, the partners of the Loan Parties shall not be personally
liable under this Agreement or any other Loan Document.

 

12.8                        Termination of Existing Guarantee.  As and effective
from the Restatement Effective Date, the obligations of the Guarantors (as
defined in the Existing Credit Agreement) under the Guaranty (as defined in the
Existing Credit Agreement) shall be terminated and of no further force or
effect.

 

99

--------------------------------------------------------------------------------



 

[Signature pages to follow.]

 

100

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first set forth above.

 

 

ARES HOLDINGS L.P.,

 

a Delaware limited partnership, as Borrower

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

ARES INVESTMENTS L.P.,

 

a Delaware limited partnership, as Borrower

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------



 

 

JPMORGAN CHASE BANK, N.A.,

 

as Agent and Lender

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------



 

 

BANK OF AMERICA, N.A., as a Lender

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------



 

 

Bank Name:

 

 

as a Lender

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------



 

 

ARES MANAGEMENT LLC,

 

 

 

as a Guarantor

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

ARES INVESTMENTS HOLDINGS LLC,

 

 

 

 

as a Guarantor

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

ARES FINANCE CO. LLC,

 

 

 

as a Guarantor

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

ARES OFFSHORE HOLDINGS L.P.,

 

 

 

as a Guarantor

 

 

 

By: Ares Offshore Holdings, Ltd., its General Partner

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------



 

ANNEX II

 

SCHEDULE C-1

 

Revolver Commitments

 

Lender

 

Allocation

 

 

 

 

 

J.P Morgan Chase Bank, N.A.

 

$

110,000,000.00

 

Bank of America, N.A.

 

$

110,000,000.00

 

Wells Fargo Bank, National Association

 

$

110,000,000.00

 

SunTrust Bank

 

$

85,000,000.00

 

Morgan Stanley Bank, N.A.

 

$

85,000,000.00

 

MUFG Union Bank, N.A.

 

$

75,000,000.00

 

Citibank, N.A.

 

$

60,000,000.00

 

Royal Bank of Canada

 

$

60,000,000.00

 

State Street Bank and Trust Company

 

$

60,000,000.00

 

Sumitomo Mitsui Banking Corporation, New York Branch

 

$

60,000,000.00

 

U.S. Bank National Association

 

$

60,000,000.00

 

Barclays Bank PLC

 

$

50,000,000.00

 

Goldman Sachs Bank USA

 

$

50,000,000.00

 

The Bank of New York Mellon

 

$

25,000,000.00

 

Credit Suisse AG, Cayman Islands Branch

 

$

25,000,000.00

 

Deutsche Bank AG New York Branch

 

$

25,000,000.00

 

City National Bank, N.A.

 

$

15,000,000.00

 

Total

 

$

1,065,000,000.00

 

 

--------------------------------------------------------------------------------